Exhibit 10.5
MASTER CREDIT FACILITY AGREEMENT
BY AND AMONG
SUMMIT RUSSETT, LLC,
2009 CPT COMMUNITY OWNER, LLC,
2009 CUSA COMMUNITY OWNER, LLC,
2009 CSP COMMUNITY OWNER, LLC AND
2009 COLP COMMUNITY OWNER, LLC
AND
CAMDEN PROPERTY TRUST
AND
RED MORTGAGE CAPITAL, INC.
DATED AS OF
APRIL 17, 2009

 

 



--------------------------------------------------------------------------------



 



MASTER CREDIT FACILITY AGREEMENT
THIS MASTER CREDIT FACILITY AGREEMENT is made as of the 17th day of April, 2009
(this “Agreement”), by and among (i) SUMMIT RUSSETT, LLC, 2009 CPT COMMUNITY
OWNER, LLC, 2009 CUSA COMMUNITY OWNER, LLC, 2009 CSP COMMUNITY OWNER, LLC AND
2009 COLP COMMUNITY OWNER, LLC, each a Delaware limited liability company,
individually and collectively (“Borrower”); (ii) RED MORTGAGE CAPITAL, INC., an
Ohio corporation (“Lender”); and (iii) CAMDEN PROPERTY TRUST, a Real Estate
Investment Trust organized under the laws of the State of Texas, as guarantor
(“Guarantor”).
RECITALS
A. Borrower (other than Summit Russett, LLC) and Camden Summit owns one (1) or
more Multifamily Residential Properties (unless otherwise defined or the context
clearly indicates otherwise, capitalized terms shall have the meanings ascribed
to such terms in Appendix I of this Agreement) as more particularly described in
Exhibit A to this Agreement.
B. Borrower has requested that Lender make a Term Loan in the amount of
$420,000,000 in favor of Borrower, comprised of a $420,000,000 Fixed Loan.
C. To secure the obligations of Borrower under this Agreement and the other Loan
Documents issued in connection with the Term Loan, Borrower (other than Summit
Russett, LLC) and Camden Summit shall create a Collateral Pool in favor of
Lender. The Collateral Pool shall be comprised of (i) the Multifamily
Residential Properties listed on Exhibit A and (ii) any other collateral pledged
to Lender from time to time by Borrower and Camden Summit pursuant to this
Agreement or any other Loan Documents.
D. Each Note and Security Document, including the Indemnity Multifamily Deed of
Trust, related to the Mortgaged Properties comprising the Collateral Pool shall
be cross-defaulted (i.e., a default under any Note, Security Document relating
to the Collateral Pool and under this Agreement, shall constitute a default
under each Note, Security Document and this Agreement related to the Mortgaged
Properties comprising the Collateral Pool) and cross-collateralized (i.e., each
Security Instrument related to the Mortgaged Properties within the Collateral
Pool other than the Security Instrument for the property commonly known as
Camden Russett shall secure all of Borrower’s obligations under this Agreement
and the other Loan Documents and the Security Instrument for the property
commonly known as Camden Russett shall secure Camden Summit’s obligations under
the IDOT Guaranty) and it is the intent of the parties to this Agreement that,
after an Event of Default, Lender may accelerate any Note without needing to
accelerate any other Note and that in the exercise of its rights and remedies
under the Loan Documents, Lender may, except as provided in this Agreement,
exercise and perfect any and all of its rights in and under the Loan Documents
with regard to any Mortgaged Property without needing to exercise and perfect
its rights and remedies with respect to any other Mortgaged Property and that
any such exercise shall be without regard to the Allocable Loan Amount assigned
to such Mortgaged Property and that Lender may recover an amount equal to the
full amount outstanding in respect of any of the Notes in connection with such
exercise and any such amount shall be applied as determined by Lender pursuant
to the terms of this Agreement, the Notes and the other Loan Documents.
Master Credit Facility Agreement
Camden 2009

 

1



--------------------------------------------------------------------------------



 



E. Subject to the terms, conditions and limitations of this Agreement, Lender
has agreed to make a Term Loan.
NOW, THEREFORE, Borrower, Lender and Guarantor, in consideration of the mutual
promises and agreements contained in this Agreement, hereby agree as follows:
ARTICLE 1
THE TERM LOAN
Section 1.01. Term Loan.
Subject to the terms, conditions and limitations of this Agreement, Lender
agrees to make the Term Loan to Borrower on the Initial Closing Date. The
aggregate original principal amount of the Term Loan shall be $420,000,000.
Section 1.02. Notes.
The obligation of the Borrower to repay the Term Loan shall be evidenced by the
following Notes: (i) a Fixed Note in the principal amount of $420,000,000 and
(ii) any other Notes as may be necessary for Borrower to execute during the Term
in connection with a conversion. The Notes shall be payable to the order of
Lender and shall equal the aggregate original principal amount of the Term Loan
to the Borrower.
Section 1.03. Maturity Date.
The maturity date of the Fixed Loan made on the Initial Closing Date shall be
May 1, 2019. The Term Loan is payable interest only and shall not require
amortization, except as otherwise set forth in Section 1.05(e)(ii).
Section 1.04. Yield Maintenance/Prepayment.
The terms and conditions of yield maintenance and/or prepayment premiums, as
applicable, are contained in the Notes and such terms and conditions shall apply
to the prepayment in part or whole of the Term Loan during the term of this
Agreement.
Master Credit Facility Agreement
Camden 2009

 

2



--------------------------------------------------------------------------------



 



Section 1.05. Conversion from Variable Loan to Fixed Loan.
Except as provided in Section 1.06 and subject to the terms of Section 1.10,
Borrower shall have the right to convert all or any portion of the Variable Loan
to a Fixed Loan. Borrower shall not be required to pay any fee maintenance in
connection with any such conversion.
(a) Request. To convert all or a portion of the Variable Loan to a Fixed Loan,
Borrower shall deliver a Conversion Request to Lender. Each Conversion Request
shall designate (i) the amount of the Variable Loan to be converted, and
(ii) the maturity date of such converted Fixed Loan, subject to Section 1.05(e).
(b) Closing. Subject to Section 1.06 and Section 1.10, and provided that all
conditions contained in Section 1.07 are satisfied, Lender shall permit the
requested conversion to close at offices designated by Lender on a Closing Date
selected by Lender, within thirty (30) Business Days after all of the conditions
for a conversion have been satisfied (or on such other date as Borrower and
Lender may agree). At the closing, Lender and Borrower shall execute and
deliver, at the sole cost and expense of Borrower, in form and substance
satisfactory to Lender, the Conversion Documents. Borrower shall be obligated to
pay an interest rate and fees in connection with a conversion as determined in
accordance with the applicable requirements of the Fannie Mae product line then
in effect.
(c) Minimum Remaining Amount of Variable Loans. After the closing of any
conversion, if any Variable Loan remains Outstanding, the minimum aggregate
principal amount Outstanding of such remaining Variable Loan shall be not less
than $25,000,000. If the aggregate principal amount Outstanding of the Variable
Loan is less than $25,000,000, such Variable Loan must be repaid (together with
all associated prepayment premiums and other amounts due under the Variable
Note) or converted to a Fixed Loan pursuant to the terms of this Section and
Sections 1.06 and 1.07.
(d) If the Variable Loan is converted to a Fixed Loan, such Fixed Loan may be a
cash execution or an MBS execution at Lender’s option and rates shall be set in
accordance with the following procedures:
(i) Preliminary, Nonbinding Quote. At Borrower’s request, Lender shall quote an
estimate of the Cash Interest Rate (for a Fixed Loan with a cash execution) or
the MBS Pass-Through Rate plus Fixed Facility Fee (for a Fixed Loan with an MBS
execution). Lender’s quote shall be based on (A) in the case of an MBS
execution, a solicitation of bids from institutional investors selected by
Lender or, in the case of a cash execution, the rate quoted by Fannie Mae and
(B) the proposed terms and amount of the Fixed Loan selected by Borrower. The
quote shall not be binding upon Lender.
(ii) Rate Setting. Borrower may submit to Lender, by facsimile transmission
before 1:00 p.m. Washington, D.C. time on any Business Day (“Rate Setting
Date”), a completed and executed Rate Form. The Rate Form shall specify the
amount, term, MBS Issue Date, as applicable, Fixed Facility Fee, any breakage
fee deposit amount, the proposed maximum interest rate (“Maximum Annual Interest
Rate”), the proposed Cash Interest Rate, as applicable, and Closing Date for the
conversion.
Master Credit Facility Agreement
Camden 2009

 

3



--------------------------------------------------------------------------------



 



(iii) Rate Confirmation. In the case of an MBS execution, within one
(1) Business Day after receipt of the Rate Form and upon satisfaction of all of
the conditions for conversion, Lender shall solicit bids from institutional
investors selected by Lender based on the information in the Rate Form and,
provided the MBS Pass-Through Rate would be at or below the Maximum Annual
Interest Rate, shall obtain a commitment (“MBS Commitment”) for the purchase of
an MBS having the bid terms described in the related Rate Form. In the case of a
cash execution, within one (1) Business Day after receipt of the Rate Form,
Lender shall obtain a commitment from Fannie Mae (“Fannie Mae Commitment”) for
the converted Fixed Loan having the terms described in the related Rate Form.
Lender shall then complete and countersign the Rate Form thereby confirming the
amount, term, and Closing Date for the conversion, for a Fixed Loan with an MBS
execution, the MBS Issue Date, MBS Delivery Date, MBS Pass-Through Rate, and
Fixed Facility Fee and for a Fixed Loan with a cash execution, the Cash Interest
Rate, and shall immediately deliver by facsimile transmission the Rate Form to
Borrower.
(iv) Breakage and other Costs. If Lender obtains, and then fails to fulfill, the
MBS Commitment or Fannie Mae Commitment because the conversion does not occur
(for a reason other than Lender’s default), Borrower shall pay all reasonable
out-of-pocket costs payable to the potential investor and other reasonable
costs, fees and damages incurred by Lender in connection with its failure to
fulfill the MBS Commitment or Fannie Mae Commitment. Lender reserves the right
to require Borrower to post a deposit at the time the MBS Commitment or Fannie
Mae Commitment is obtained. Such deposit shall be refundable to Borrower upon
the delivery of the MBS or the closing of the conversion.
(e) Term and Conditions of Converted Loans.
(i) Until the date which is five years from the Initial Closing Date, Borrower
shall have the right to convert all or a portion of the Outstanding Variable
Loan to a Fixed Loan for a term of at least five (5) years from the Closing Date
of the conversion, provided that the amendment to the Variable Note executed in
connection with such Fixed Loan shall not have a maturity date beyond the Fixed
Loan Termination Date.
(ii) As an alternative to its rights under Section 1.05(e)(i) and subject to
Section 1.10, during the period of time between the first day of the fourth
month after the Initial Closing Date and the last Business Day of the fourth
month prior to the Variable Loan Termination Date, Borrower shall have the right
to convert all or a portion of the Outstanding Variable Loan to a Fixed Loan for
a term as determined by Borrower of no more than ten (10) years from the Closing
Date of the conversion. The maturity date of such Fixed Loan may extend beyond
May 1, 2019. Any Fixed Loan converted in accordance with this subsection
1.05(e)(ii) shall require amortization calculated over the Amortization Period.
No Collateral may be released from the Collateral Pool, upon the maturity dates
of any Loan made under this Agreement, unless the requirements of Sections 3.04
and 6.05 are satisfied.
Master Credit Facility Agreement
Camden 2009

 

4



--------------------------------------------------------------------------------



 



Section 1.06. Limitations on Right to Convert.
Borrower’s right to convert all or any portion of the Variable Loan to a Fixed
Loan is subject to the following limitations:
(a) Minimum Request. Each Conversion Request shall be in the minimum amount of
$5,000,000.
(b) Failure to Underwrite. In the event all or a portion of the amount of the
Variable Loan set forth in the Conversion Request cannot be converted because
the increased debt service on the Fixed Loan does not result in the Collateral
Pool satisfying the Coverage and LTV Tests, Borrower shall prepay the amount of
the Variable Loan that cannot be converted to a Fixed Loan and shall pay all
prepayment premiums and other fees associated with such prepayment.
(c) Notwithstanding the foregoing, if either of the tests set forth above in
subsection (b), are not satisfied after the conversion, such conversion may be
permitted by Lender if the conversion improves the Collateral Pool based on
factors that are consistent with Lender’s Underwriting Requirements and results
in improvement in one or both of the following areas: the then current Aggregate
Debt Service Coverage Ratio or the then current Aggregate Loan to Value Ratio.
Notwithstanding the foregoing, under no circumstances shall the Aggregate Loan
to Value Ratio exceed ninety percent (90%).
Section 1.07. Conditions to Conversion.
The conversion of all or any portion of the Variable Loan to a Fixed Loan is
subject to the satisfaction, on or before the Closing Date, of the conditions
precedent contained in Section 6.08 and Section 6.11 and Section 6.01 all
applicable General Conditions contained in Section 6.01.
Section 1.08. Interest Rate Execution.
In the event that the Term Loan made on the Initial Closing Date is solely a
Fixed Loan, the provisions in this Agreement referencing the Variable Loan and
Variable Note shall be deemed to be of no further force and effect and be deemed
to be eliminated from this Agreement.
Section 1.09. Interest Rate Cap.
To protect against fluctuations in interest rates during the term, pursuant to
the terms of the Pledge, Interest Rate Cap Agreement, Borrower shall make
arrangements for a One-Month LIBOR-based interest rate cap in form and substance
satisfactory to Lender with a counterparty satisfactory to Lender (“Interest
Rate Cap”) to be in place and maintained at all times with respect to the
portion of the Variable Loan which remains Outstanding. As set forth in the
Pledge, Interest Rate Cap Agreement, Borrower agrees to pledge its right, title
and interest in the Interest Rate Cap to Lender as additional collateral for the
Indebtedness.
Master Credit Facility Agreement
Camden 2009

 

5



--------------------------------------------------------------------------------



 



Section 1.10. Limitation on All Loans.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any conversion of a Loan shall be subject to the precondition that the
Lender must confirm with Fannie Mae that Fannie Mae is generally offering to
purchase in the marketplace loans of the execution type requested by Borrower at
the time of the Request and at the time of the rate setting date for the
conversion. In the event Fannie Mae is not purchasing loans of the type
requested by Borrower, Lender agrees to offer, to the extent available from
Fannie Mae, alternative loan executions based on the types of executions Fannie
Mae is generally offering to purchase in the marketplace at that time. Any
alternative execution offered would be subject to mutually agreeable
documentation necessary to implement the terms and conditions of such
alternative execution.
ARTICLE 2
THE ALLOCABLE LOAN AMOUNT/SUPPLEMENTAL LOANS
Section 2.01. Determination of Allocable Loan Amount and Valuations.
(a) Initial Determinations. On the Initial Closing Date, Lender shall determine
(i) the Allocable Loan Amount and Valuation for each Initial Mortgaged Property,
and (ii) the Aggregate Debt Service Coverage Ratio and the Aggregate Loan to
Value Ratio. Subject to Section 2.01(b), the determinations made as of the
Initial Closing Date shall remain unchanged until the First Anniversary. Changes
in Allocable Loan Amount, Valuations, the Aggregate Debt Service Coverage Ratio
and the Aggregate Loan to Value Ratio shall be made pursuant to Section 2.01(b).
(b) Monitoring Determinations. Once each Calendar Quarter or, if only Fixed
Loans are Outstanding, once each Calendar Year, within twenty (20) Business Days
after Borrower has delivered to Lender the reports required in Section 8.03,
Lender shall determine the Aggregate Debt Service Coverage Ratio, the Aggregate
Loan to Value Ratio, the Valuations and the Allocable Loan Amounts and whether
Borrower is in compliance with the other covenants set forth in the Loan
Documents. After the First Anniversary, on an annual basis, and if Lender
decides that changed market or property conditions warrant, Lender shall
redetermine Allocable Loan Amounts and Valuations. Lender shall also redetermine
Allocable Loan Amounts to take account of any substitution or release of
Collateral or a conversion of interest rate or other event that invalidates the
outstanding determinations. In determining Valuations, Lender shall use
Capitalization Rates based on its internal survey and analysis of capitalization
rates for comparable sales in the vicinity of the Mortgaged Property, with such
adjustments as Lender deems appropriate and without any obligation to use any
information provided by Borrower. If Lender is unable to determine a
Capitalization Rate for a Mortgaged Property, Lender shall have the right, with
the prior consent of Borrower, not more than once annually, to obtain, at
Borrower’s expense, a market study in order to establish a Capitalization Rate.
In the event Borrower fails to consent to Lender obtaining a market study,
Lender shall determine the Capitalization Rate pursuant to the Underwriting
Requirements. Lender shall promptly disclose its determinations to Borrower.
Until redetermined, the outstanding Allocable Loan Amounts and Valuations shall
remain in effect. Notwithstanding anything in this Agreement to the contrary, no
change in Allocable Loan Amounts, Valuations, the Aggregate Loan to Value Ratio
or the Aggregate Debt Service Coverage Ratio shall, unless resulting from the
concurrent release or substitution of Collateral from the Collateral Pool or the
concurrent conversion of the interest rate, (i) result in a Potential Event of
Default or Event of Default, (ii) require the prepayment of any Note in whole or
in part, or (iii) require the addition of Collateral to the Collateral Pool.
Master Credit Facility Agreement
Camden 2009

 

6



--------------------------------------------------------------------------------



 



Section 2.02. Supplemental Loan.
After the First Anniversary, Borrower may participate in the Fannie Mae
Supplemental Loan product if the Supplemental Loan product is offered by Fannie
Mae at the time. Any such Supplemental Loan is subject to Lender’s determination
that, as a result of its annual valuation of the Collateral Pool, a Supplemental
Loan may be made pursuant to Lender’s Underwriting Requirements for Loans which
meet the Coverage and LTV Tests. The Supplemental Loan will be documented with
loan documents similar to the Loan Documents (“Supplemental Loan Documents”).
Supplemental Loans will not be loans advanced under this Agreement. Any
Supplemental Loan will be priced at market at the time of the loan and will be
cross-defaulted with the Term Loan. To secure the obligations of Borrower under
the Supplemental Loan Documents, Borrower shall grant, convey and assign to
Lender a second Lien on each Mortgaged Property in the Collateral Pool and on
any other collateral pledged to Lender from time to time pursuant to the
Supplemental Loan Documents. On the closing date of the Supplemental Loan,
Lender shall determine the portion of the Supplemental Loan allocated to a
particular Mortgaged Property by Lender (the “Supplemental Allocable Loan
Amount”), which Supplemental Allocable Loan Amounts shall be set forth in a
separate exhibit to this Agreement. Lender shall redetermine the Supplemental
Allocable Loan Amounts in the same manner and at the same time as the
redetermination of the Allocable Loan Amounts pursuant to Section 2.01(b). In
the event of a Supplemental Loan, Borrower shall pay the Supplemental Loan Fee
on the date of the closing of such Supplemental Loan. Notwithstanding the
foregoing, the Supplemental Loan shall be monitored pursuant to Section 2.01 of
this Agreement and Lender shall include the Supplemental Loan upon calculating
the Coverage and LTV Tests, Aggregate Debt Service Coverage Ratio and Aggregate
Loan to Value Ratio, in connection with any Request.
ARTICLE 3
COLLATERAL CHANGES
Section 3.01. Reserved.

Section 3.02. Reserved.

Section 3.03. Right to Obtain Releases of Collateral.
Subject to the terms and conditions of this Article 3 and the limitations set
forth in Section 15.17, Borrower shall have the right from time to time to
obtain a release of Collateral from the Collateral Pool.
Master Credit Facility Agreement
Camden 2009

 

7



--------------------------------------------------------------------------------



 



Section 3.04. Procedure for Obtaining Releases of Collateral.
(a) Request. To obtain a release of Collateral from the Collateral Pool,
Borrower shall deliver a Release Request to Lender. Upon delivery of the Release
Request, Borrower shall not be permitted to re-borrow any amounts that will be
prepaid in connection with the release of Collateral.
(b) Closing. If all conditions precedent contained in Section 6.05 and all
General Conditions contained in Section 6.01 are satisfied, Lender shall cause
the Release Mortgaged Property to be released, at a closing to be held at
offices designated by Lender on a Closing Date selected by Lender, and occurring
within thirty (30) days after Lender’s receipt of the Release Request (or on
such other date as Borrower and Lender may agree), by executing and delivering,
and causing all applicable parties to execute and deliver, all at the sole cost
and expense of Borrower, the Release Documents. Borrower shall prepare the
Release Documents and submit them to Lender for its review.
(c) Release Price. The “Release Price” for each Release Mortgaged Property means
the greater of (i) one hundred percent (100%) of the Allocable Loan Amount for
the Release Mortgaged Property plus one hundred percent (100%) of the
Supplemental Allocable Loan Amount for the Release Mortgaged Property and
(ii) one hundred percent (100%) of the amount, if any, of the amount of the Term
Loan Outstanding and any Supplemental Loan Outstanding that is required to be
repaid by Borrower to Lender in connection with the proposed release of the
Release Mortgaged Property from the Collateral Pool so that, immediately after
the release, the Collateral Pool satisfies the better of the following tests
(i.e. the test which produces a lower Aggregate Loan to Value Ratio and a higher
Aggregate Debt Service Coverage Ratio): (1) the Aggregate Debt Service Coverage
Ratio and the Aggregate Loan to Value Ratio immediately prior to the release or
(2) the Coverage and LTV Test. In addition to the Release Price, Borrower shall
pay to Lender all associated prepayment premiums and other amounts due under the
Notes being repaid. In connection with a non-simultaneous substitution of
Collateral pursuant to Section 3.06(c)(ii) of this Agreement, Borrower shall be
permitted, in lieu of paying the Release Price, to post a Letter of Credit
issued by a financial institution acceptable to Lender and having terms and
conditions acceptable to Lender, having a face amount equal to the Release
Price.
(d) Application of Release Price. (i) The Release Price for the Release
Mortgaged Property shall be applied in the order selected by Borrower, provided
that (A) any amount of the Supplemental Loan Outstanding which Borrower elects
to prepay must be prepaid in full, or if the Release Price is not sufficient to
do so, the Supplemental Loan shall only be partially prepaid; (B) any amount of
the Term Loan Outstanding which Borrower elects to prepay must be prepaid in
full, or if the Release Price is not sufficient to do so, the Term Loan shall be
only partially prepaid; (C) any prepayment is permitted under the applicable
Note; (D) any prepayment premium due and owing is paid; and (E) interest is paid
through the end of the month. If Borrower is unable to meet the conditions set
forth in (A) through (E), then the Release Price shall be applied first against
any variable rate Supplemental Loan Outstanding so long as the prepayment is
permitted under the applicable note, until any variable rate Supplemental Loan
is no longer Outstanding, then against any Variable Loan Outstanding so long as
the prepayment is permitted under the Variable Note, until any Variable Loan is
no longer Outstanding, then against any fixed rate Supplemental Loan Outstanding
so long as the prepayment is permitted under the applicable note, until any
fixed rate Supplemental Loan is not longer Outstanding, then against any Fixed
Loan Outstanding so long as the prepayment is permitted under the applicable
Fixed Note.
Master Credit Facility Agreement
Camden 2009

 

8



--------------------------------------------------------------------------------



 



(ii) In the event Borrower desires to release a Release Mortgaged Property on a
date other than the last Business Day of the month, the Release Price or the
remainder of the Release Price, if any, shall be held by Lender (or its
appointed collateral agent) as Additional Collateral, in accordance with a
security agreement (if required by Lender) and other documents in form and
substance acceptable to Lender. Any Additional Collateral shall first be used to
prepay the applicable Supplemental Loan and then the applicable Term Loan on the
last Business Day of the month.
(e) Release of Borrower and Guarantor. Upon the release of a Mortgaged Property,
the Borrower that is the owner of such Release Mortgaged Property shall be
released of all obligations under this Agreement and the other Loan Documents
with respect to the Release Mortgaged Property, except for any provisions of
this Agreement and the other Loan Documents that are expressly stated to survive
any release or termination or for any liabilities or obligations of such
Borrower which arose prior to the Closing Date of such release. In addition,
each Borrower and Guarantor shall be released of all obligations related to the
Release Mortgaged Property under this Agreement and the other Loan Documents
except for any provisions of this Agreement and the other Loan Documents that
are expressly stated to survive any release or termination or for any
liabilities or obligations of such Borrower or Guarantor which arose prior to
the Closing Date of such release.
(f) Test for Release. A Release may be effected if immediately after giving
effect to the requested release, the better of the following tests are satisfied
(i.e. the test which produces a lower Aggregate Loan to Value Ratio and a higher
Aggregate Debt Service Coverage Ratio), (1) the Aggregate Debt Service Coverage
Ratio and the Aggregate Loan to Value Ratio immediately prior to the release or
(2) the Coverage and LTV Test. Notwithstanding the foregoing, if either of the
tests set forth above in subsection (1) or (2) are not satisfied after the
release of a Mortgaged Property, such release may be permitted by Lender if the
release improves the Collateral Pool based on factors that are consistent with
Lender’s Underwriting Requirements and results in improvement in one or both of
the following areas: the then current Aggregate Debt Service Coverage Ratio or
the then current Aggregate Loan to Value Ratio.
Section 3.05. Right to Substitutions.
Subject to the terms and conditions of this Article 3 and the limitations sets
forth in Section 15.17, Borrower shall have the right to obtain the release of
the Mortgaged Property securing the Term Loan made to such Borrower by replacing
such Mortgaged Property with a Multifamily Residential Property that meets the
requirements of this Agreement (the “Substitute Mortgaged Property”) thereby
effecting a “Substitution” of Collateral.
Master Credit Facility Agreement
Camden 2009

 

9



--------------------------------------------------------------------------------



 



Section 3.06. Procedure for Substitutions.
(a) Request. Borrower shall deliver to Lender a completed and executed
Substitution Request. Each Substitution Request shall be accompanied by the
following: (i) the information required by the Underwriting Requirements with
respect to the proposed Substitute Mortgaged Property and any additional
information Lender reasonably requests; and (ii) the payment of all Additional
Collateral Due Diligence Fees.
(b) Underwriting.
(i) Lender shall evaluate the proposed Substitute Mortgaged Property in
accordance with the Underwriting Requirements.
(ii) A Substitution may be effected if (1) the proposed Substitute Mortgaged
Property has a Debt Service Coverage Ratio of not less than 1.35:1.0 with
respect to the amount of the Fixed Loan which is allocated as the Allocable Loan
Amount for such Substitute Mortgaged Property and 1.10:1.0 with respect to the
amount of the Variable Loan which is allocated as the Allocable Loan Amount for
such Substitute Mortgaged Property and its Loan to Value Ratio must not exceed
seventy percent (70%) and (2) the Collateral Pool, immediately after the
Substitution, satisfies the better of the following tests (i.e. the test which
produces a lower Aggregate Loan to Value Ratio and a higher Aggregate Debt
Service Coverage Ratio): (A) the Coverage and LTV Test and (B) the Aggregate
Debt Service Coverage Ratio and the Aggregate Loan to Value Ratio of the
Collateral Pool immediately prior to the Substitution. If necessary in order for
the Collateral Pool to meet the tests set forth in this Section 3.06(b)(ii)
after the Substitution, Borrower may prepay a portion of the Term Loan
(including all prepayment premiums) pursuant to the terms of the Notes and this
Agreement. Notwithstanding the foregoing, if either of the tests set forth above
in subsection (1) or (2) are not satisfied after the Substitution of a proposed
Substitute Mortgaged Property, such Substitution may be permitted by Lender if
the Substitution improves the Collateral Pool based on factors that are
consistent with Lender’s Underwriting Requirements and result in improvement in
one or more of the following areas: the then current Valuation of the Mortgaged
Properties, the then current Aggregate Debt Service Coverage Ratio, or the then
current Aggregate Loan to Value Ratio.
(iii) Within thirty (30) Business Days after receipt of (A) the Substitution
Request and (B) all reports, certificates and documents required by the
Underwriting Requirements and this Agreement, including a zoning analysis
required by Lender in connection with similar loans anticipated to be sold to
Fannie Mae, Lender shall notify the applicable Borrower whether the Substitute
Mortgaged Property meets the requirements of this Section 3.06(b) and the
Underwriting Requirements and the other requirements for the Substitution of a
Mortgaged Property as set forth in this Agreement. Within five (5) Business Days
after receipt of Lender’s written notice in response to the Substitution
Request, Borrower shall notify Lender whether it elects to proceed with the
Substitution. If Borrower fails to respond within the period of five
(5) Business Days, it shall be conclusively deemed to have elected not to
proceed with the Substitution.
Master Credit Facility Agreement
Camden 2009

 

10



--------------------------------------------------------------------------------



 



(c) Closing. If Lender determines that the Substitution Request satisfies the
conditions set forth herein, Borrower timely elects to proceed with the
substitution, and all conditions precedent contained in Section 3.05,
Section 3.06, Section 6.05, Section 6.06, Section 6.11, Section 6.12 and all
General Conditions contained in Section 6.01 are satisfied, the proposed
Substitute Mortgaged Property shall be added in replacement of the Mortgaged
Property being released, at a closing to be held at offices designated by Lender
on a Closing Date selected by Lender and occurring —
(i) if the substitution of the proposed Substitute Mortgaged Property is to
occur simultaneously with the release of the Release Mortgaged Property, within
sixty (60) days after Lender’s receipt of the applicable Borrower’s election (or
on such other date to which Borrower and Lender may agree); or
(ii) if the substitution of the proposed Substitute Mortgaged Property is to
occur subsequent to the release of the Release Mortgaged Property, within ninety
(90) days after the release of such Release Mortgaged Property (provided such
date may be extended an additional ninety (90) days if Borrower provides
evidence satisfactory to Lender of Borrower’s diligent efforts in finding a
suitable proposed Substitute Mortgaged Property) (the “Property Delivery
Deadline”) in accordance with the terms of Section 3.06.
Section 3.07. Substitution Deposit.
(a) The Deposit. If a Substitution of the proposed Substitute Mortgaged Property
is to occur subsequent to the release of the Release Mortgaged Property pursuant
to Section 3.06(c)(ii), at the Closing Date of the release of the Release
Mortgaged Property, Borrower shall deposit with Lender the “Substitution
Deposit” described in Section 3.07(b) in the form of cash in a non-interest
bearing account held by Lender or, in lieu of depositing cash for the
Substitution Deposit, Borrower may post a Letter of Credit issued by a financial
institution acceptable to Lender and having terms and conditions acceptable to
Lender, having a face amount equal to the Substitution Deposit.
(b) Substitution Deposit Amount. The “Substitution Deposit” for each proposed
substitution shall be an amount equal to the sum of (i) the Release Price, plus
(ii) any and all of the fee maintenance or the prepayment premium for the Notes,
calculated as of the end of the month in which the Property Delivery Deadline
occurs, as if the Notes (and the MBS, if applicable) were to be prepaid in such
month, plus (iii) interest on the Notes through the end of the month in which
the Property Delivery Deadline occurs, if necessary as reasonably estimated by
Lender, plus (iv) costs, expenses and fees of Lender pertaining to the
substitution (the “Substitution Cost Deposit”). If a Substitution of the last
remaining asset is taking place, the cash collateral or Letter of Credit must
include, (A) any yield maintenance that would be due to the extent that the
Fixed Notes must be prepaid to effect a release at that time and (B) any fee
maintenance that would be due to the extent that the Variable Note must be
prepaid to effect a release at that time. The Substitution Cost Deposit shall be
used by Lender to cover all reasonable out-of-pocket costs and expenses incurred
by Lender and Fannie Mae, including any out-of-pocket legal fees and expenses
incurred by Fannie Mae and Lender in connection with such substitution whether
such substitution actually closes. In the event that the Borrower elects to post
a Letter of Credit in lieu of cash for the Substitution Deposit, Borrower shall
also be obligated to make any regularly scheduled payments of principal and
interest due under the applicable Notes during any period between the closing of
the Release Mortgaged Property and the earlier of the closing of the Substitute
Mortgaged Property and the date of prepayment of the Notes, or the MBS, if
applicable.
Master Credit Facility Agreement
Camden 2009

 

11



--------------------------------------------------------------------------------



 



(c) Failure to Close Substitution. If the substitution of the proposed
Substitute Mortgaged Property does not occur by the Property Delivery Deadline
in accordance with Section 3.06(c)(ii), then such Borrower shall have
irrevocably waived its right to substitute such Release Mortgaged Property with
the proposed Substitute Mortgaged Property, and the release of the Release
Mortgaged Property shall be deemed a prepayment of the Note and the MBS, if
applicable. The Property Delivery Deadline shall be no later than the date
ninety (90) days (or one hundred eighty (180) days, if applicable) after the
date the Lender’s lien on such Release Mortgaged Property is released. Any MBS
being prepaid shall be deemed to be prepaid as of the end of the month in which
the Property Delivery Deadline falls, and the Lender, shall follow standard
Fannie Mae procedures for the prepayment of the Note, or any applicable MBS,
including delivery of the Substitution Deposit (less the Substitution Cost
Deposit) to Fannie Mae in accordance with such procedures. Any portion of the
Substitution Deposit not needed to prepay the Note, or any applicable MBS, all
interest, and any prepayment fees (including any portion of the Substitution
Cost Deposit not used by Lender to cover all reasonable out-of-pocket costs and
expenses incurred by Lender and Fannie Mae, including any out-of-pocket legal
fees and expenses incurred by Fannie Mae and Lender in connection with such
Substitution) shall be promptly refunded to the applicable Borrower after the
Property Delivery Deadline.
(d) Substitution Deposit Disbursement. At closing of the Substitution, the
Lender shall disburse the Substitution Deposit (less any portion of the
Substitution Cost Deposit used by Lender to cover all reasonable out-of-pocket
costs and expenses incurred by Lender and Fannie Mae, including any
out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such substitution) directly to the Borrower at such time as the
conditions set forth in Sections 3.05, 3.06, 6.05, 6.06, 6.11, 6.12 and all
General Conditions contained in Section 6.01 have been satisfied, which must
occur no later than the Property Delivery Deadline.
Master Credit Facility Agreement
Camden 2009

 

12



--------------------------------------------------------------------------------



 



ARTICLE 4
RESERVED
ARTICLE 5
RESERVED

ARTICLE 6
CONDITIONS PRECEDENT TO ALL REQUESTS
Section 6.01. Conditions Applicable to All Requests.
Borrower’s right to close the transaction requested in a Request shall be
subject to Lender’s determination that all of the following general conditions
precedent (“General Conditions”) have been satisfied, in addition to any other
conditions precedent contained in this Agreement:
(a) Reserved.
(b) Payment of Expenses. The payment by Borrower of Lender’s and Fannie Mae’s
reasonable third party out-of-pocket fees and expenses payable in accordance
with this Agreement, including, but not limited to, the legal fees and expenses
described in Section 10.03.
(c) No Material Adverse Change. There has been no material adverse change in the
financial condition, business or prospects of Borrower or Guarantor or in the
physical condition, operating performance or value of any of the Mortgaged
Properties since the date of the most recent Compliance Certificate (or, with
respect to the conditions precedent to the Term Loan, from the condition,
business or prospects reflected in the financial statements, reports and other
information obtained by Lender during its review of Borrower and Guarantor and
the Initial Mortgaged Properties).
(d) No Default. There shall exist no Event of Default or Potential Event of
Default in each case under Sections 11.01 (b) - (l) or , in any material
respect, under Sections 11.01 (a), (m) or (n) (it being understood and agreed
that any default comparable to the Events of Default listed in 11.01(b) - (l) in
the other Loan Documents or Supplemental Loan Documents will be treated to be
material) on the Closing Date for the Request and, after giving effect to the
transaction requested in the Request, no Event of Default or Potential Event of
Default shall have occurred.
(e) No Insolvency. Receipt by Lender on the Closing Date for the Request of
evidence satisfactory to Lender that neither Borrower nor Guarantor is insolvent
(within the meaning of any applicable federal or state laws relating to
bankruptcy or fraudulent transfers) or will be rendered insolvent by the
transactions contemplated by the Loan Documents, or, after giving effect to such
transactions, will be left with an unreasonably small capital with which to
engage in its business or undertakings, or will have intended to incur, or
believe that it has incurred, debts beyond its ability to pay such debts as they
mature or will have intended to hinder, delay or defraud any existing or future
creditor.
Master Credit Facility Agreement
Camden 2009

 

13



--------------------------------------------------------------------------------



 



(f) No Untrue Statements. The Loan Documents shall not contain any untrue or
misleading statement of a material fact and shall not fail to state a material
fact necessary to make the information contained therein not misleading.
(g) Representations and Warranties. All representations and warranties made by
Borrower and Guarantor in the Loan Documents shall be true and correct in all
material respects on the Closing Date for the Request with the same force and
effect as if such representations and warranties had been made on and as of the
Closing Date for the Request.
(h) No Condemnation or Casualty. Except in connection with a Release Request,
there shall not be pending or threatened any condemnation or other taking,
whether direct or indirect, against the Mortgaged Property and there shall not
have occurred any casualty which has not been previously completely repaired in
accordance with the terms of the Loan Documents to any improvements located on
the Mortgaged Property, which casualty would have a Material Adverse Effect.
(i) Delivery of Closing Documents. The receipt by Lender of the following, each
dated as of the Closing Date for the Request, in form and substance satisfactory
to Lender in all respects:
(i) The Loan Documents relating to such Request;
(ii) A Compliance Certificate;
(iii) An Organizational Certificate; and
(iv) Such other documents, instruments, approvals (and, if requested by Lender,
certified duplicates of executed copies thereof) and opinions as Lender may
reasonably request.
(j) Covenants. Borrower is in full compliance with each of the covenants
contained in Article 8 and Article 9 of this Agreement, without giving effect to
any notice and cure rights of Borrower.
Section 6.02. Conditions Precedent to the Term Loan.
The obligation of Lender to make the Term Loan is subject to the following
conditions precedent:
(a) Reserved;
(b) Receipt by Lender at least five (5) days prior to the Initial Closing Date,
of the confirmation of an Interest Rate Cap commitment, in accordance with the
Pledge, Interest Rate Cap Agreement, effective as of the Initial Closing Date;
Master Credit Facility Agreement
Camden 2009

 

14



--------------------------------------------------------------------------------



 



(c) Receipt by Lender of Interest Rate Cap Documents in accordance with the
Pledge, Interest Rate Cap Agreement, effective as of the Initial Closing Date;
(d) Receipt by Lender of the Guaranty, Certificate of Camden Summit,
Indemnification Agreement Regarding Taxes and the Indemnity Multifamily Deed of
Trust, Assignment of Rents and Security Agreement;
(e) Delivery to the Title Company with fully executed instructions directing the
Title Company to file and/or record in all applicable jurisdictions, of all
applicable Loan Documents required by Lender to be filed or recorded, including
duly executed and delivered original copies of the Variable Note or Fixed Note,
as applicable, the Guaranty, the Initial Security Instruments covering the
Initial Mortgaged Properties and UCC-1 Financing Statements covering the portion
of the Collateral comprised of personal property, and other appropriate
instruments, in form and substance reasonably satisfactory to Lender and in form
proper for recordation, as may be necessary in the opinion of Lender to perfect
the Liens created by the applicable Security Instruments and any other Loan
Documents creating a Lien in favor of Lender, and the payment of all taxes, fees
and other charges payable in connection with such execution, delivery, recording
and filing;
(f) Receipt by Lender of the documents and instruments required by Section 6.12;
and
(g) Receipt by Lender of the Initial Origination Fee pursuant to
Section 10.01(a) and the Initial Due Diligence Fee pursuant to Section 10.02(a).
Section 6.03. Reserved.
Section 6.04. Reserved.
Section 6.05. Conditions Precedent to Release of Property from the Collateral
Pool.
The release of a Mortgaged Property from the Collateral Pool is subject to the
satisfaction of the following conditions precedent on or before the Closing
Date:
(a) Receipt by Lender of the fully executed Release Request;
(b) Immediately after giving effect to the requested release, the provisions of
Section 3.04(f) are satisfied;
(c) Receipt by Lender of the Release Price;
(d) Receipt by Lender of the Release Fee and all other amounts owing under
Section 3.04(c);
Master Credit Facility Agreement
Camden 2009

 

15



--------------------------------------------------------------------------------



 



(e) Receipt by Lender on the Closing Date of one (1) or more counterparts of
each Release Document, dated as of the Closing Date, signed by each of the
parties (other than Lender) who is a party to such Release Document;
(f) If required by Lender, amendments to this Agreement, the Notes and the
Security Instruments reflecting the release of the Release Mortgaged Property
from the Collateral Pool and, as to any Security Instrument or Note so amended
or if Lender determines that such endorsement is necessary to maintain the
priority of the Lien created in favor of Lender with respect to the Outstanding
Indebtedness or to maintain the validity of any Title Insurance Policy, the
receipt by Lender of an endorsement to each Title Insurance Policy insuring the
Security Instruments, amending the effective date of each Title Insurance Policy
to the Closing Date and showing no additional exceptions to coverage other than
the exceptions shown on the Initial Closing Date, Permitted Liens and other
exceptions approved by Lender;
(g) If Lender determines the Release Mortgaged Property to be one (1) phase of a
project, and one (1) or more other phases of the project are Mortgaged
Properties which will remain in the Collateral Pool (“Remaining Mortgaged
Properties”), Lender must determine that the Remaining Mortgaged Properties can
be operated separately from the Release Mortgaged Property and any other phases
of the project which are not Mortgaged Properties and whether any cross use
agreements or easements are necessary. In making this determination, Lender
shall evaluate access, utilities, marketability, community services, ownership
and operation of the Release Properties and any other issues identified by
Lender in connection with similar loans anticipated to be sold to Fannie Mae;
(h) Receipt by Lender of endorsements to the tie-in endorsements of the Title
Insurance Policies, if deemed necessary by Lender, to reflect the release; and
(i) Receipt by Lender on the Closing Date of a Confirmation of Obligations.
Section 6.06. Conditions Precedent to Substitutions.
The obligation of Lender to make a requested Substitution is subject to Lender’s
determination that each of the following conditions precedent has been met:
(a) Receipt by Lender of the fully executed Substitution Request;
(b) Receipt by Lender of the Substitution Deposit to the extent necessary under
Section 3.07;
(c) Receipt by Lender of the Additional Collateral Due Diligence Fees and
Substitution Fee;
(d) Such Substitute Mortgaged Property shall comply with the provisions of
Section 3.06(b) of this Agreement;
Master Credit Facility Agreement
Camden 2009

 

16



--------------------------------------------------------------------------------



 



(e) Delivery to the Title Company, with fully executed instructions directing
the Title Company to file and/or record in all applicable jurisdictions, all
applicable Loan Documents reasonably required by Lender to be filed or recorded,
including duly executed and delivered original copies of the Security
Instruments covering the Substitute Mortgaged Properties and UCC-1 Financing
Statements covering the portion of the Substitute Mortgaged Property comprised
of personal property, and other appropriate instruments, in form and substance
reasonably satisfactory to Lender and in form proper for recordation, as may be
necessary in the reasonable opinion of Lender to perfect the Lien created by the
applicable additional Security Instrument, and any other relevant Loan Document
creating a Lien in favor of Lender, and the payment of all taxes, fees and other
charges payable in connection with such execution, delivery, recording and
filing;
(f) Receipt by Lender of endorsements to the tie-in endorsements of the Title
Insurance Policies, if deemed necessary by Lender, to reflect the substitution,
to the extent a tie-in endorsement is available with respect to the applicable
Title Insurance Policies;
(g) Receipt of all documents required for the addition of the Substitute
Mortgaged Property pursuant to the Underwriting Requirements;
(h) Any proposed Additional Borrower meets and satisfies all of the requirements
and conditions of Section 14.02;
(i) Receipt by Lender on the Closing Date of a Confirmation of Obligations and
Confirmation of Guaranty; and
(j) Amendments to this Agreement, the Notes and the Security Instruments,
reflecting the Substitution and, as to any Security Instrument or Note so
amended or if Lender determines that such endorsement is necessary to maintain
the priority of the Lien created in favor of Lender with respect to the
Outstanding Indebtedness or to maintain the validity of any Title Insurance
Policy, the receipt by Lender of an endorsement to each Title Insurance Policy
insuring the Security Instrument, amending the effective date of each Title
Insurance Policy to the Closing Date and showing no additional exceptions to
coverage other than the exceptions shown on the Initial Closing Date, Permitted
Liens and other exceptions approved by Lender, together with any reinsurance
agreements required by Lender.
Section 6.07. Reserved.

Section 6.08. Conditions Precedent to Conversion.
The conversion of all or a portion of the Variable Loan to a Fixed Loan is
subject to the satisfaction of the following conditions precedent on or before
the Closing Date:
(a) Receipt by Lender of the fully executed Conversion Request;
(b) After giving effect to the requested conversion, the Coverage and LTV Tests
will be satisfied;
Master Credit Facility Agreement
Camden 2009

 

17



--------------------------------------------------------------------------------



 



(c) If required by Lender, receipt by Lender of an endorsement to each Title
Insurance Policy, amending the effective date of the Title Insurance Policy to
the Closing Date and showing no additional exceptions to coverage other than the
exceptions shown on the Initial Closing Date, Permitted Liens and other
exceptions approved by Lender; and
(d) Receipt by Lender of one (1) or more executed, original counterparts of all
Conversion Documents, dated as of the Closing Date, each of which shall be in
full force and effect and in form and substance reasonably satisfactory to
Lender in all respects.
Section 6.09. Reserved.

Section 6.10. Reserved.
Section 6.11. Delivery of Opinion Relating to Substitution Request or Conversion
Request.
With respect to the closing of a Substitution Request, or a Conversion Request,
it shall be a condition precedent that Lender receives favorable opinions of
counsel (including local counsel, as applicable) to Borrower, as to the due
organization and qualification of Borrower, the due authorization, execution,
delivery and enforceability of each Loan Document executed in connection with
the Request and such other matters as Lender may reasonably require, each dated
as of the Closing Date for the Request, in form and substance satisfactory to
Lender in all respects.
Section 6.12. Delivery of Property-Related Documents.
With respect to each of the Initial Mortgaged Properties or a Substitute
Mortgaged Property, it shall be a condition precedent that Lender receive from
Borrower each of the documents and reports required by Lender pursuant to the
Underwriting Requirements in connection with the addition of such Mortgaged
Property to the Collateral Pool and, each of the following, each dated as of the
applicable Closing Date for the Initial Mortgaged Property or a Substitute
Mortgaged Property, as the case may be, in form and substance satisfactory to
Lender in all respects:
(a) A commitment for the Title Insurance Policy applicable to the Mortgaged
Property and a pro forma Title Insurance Policy based on the Term Loan amount;
(b) The Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Mortgaged Property;
(c) The Survey applicable to the Mortgaged Property;
(d) Evidence satisfactory to Lender of compliance of the Mortgaged Property with
Applicable Laws;
Master Credit Facility Agreement
Camden 2009

 

18



--------------------------------------------------------------------------------



 



(e) A Replacement Reserve Agreement or an amendment thereto, providing for the
establishment of a replacement reserve account, to be pledged to Lender, in
which the owner shall (unless waived by Lender) periodically deposit amounts for
replacements for improvements at the Mortgaged Property and as additional
security for Borrower’s obligations under the Loan Documents;
(f) A Completion/Repair and Security Agreement or an amendment thereto, together
with required escrows, on the standard form required by Lender;
(g) An Assignment of Management Agreement or an amendment thereto, on the
standard form required by Lender, if applicable;
(h) An Assignment of Leases and Rents, if Lender determines one to be necessary
or desirable, provided that the provisions of any such assignment shall be
substantively identical to those in the Security Instrument covering the
Collateral, with such modifications as may be necessitated by applicable state
or local law;
(i) In relation to each Initial Mortgaged Property, a Security Instrument to
effectuate the addition of such Initial Mortgaged Property to the Collateral
Pool, and in relation to each Substitute Mortgaged Property, a Security
Instrument to effectuate the addition of such Substitute Mortgaged Property to
the Collateral Pool, and a Note relating to the Mortgaged Properties. The amount
secured by each Security Instrument shall be equal to the Term Loan;
(j) A Certificate of Borrower Parties;
(k) A Confirmation of Guaranty by each party providing a guaranty to Lender; and
(l) A Contribution Agreement or an amendment thereto.
Section 6.13. Additional Collateral.
If Lender determines that, with respect to the substitution of Mortgaged
Properties, the Coverage and LTV Tests are not met when required to be satisfied
by the terms of this Agreement, Borrower shall have the option of either
(A) providing to Lender a Letter of Credit which shall either have a term equal
to the Term of this Agreement or shall have a term of at least 364 days and
provide for a drawing 30 days prior to its date of termination in the event it
is not renewed; (B) depositing cash or Cash Equivalents (as defined in Sections
(a) through (c) of the definition of Cash Equivalents) to the Cash Collateral
Account; (any of the above constituting “Additional Collateral”); or (C) to the
extent permitted under the Loan Documents, prepaying in part or in whole the
outstanding principal amount of the Notes designated by Lender, in each case in
an amount equal to that amount which Lender determines will cause the Coverage
and LTV Tests to be satisfied. For purposes of making such calculation, Lender
shall deduct the amount of cash and Cash Equivalents (as defined in Sections
(a) through (c) of the definition of Cash Equivalents) deposited to the Cash
Collateral Account or the amount available under the Letter of Credit from the
outstanding principal
Master Credit Facility Agreement
Camden 2009

 

19



--------------------------------------------------------------------------------



 



balance of all of the Notes (the “Assumed Mortgage Principal Amount”) and
(i) calculate the interest component of debt service based on such Assumed
Mortgage Principal Amount and the Cash Interest Rate or MBS Pass-Through Rate
plus the Fixed Facility Fee, as applicable and (ii) calculate the principal
component of debt service by multiplying the actual amount of principal times a
fraction with a numerator equal to the Assumed Mortgage Principal Amount and a
denominator equal to the actual outstanding principal amount of all of the
Notes. In the event such Borrower exercises either of the options set forth in
clauses (A) or (B) of this paragraph, Borrower shall execute and deliver a Cash
Collateral Agreement. Lender shall agree at the request of Borrower to exchange
one type of Additional Collateral for another type of Additional Collateral
within a reasonable time period, provided such other type of Additional
Collateral is of equivalent value and which meets the requirements of this
Agreement. Notwithstanding any provision hereof to the contrary, except for any
Substitution Deposit delivered in accordance with Section 3.07 (the amount and
application of which shall be determined in accordance with said Section 3.07),
(i) the value of any Additional Collateral delivered pursuant to this
Section 6.13 (other than Substitution Deposits) shall not exceed ten percent
(10%) of the aggregate Valuation of all Mortgaged Properties in the Collateral
Pool, and (ii) in the event the Coverage and LTV Tests (without regard to the
Additional Collateral) are not satisfied within one year after delivery of the
Additional Collateral, Borrower shall be required to prepay the amounts
Outstanding under the Notes in an amount determined by Lender to cause the
Coverage and LTV Tests to be satisfied, and the Lender may draw on such
Additional Collateral and use the monies to make such prepayment. Any Notes
required to be prepaid pursuant to the preceding sentence shall be selected by
the Borrower and, in addition to the prepayment of the related Notes, Borrower
shall pay all associated prepayment premiums and other amounts due under the
Notes being prepaid.
Section 6.14. Reserved.
Section 6.15. Letters of Credit.
(a) Letter of Credit Requirements. If Borrower provides Lender with a Letter of
Credit pursuant to this Agreement, the Letter of Credit shall be in form and
substance satisfactory to Lender and Lender shall be entitled to draw under such
Letter of Credit solely upon presentation of a sight draft to the LOC Bank. Any
Letter of Credit shall be for a term of at least 364 days. Any Letter of Credit
shall be issued by a financial institution satisfactory to Lender and shall have
its long-term debt obligations and its short-term debt obligations rated in
accordance with the requirements of Fannie Mae then in effect.
(b) Draws Under Letter of Credit. Lender shall have the right to draw monies
under the Letter of Credit:
(i) upon the occurrence of (A) an Event of Default; or (B) a Potential Event of
Default of which the Borrower has knowledge has occurred and continued for two
(2) Business Days;
(ii) if 30 days prior to the expiration of the Letter of Credit, the Letter of
Credit has not been extended for a term of at least 364 days; or
(iii) upon the downgrading of the ratings of the long-term or short-term debt
obligations of the LOC Bank below the requirements of Fannie Mae then in effect.
Master Credit Facility Agreement
Camden 2009

 

20



--------------------------------------------------------------------------------



 



(c) Deposit to Cash Collateral Agreement. If Lender draws under the Letter of
Credit pursuant to Section 6.15(b)(ii) or (iii) above, Lender shall deposit such
draw monies into the Cash Collateral Account. Borrower shall have the right to
obtain a release of such draw monies in the Cash Collateral Account pursuant to
the Cash Collateral Agreement if Borrower provides Lender with a replacement
Letter of Credit in accordance with Section 6.15(a) above and in an amount of
the draw monies in the Cash Collateral Account.
(d) Default Draws. If Lender draws under the Letter of Credit pursuant to
Section 6.15(b)(i) above, Lender shall have the right to use monies drawn under
the Letter of Credit for any of the following purposes:
(i) to pay any amounts required to be paid by Borrower under the Loan Documents
(including, without limitation, any amounts required to be paid to Lender under
this Agreement);
(ii) to (on such Borrower’s behalf, or on its own behalf if Lender becomes the
owner of the Mortgaged Property) prepay any Note;
(iii) to make improvements or repairs to any Mortgaged Property; or
(iv) to deposit monies into the Cash Collateral Account.
(e) Legal Opinion. Prior to or simultaneous with the delivery of any new Letter
of Credit (but not the extension of any existing Letter of Credit), such
Borrower shall cause the LOC Bank’s counsel to deliver a legal opinion
substantially in the form of Exhibit Q-1 or Exhibit Q-2, as applicable, and in
any event satisfactory in form and substance to the Lender.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
Section 7.01. Representations and Warranties of Borrower.
The representations and warranties of Borrower Parties are contained in the
Certificate of Borrower Parties.
Master Credit Facility Agreement
Camden 2009

 

21



--------------------------------------------------------------------------------



 



Section 7.02. Representations and Warranties of Lender.
Lender hereby represents and warrants to Borrower as follows as of the date
hereof:
(a) Due Organization. Lender is a corporation duly organized, validly existing
and in good standing under the laws of Ohio.
(b) Power and Authority. Lender has the requisite power and authority to execute
and deliver this Agreement and to perform its obligations under this Agreement.
(c) Due Authorization. The execution and delivery by Lender of this Agreement,
and the consummation by it of the transactions contemplated thereby, and the
performance by it of its obligations thereunder, have been duly and validly
authorized by all necessary action and proceedings by it or on its behalf.
ARTICLE 8
AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR
Borrower agrees and covenants with Lender that, at all times during the Term of
this Agreement:
Section 8.01. Compliance with Agreements.
(a) Borrower and Guarantor shall comply with all the terms and conditions of
each Loan Document to which it is a party or by which it is bound; provided,
however, that Borrower’s or Guarantor’s failure to comply with such terms and
conditions shall not be an Event of Default until the expiration of the
applicable notice and cure periods, if any, specified in the applicable Loan
Document.
(b) Borrower shall comply with all the material terms and conditions of any
building permits or any conditions, easements, rights-of-way or covenants of
record, restrictions of record, or any recorded or, to the extent Borrower has
knowledge thereof, unrecorded agreement affecting or concerning any Mortgaged
Property including planned development permits, mitigation plans, condominium
declarations, and reciprocal easement and regulatory agreements with any
Governmental Authority; provided, however, that Borrower’s failure to comply
with such terms and conditions shall not be an Event of Default until the
expiration of the applicable notice and cure periods, if any, specified in the
applicable document.
Section 8.02. Maintenance of Existence.
(a) Each Borrower Party shall maintain its existence and continue to be
organized under the laws of the state of its organization. Borrower shall
continue to be duly qualified to do business in each jurisdiction in which such
qualification is necessary to the conduct of its business and where the failure
to be so qualified would adversely affect the validity of, the enforceability
of, or the ability to perform, its obligations under this Agreement or any other
Loan Document.
(b) During the Term of this Agreement, Camden shall qualify, and be taxed as, a
real estate investment trust under Subchapter M of the Internal Revenue Code and
will not be engaged in any activities which would reasonably be anticipated to
jeopardize such qualification and tax treatment.
Master Credit Facility Agreement
Camden 2009

 

22



--------------------------------------------------------------------------------



 



Section 8.03. Financial Statements; Accountants’ Reports; Other Information.
(a) Each Borrower Party shall keep and maintain at all times at the address set
forth in Section 15.08 of this Agreement, and (at Lender’s request after an
Event of Default) shall make available at the Mortgaged Property, complete and
accurate books of accounts and records (including copies of supporting bills and
invoices) in sufficient detail to correctly reflect (i) all of Borrower’s and
Guarantor’s financial transactions and assets, and (ii) the results of the
operation of each Mortgaged Property, and copies of all written contracts,
Leases and other instruments which affect each Mortgaged Property (including all
bills, invoices and contracts for electrical service, gas service, water and
sewer service, waste management service, telephone service and management
services). The books, records, contracts, Leases and other instruments shall be
subject to examination and inspection at any reasonable time by Lender.
(b) In addition, each Borrower and Guarantor (with respect to clauses (i), (ii),
(ix) and (xi) set forth below) shall furnish, or cause to be furnished, to
Lender:
(i) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the close of its fiscal year during the Term
of this Agreement, the audited consolidated balance sheet showing all assets and
liabilities of Camden, the audited consolidated statement of operations of
Camden and the unaudited consolidated statement of operations of Borrower for
such fiscal year, and the audited consolidated statement of cash flows of Camden
and the unaudited consolidated statement of cash flows of Borrower for such
fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior fiscal
year, prepared in accordance with GAAP consistently applied and as to Camden,
accompanied by an unqualified opinion of Camden’s independent certified public
accountants to the effect that such financial statements have been audited by
such accountants, and that such financial statements fairly present the results
of Camden’s operations and financial condition for the periods and dates
indicated with such opinion to be free of exceptions and qualifications as to
the scope of the audit and as to the going concern nature of the business;
(ii) Quarterly Financial Statements. As soon as available, and in any event
within forty five (45) days after each of the first three fiscal quarters of
each fiscal year during the Term of this Agreement, beginning with the fiscal
quarter ending September 30, 2009, the unaudited consolidated balance sheet
showing all assets and liabilities of Camden as of the end of any such fiscal
quarter, the unaudited consolidated statement of operations of Borrower and
Camden and the unaudited consolidated statement of cash flows of Borrower and
Camden for the portion of the fiscal year ended with the last day of such
quarter, all prepared in accordance with GAAP and in reasonable detail and
stating in comparative form the respective figures for the corresponding date
and period in the previous fiscal year, accompanied by a certificate of an
authorized representative of Borrower and Camden reasonably acceptable to Lender
stating that such financial statements have been prepared in accordance with
GAAP, consistently applied, and fairly present the results of its operations and
financial condition for the periods and dates indicated, subject to year end
adjustments in accordance with GAAP;
Master Credit Facility Agreement
Camden 2009

 

23



--------------------------------------------------------------------------------



 



(iii) Quarterly Property Statements. As soon as available in electronic format,
and in any event within forty five (45) days after each Calendar Quarter, a
statement of income and expenses of each Mortgaged Property prepared in
accordance with GAAP and accompanied by a certificate of an authorized
representative of Borrower reasonably acceptable to Lender to the effect that
each such statement of income and expenses fairly, accurately and completely
presents the operations of each such Mortgaged Property for the period
indicated;
(iv) Annual Property Statements. As soon as available in electronic format, and
in any event on an annual basis within forty five (45) days after the close of
its fiscal year, an annual statement of income and expenses of each Mortgaged
Property accompanied by a certificate of an authorized representative of
Borrower reasonably acceptable to Lender to the effect that each such statement
of income and expenses fairly, accurately and completely presents the operations
of each such Mortgaged Property for the period indicated;
(v) Monthly Property Statements. Upon Lender’s request and no later than 30 days
after such request, a monthly electronic property management report for each
Mortgaged Property, showing the number of inquiries made and rental applications
received from tenants or prospective tenants and deposits received from tenants
and any other information requested by Lender and a statement of income and
expense of each Mortgaged Property for the prior month;
(vi) Updated Rent Rolls. Within 120 days after the end of each fiscal year of
each Borrower, and at any other time upon Lender’s request, a current Rent Roll
for each Mortgaged Property, showing the name of each tenant, and for each
tenant, the space occupied, the lease expiration date, the rent payable for the
current month, the date through which rent has been paid and any other
information requested by Lender and accompanied by a certificate of an
authorized representative of Borrower reasonably acceptable to Lender to the
effect that each such Rent Roll fairly, accurately and completely presents the
information required therein;
(vii) Security Deposit Information. Within 120 days after the end of each fiscal
year of Borrower, and at any other time upon Lender’s request, an accounting of
all security deposits held in connection with any Lease of any part of any
Mortgaged Property, including the name and identification number of the accounts
in which such security deposits are held, the name and address of the financial
institutions in which such security deposits are held and the name and telephone
number of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts;
(viii) Accountants’ Reports; Other Reports. Promptly upon receipt thereof:
(1) copies of any reports which address material weaknesses or problems or
management letters which address material weaknesses or problems or audit
opinions submitted to Borrower by its independent certified public accountants
in connection with the examination of its financial statements made by such
accountants (except for reports otherwise provided pursuant to subsection
(a) above); provided, however, that Borrower shall only be required to deliver
such reports and management letters to the extent that they relate to Borrower
or any Mortgaged Property; and (2) all schedules, financial statements or other
similar reports delivered by Borrower pursuant to the Loan Documents or
requested by Lender with respect to Borrower’s business affairs or condition
(financial or otherwise) or any of the Mortgaged Properties;
Master Credit Facility Agreement
Camden 2009

 

24



--------------------------------------------------------------------------------



 



(ix) Ownership Interests. Within 120 days after the end of each fiscal year of
Borrower and Guarantor, and at any other time upon Lender’s request, a statement
that identifies all owners of any direct interest in any Targeted Entity (other
than Guarantor) and the interest held by each, if Borrower is a corporation, all
executive officers and directors of Borrower or Guarantor, and if Borrower is a
limited liability company, all managers who are not members;
(x) Annual Budgets. Prior to the start of its fiscal year, an annual budget for
each Mortgaged Property for such fiscal year, setting forth an estimate of all
of the costs and expenses, including capital expenses, of maintaining and
operating each Mortgaged Property;
(xi) Federal Tax Returns. Upon the request of Lender, after an Event of Default,
the Federal tax return of Borrower and Guarantor that was filed with the
Internal Revenue Service, United States Department of Treasury; and
(xii) Quarterly Litigation Report. Within forty five (45) days after each
Calendar Quarter or from time to time as Lender may request or as Camden may
deem appropriate, Camden shall provide Lender with a written update, reasonably
satisfactory to Lender, with respect to the pending litigation against
Affiliates of Camden, as more particularly described in Section 14.01(a)(vi) of
this Agreement.
(c) Each of the statements, schedules and reports required by Section 8.03 shall
be certified to be complete and accurate in all material respects by an
individual having authority to bind Borrower, and shall be in such form and
contain such detail as Lender may reasonably require. Upon an Event of Default,
Lender also may require that any statements, schedules or reports be audited at
Borrower’s expense by independent certified public accountants acceptable to
Lender.
(d) If Borrower fails to provide in a timely manner the statements, schedules
and reports required by Section 8.03, Lender shall have the right to have
Borrower’s books and records audited, at Borrower’s expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
shall become immediately due and payable and shall become an additional part of
the Indebtedness as provided in Section 12 of each Security Instrument.
(e) If an Event of Default has occurred and is continuing, Borrower shall
deliver to Lender upon written demand all books and records, or copies thereof,
relating to the Mortgaged Property or its operation.
(f) Borrower irrevocably authorizes Lender to obtain a credit report on Borrower
at any time.
(g) If an Event of Default has occurred and Lender has not previously required
Borrower to furnish a quarterly statement of income and expense for the
Mortgaged Property, Lender may require Borrower to furnish such a statement
within forty five (45) days after the end of each fiscal quarter of Borrower
following such Event of Default.
Master Credit Facility Agreement
Camden 2009

 

25



--------------------------------------------------------------------------------



 



Section 8.04. Access to Records; Discussions With Officers and Accountants.
To the extent permitted by law and in addition to the applicable requirements of
the Security Instruments, Borrower shall permit Lender to:
(a) inspect, make copies and abstracts of, and have reviewed or audited, such of
Borrower’s books and records as may relate to the Obligations or any Mortgaged
Property;
(b) at any time discuss Borrower’s affairs, finances and accounts with
Borrower’s senior management or property managers and independent public
accountants; after an Event of Default, discuss Borrower’s affairs, finances and
account with Guarantor’s officers, partners and employees;
(c) discuss the Mortgaged Properties’ conditions, operations or maintenance with
the managers of such Mortgaged Properties, the officers and employees of
Borrower and/or the Guarantor; and
(d) receive any other information that Lender reasonably deems necessary or
relevant in connection with the Term Loan, any Loan Document or the Obligations
from the officers and employees of such Borrower or third parties.
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default and in the absence of an emergency, all inspections shall be
conducted at reasonable times during normal business hours upon reasonable
notice to Borrower.
Section 8.05. Certificate of Compliance.
Borrower shall deliver to Lender concurrently with the delivery of the financial
statements and/or reports required by Section 8.03(a) and Section 8.03(b) a
certificate signed by an authorized representative of Borrower reasonably
acceptable to Lender (1) setting forth in reasonable detail the calculations
required to establish whether Borrower and Guarantor were in compliance with the
requirements of this Article 8 of this Agreement on the date of such financial
statements, and (2) stating that, to the best knowledge of such individual
following reasonable inquiry, no Event of Default or Potential Event of Default
has occurred, or if an Event of Default or Potential Event of Default has
occurred, specifying the nature thereof in reasonable detail and the action
Borrower is taking or proposes to take. Any certificate required by this Section
shall run directly to and be for the benefit of Lender and Fannie Mae.
Master Credit Facility Agreement
Camden 2009

 

26



--------------------------------------------------------------------------------



 



Section 8.06. Maintain Licenses.
Borrower shall procure and maintain in full force and effect all licenses,
Permits, charters and registrations which are material to the conduct of its
business and shall abide by and satisfy all terms and conditions of all such
licenses, Permits, charters and registrations.
Section 8.07. Inform Lender of Material Events.
Borrower shall promptly inform Lender in writing of any of the following (and
shall deliver to Lender copies of any related written communications,
complaints, orders, judgments and other documents relating to the following) of
which an officer of Camden has actual knowledge:
(a) Defaults. The occurrence of any Event of Default or any Potential Event of
Default under this Agreement or any other Loan Document or any loan document in
connection with a Supplemental Loan;
(b) Regulatory Proceedings. The commencement of any rulemaking or disciplinary
proceeding or the promulgation of any proposed or final rule which would have,
or may reasonably be expected to have, a Material Adverse Effect; the receipt of
notice from any Governmental Authority having jurisdiction over Borrower that
(i) Borrower is being placed under regulatory supervision, (ii) any license,
Permit, charter, membership or registration material to the conduct of
Borrower’s business or the Mortgaged Properties is to be suspended or revoked or
(iii) Borrower is to cease and desist any practice, procedure or policy employed
by Borrower in the conduct of its business, and such cessation would have, or
may reasonably be expected to have, a Material Adverse Effect;
(c) Bankruptcy Proceedings. The commencement of any proceedings by or against
Borrower or Guarantor under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for any such party;
(d) Environmental Claim. The receipt from any Governmental Authority or other
Person of any notice of violation, claim, demand, abatement, order or other
order or direction (conditional or otherwise) for any damage, including personal
injury (including sickness, disease or death), tangible or intangible property
damage, contribution, indemnity, indirect or consequential damages, damage to
the environment, pollution, contamination or other adverse effects on the
environment, removal, cleanup or remedial action or for fines, penalties or
restrictions, resulting from or based upon (i) the existence or occurrence, or
the alleged existence or occurrence, of a Hazardous Substance Activity on any
Mortgaged Property in violation of any law or (ii) the violation, or alleged
violation, of any Hazardous Materials Laws in connection with any Mortgaged
Property or any of the other assets of Borrower;
(e) Material Adverse Effects. The occurrence of any act, omission, change or
event (including the commencement or written threat of any proceedings by or
against Borrower in any Federal, state or local court, or before any
Governmental Authority, or before any arbitrator), that has, or would have, a
Material Adverse Effect, subsequent to the date of the most recent audited
financial statements of Borrower delivered to Lender pursuant to Section 8.03;
Master Credit Facility Agreement
Camden 2009

 

27



--------------------------------------------------------------------------------



 



(f) Accounting Changes. Any material change in Borrower’s accounting policies or
financial reporting practices;
(g) Legal and Regulatory Status. The occurrence of any act, omission, change or
event, including any Governmental Approval, the result of which is to change or
alter in any way the legal or regulatory status of Borrower; if such act,
omission, change or event has or may reasonably be expected to have, a Material
Adverse Effect; and
(h) Change in Senior Management. Any change in the identity of Senior
Management.
Section 8.08. Compliance with Applicable Law.
Borrower shall comply in all material respects with all Applicable Laws now or
hereafter affecting any Mortgaged Property or any part of any Mortgaged Property
or requiring any alterations, repairs or improvements to any Mortgaged Property.
Borrower shall procure and continuously maintain in full force and effect, and
shall abide by and satisfy all material terms and conditions of all Permits, and
shall comply with all written notices from Governmental Authorities.
Section 8.09. Alterations to the Mortgaged Properties.
Except as otherwise provided in the Loan Documents, Borrower shall have the
right to undertake any alteration, improvement, demolition, removal or
construction (collectively, “Alterations”) to the Mortgaged Property which it
owns without the prior consent of Lender; provided, however, that in any case,
no such Alteration shall be made to any Mortgaged Property without the prior
written consent of Lender if (i) such Alteration could reasonably be expected to
adversely affect the value of such Mortgaged Property or its operation as a
multifamily housing facility in substantially the same manner in which it is
being operated on the date such property became Collateral, (ii) the
construction of such Alteration could reasonably be expected to result in
interference to the occupancy of tenants of such Mortgaged Property such that
tenants in occupancy with respect to five percent (5%) or more of the Leases
would be permitted to terminate their Leases or to abate the payment of all or
any portion of their rent, or (iii) such Alteration will be completed in more
than fifteen (15) months from the date of commencement or in the last year of
the Term of this Agreement. Notwithstanding the foregoing, Borrower must obtain
Lender’s prior written consent to construct Alterations with respect to the
Mortgaged Property costing in excess of, with respect to any Mortgaged Property,
the number of units in such Mortgaged Property multiplied by $2,000, but in any
event, costs in excess of $250,000 and Borrower must give prior written notice
to Lender of its intent to construct Alterations with respect to such Mortgaged
Property costing in excess of $100,000; provided, however, that the preceding
requirements shall not be applicable to Alterations made, conducted or
undertaken by Borrower as part of Borrower’s routine maintenance, and repair or
replacement of obsolete equipment of the Mortgaged Properties as required by the
Loan Documents. Notwithstanding anything contained in this paragraph, in the
event that the cost of an Alteration is less than $100,000 for any Mortgaged
Property and such Alteration shall take place in the last year of the Term of
this Agreement, the Borrower shall not be required to request the prior written
consent of Lender prior to making such Alteration.
Master Credit Facility Agreement
Camden 2009

 

28



--------------------------------------------------------------------------------



 



Section 8.10. Loan Document Taxes.
If any tax, assessment or Imposition (other than a franchise tax or excise tax
imposed on or measured by, the net income or capital (including branch profits
tax) of Lender (or any transferee or assignee thereof, including a participation
holder)) (“Loan Document Taxes”) is levied, assessed or charged by the United
States, or any State in the United States, or any political subdivision or
taxing authority thereof or therein upon any of the Loan Documents or the
obligations secured thereby, the interest of Lender in the Mortgaged Properties,
or Lender by reason of or as holder of the Loan Documents, Borrower shall pay
all such Loan Document Taxes to, for, or on account of Lender (or provide funds
to Lender for such payment, as the case may be) within thirty (30) days after
written notice from Lender and shall promptly furnish proof of such payment to
Lender, as applicable. In the event of passage of any law or regulation
permitting, authorizing or requiring such Loan Document Taxes to be levied,
assessed or charged, which law or regulation in the opinion of counsel to Lender
may prohibit Borrower from paying the Loan Document Taxes to or for Lender,
Borrower shall enter into such further instruments as may be permitted by law to
obligate Borrower to pay such Loan Document Taxes.
Section 8.11. Further Assurances.
Borrower, at the request of Lender, shall execute and deliver and, if necessary,
file or record such statements, documents, agreements, UCC financing and
continuation statements and such other instruments and take such further action
as Lender from time to time may reasonably request as reasonably necessary,
desirable or proper to carry out more effectively the purposes of this Agreement
or any of the other Loan Documents or to subject the Collateral to the lien and
security interests of the Loan Documents or to evidence, perfect or otherwise
implement, to assure the lien and security interests intended by the terms of
the Loan Documents or in order to exercise or enforce its rights under the Loan
Documents. If Lender believes that an “all-asset” collateral description, as
contemplated by Section 9-504(2) of the UCC, is appropriate as to any Collateral
under any Loan Document, the Lender is irrevocably authorized to use such a
collateral description, whether in one or more separate filings or as part of
the collateral description in a filing that particularly describes the
collateral.
Section 8.12. Transfer of Ownership Interests in Borrower or Guarantor.
(a) Prohibition on Transfers. Subject to paragraph (b) of this Section, neither
Borrower nor Guarantor shall cause or permit a Transfer or a Change of Control.
(b) Permitted Transfers. Notwithstanding the provisions of paragraph (a) of this
Section, the following Transfers by Borrower or Guarantor (or owners of
interests in Guarantor), upon prior written notice to Lender (however, prior
notice will not be required with respect to the Transfers described in
subsections (i), (ii) or (iii) below), are permitted without the consent of
Lender (or the payment of any fee):
Master Credit Facility Agreement
Camden 2009

 

29



--------------------------------------------------------------------------------



 



(i) The issuance by Camden of additional stock and the subsequent Transfer of
such stock and the issuance by Camden Summit and Camden OP of additional
partnership units and subsequent Transfer of such units; provided, however, that
no Change in Control occurs as the result of such Transfer.
(ii) A merger with or acquisition of another entity by Camden (or, with respect
to a merger solely to reincorporate in another state, by Camden into another
entity), provided that (1) Camden is the surviving entity (other than a merger
to reincorporate in another state when the other entity can be the surviving
entity in which case Lender is satisfied that the surviving corporation in such
merger shall succeed to all the rights, properties, assets and liabilities of
Camden) after such merger or acquisition, (2) no Change in Control occurs, and
(3) such merger or acquisition does not result in an Event of Default, as such
terms are defined in this Agreement.
(iii) The Transfer of shares of common stock of Camden; provided, however, that
no Change in Control occurs as the result of such Transfer.
(iv) A Transfer of Ownership Interests in CPT-LP, Inc.; provided, however, after
such Transfer, CPT-LP, Inc. shall continue to own at least 51% of the Ownership
Interests in Camden OP.
(v) A Transfer of Ownership Interests in Camden Summit; provided, however, after
such Transfer, Camden General Partner shall maintain Control of Camden Summit
and shall continue to own at least 51% of the Ownership Interests in Camden
Summit.
(vi) A Transfer of Ownership Interests in Camden OP; provided, however, after
such Transfer, CPT-GP, Inc. shall maintain Control of Camden OP and CPT-LP, Inc.
shall continue to own at least 51% of the Ownership Interests in Camden OP.
(vii) A Transfer of Ownership Interests in Camden Legacy Park Member; provided,
however, after such Transfer, Camden OP shall maintain Control of Camden Legacy
Park Member and shall continue to own at least 51% of the Ownership Interests in
Camden Legacy Park Member.
(viii) A Transfer of Ownership Interests in Camden CSP Member; provided,
however, after such Transfer, Camden Summit shall maintain Control of Camden CSP
Member and shall continue to own at least 51% of the Ownership Interests in
Camden CSP Member.
(ix) A Transfer of Ownership Interests in Camden CUSA Member; provided, however,
after such Transfer, Camden USA shall maintain Control of Camden CUSA Member and
shall continue to own at least 51% of the Ownership Interests in Camden CUSA
Member.
Master Credit Facility Agreement
Camden 2009

 

30



--------------------------------------------------------------------------------



 



(x) A Transfer of Ownership Interests in Camden CPT Member; provided, however,
after such Transfer, Camden shall maintain Control of Camden CPT Member and
shall continue to own at least 51% of the Ownership Interests in Camden CPT
Member.
(xi) A Transfer of any or all, direct or indirect, Ownership Interests in
Borrower to any wholly-owned subsidiary of Camden.
Section 8.13. Transfer of Ownership of Mortgaged Property.
(a) Prohibition on Transfers. Subject to paragraph (b) of this Section, neither
Borrower nor Guarantor shall cause or permit a Transfer of all or any part of a
Mortgaged Property or interest in any Mortgaged Property.
(b) Permitted Transfers. Notwithstanding provision (a) of this Section, the
following Transfers of a Mortgaged Property by Borrower or Guarantor, upon prior
written notice to Lender (however, prior notice will not be required with
respect to the Transfers permitted pursuant to subsections (i) and (ii) below),
are permitted without the consent of Lender (or the payment of any fee):
(i) The grant of a leasehold interest in individual dwelling units or commercial
spaces in accordance with the Security Instrument.
(ii) A sale or other disposition of obsolete or worn out personal property which
is contemporaneously replaced by comparable personal property of equal or
greater value which is free and clear of liens, encumbrances and security
interests other than those created by the Loan Documents or Permitted Liens.
(iii) The creation of a mechanic’s or materialmen’s lien or judgment lien
against a Mortgaged Property which is released of record or otherwise remedied
to Lender’s satisfaction within thirty (30) days of the date of creation.
(iv) The grant of an easement if, prior to the granting of the easement,
Borrower or Camden Summit (with respect to the Mortgaged Property known as
Camden Russett) causes to be submitted to Lender all information required by
Lender to evaluate the easement, and if Lender consents to such easement based
upon Lender’s determination that the easement will not materially affect the
operation of the Mortgaged Property or Lender’s interest in the Mortgaged
Property and Borrower or Camden Summit (with respect to the Mortgaged Property
known as Camden Russett) pays to Lender, on demand, all reasonable third party
out-of-pocket costs and expenses incurred by Lender in connection with reviewing
Borrower’s or Camden Summit’s (with respect to the Mortgaged Property known as
Camden Russett) request. Lender shall not unreasonably withhold its consent to
or withhold its agreement to subordinate the lien of a Security Instrument to
(i) the grant of a utility easement serving a Mortgaged Property to a publicly
operated utility, or (ii) the grant of an easement related to expansion or
widening of roadways, provided that any such easement is in form and substance
reasonably acceptable to Lender and does not materially and adversely affect the
access, use or marketability of a Mortgaged Property.
Master Credit Facility Agreement
Camden 2009

 

31



--------------------------------------------------------------------------------



 



(c) Assumption of Collateral Pool. Notwithstanding paragraph (a) of this
Section, a Transfer of the entire Collateral Pool may be permitted with the
prior written consent of Lender if each of the following requirements is
satisfied:
(i) the transferee (“New Collateral Pool Borrower”) is a Single Purpose entity,
and executes an assumption agreement that is acceptable to Lender pursuant to
which such New Collateral Pool Borrower assumes all obligations of Borrower and
Camden Summit (with respect to the Mortgaged Property known as Camden Russett)
under all the applicable Loan Documents and Supplemental Loan Documents;
(ii) the applicable Loan Documents and Supplemental Loan Documents shall be
amended and restated as deemed necessary or appropriate by Lender to meet the
then-applicable requirements of Fannie Mae; provided, however, any waivers
granted in connection with the Term Loan or Supplemental Loan will not be
reinstated unless specifically approved by Lender and Fannie Mae;
(iii) after giving effect to the assumption, the requirements of Section 6.05
and the General Conditions contained in Section 6.01 shall be satisfied;
(iv) New Collateral Pool Borrower shall make such deposits to the reserves or
escrow funds established under the Loan Documents and Supplemental Loan
Documents, including replacement reserves, completion/repair reserves, and all
other required escrow and reserve funds at such times and in such amounts as
determined by Lender at the time of the assumption;
(v) New Collateral Pool Borrower shall propose a guarantor acceptable to Lender,
which guarantor executes and delivers a guaranty acceptable to Lender provided
that the guaranty is guaranteeing a non-recourse loan with comparable exceptions
to non-recourse as set forth in Section 14.01;
(vi) Lender shall be the servicer of the loan; and
(vii) the requirements of Section 8.14 are satisfied.
Section 8.14. Consent to Prohibited Transfers.
(a) Consent to Prohibited Transfers. Lender may, in its sole and absolute
discretion, consent to a Transfer that would otherwise violate Sections 8.12 and
8.13 if, prior to the Transfer, Borrower or Guarantor, as the case may be, has
satisfied or caused to be satisfied each of the following requirements:
(i) the submission to Lender of all information required by Lender to make the
determination required by this Section;
(ii) the absence of any Event of Default;
Master Credit Facility Agreement
Camden 2009

 

32



--------------------------------------------------------------------------------



 



(iii) the transferee meets all of the eligibility, credit, management and other
standards (including any standards with respect to previous relationships
between Lender and the transferee and the organization of the transferee)
customarily applied by Lender at the time of the proposed Transfer to the
approval of borrowers or guarantors, as the case may be, in connection with the
origination or purchase of similar mortgages, deeds of trust or deeds to secure
debt on multifamily properties;
(iv) in the case of a Transfer of direct or indirect ownership interests in
Borrower or Guarantor, as the case may be, if transferor or any other person has
obligations under any Loan Documents, the execution by the transferee of one
(1) or more individuals or entities acceptable to Lender and/or Fannie Mae of an
assumption agreement that is acceptable to Lender and that, among other things,
requires the transferee to perform all obligations of transferor or such person
set forth in such Loan Document, and may require that the transferee comply with
any provisions of this Instrument or any other Loan Document which previously
may have been waived by Lender and/or Fannie Mae;
(v) Lender’s receipt of all of the following:
(1) a transfer fee equal to one (1) percent of the unpaid Outstanding principal
balance of the Term Loan.
(2) In addition, Borrower shall be required to reimburse Lender for all of
Lender’s reasonable out-of-pocket costs (including reasonable attorneys’ fees)
incurred in reviewing the Transfer request;
(vi) the Transfer will not result in a significant modification under
Section 1001 of the Internal Revenue Code of any Fixed Loan or any Variable Loan
that has been securitized in a mortgage-backed security.
Section 8.15. Date-Down Endorsements.
Before the release or substitution of a Mortgaged Property and at any time and
from time to time that Lender has reason to believe that an additional lien may
encumber a Mortgaged Property, Lender may obtain an endorsement to each Title
Insurance Policy containing a revolving credit endorsement, amending the
effective date of each such Title Insurance Policy to the date of the title
search performed in connection with the endorsement. Borrower shall pay for the
cost and expenses incurred by Lender to the Title Company in obtaining such
endorsement, provided that, for each Title Insurance Policy, it shall not be
liable to pay for more than one (1) such endorsement in any consecutive twelve
(12) month period.
Section 8.16. Ownership of Mortgaged Properties.
Borrower shall be the sole owner of each of the Mortgaged Properties free and
clear of any Liens other than Permitted Liens.
Master Credit Facility Agreement
Camden 2009

 

33



--------------------------------------------------------------------------------



 



Section 8.17. Compliance with Net Worth Test.
Camden shall at all times maintain its Net Worth so that it is not less than:
$325,000,000.
Section 8.18. Compliance with Liquidity Test.
Camden shall at all times maintain cash and Cash Equivalents of not less than
$20,000,000.
Section 8.19. Change in Property Manager.
Borrower shall give Lender notice of any change in the identity of the property
manager of each Mortgaged Property, and except with respect to property managers
which are Affiliates of the applicable Borrower, no such change shall be made
without the prior consent of Lender.
Any management agreement must be in form and substance satisfactory to Lender.
Borrower agrees to enter into and cause any property manager to enter into an
assignment and subordination of property management agreement in form and
substance satisfactory to Lender and any other documents or agreements Lender
shall deem necessary in connection with the execution of any property management
agreement.
Section 8.20. Single Purpose Entity.
Borrower and each general partner or managing member of Borrower shall maintain
itself as a Single Purpose entity, provided, however, that (i) Borrower may own
more than one Mortgaged Property, each of which is part of the Collateral Pool
and (ii) Borrower and each general partner or managing member may commingle its
funds with Camden provided that such funds are separately identified and
accounted for.
Section 8.21. ERISA.
Borrower shall at all times remain in compliance in all material respects with
all applicable provisions of ERISA, if any, and shall not incur any liability to
the PBGC on a Plan under Title IV of ERISA. Neither the Borrower, nor any member
of the Controlled Group is or ever has been obligated to contribute to any
Multiemployer Plan. The assets of the Borrower do not constitute plan assets
within the meaning of Department of Labor Regulation §2510.3-101 of any employee
benefit plan subject to Title I of ERISA.
Section 8.22. Consents or Approvals.
Borrower shall obtain any required consent or approval of any creditor of
Borrower, any Governmental Authority or any other Person to perform its
obligations under this Agreement and any other Loan Documents.
Master Credit Facility Agreement
Camden 2009

 

34



--------------------------------------------------------------------------------



 



Section 8.23. Post-Closing Obligations.
Borrower shall use commercially reasonable efforts to deliver to Lender, at
Borrower’s sole cost and expense, no later than thirty (30) days from the
Initial Closing Date (“Estoppel and SNDA Delivery Date”) the estoppel
certificates and subordination, non-disturbance and attornment agreements as
described below in form and substance satisfactory to Lender, provided, however,
on a rolling thirty (30) day basis, Borrower shall have the right to extend the
Estoppel and SNDA Delivery Date for an additional thirty (30) days if Borrower
furnishes proof satisfactory to Lender that it is diligently pursuing and
undertaking all commercially reasonable efforts to obtain an estoppel
certificate and a subordination, non-disturbance and attornment agreement as
described below. Borrower shall pay, or reimburse Lender for, all reasonable
out-of-pocket third party legal fees and expenses incurred by Lender and by
Fannie Mae in respect of the review and/or negotiation of such estoppel
certificates and subordination, non-disturbance and attornment agreements.
(a) Tenant Estoppel Certificate from Moto Enterprises, Inc. for a sit-in and
take-out coffee and tea house located on the property commonly known as Camden
Harbor View.
(b) Tenant Estoppel Certificate from Frank Buono for a family-style Italian
restaurant located on the property commonly known as Camden Harbor View.
(c) Tenant Estoppel Certificate from Design X Manufacturing, Inc. for the
operation of a salon furniture showroom and design center located on the
property commonly known as Camden Harbor View.
(d) Tenant Estoppel Certificate from Healthcare Partners Medical Group for
general medical office use located on the property commonly known as Camden
Harbor View.
(e) Tenant Estoppel Certificate from Mosher’s Gourmet, Inc. for a sit-in and
take-out delicatessen-style restaurant located on the property commonly known as
Camden Harbor View.
(f) Tenant Estoppel Certificate from Andrew M. Kripp for an upscale hair salon
located on the property commonly known as Camden Harbor View.
(g) Tenant Estoppel Certificate from Stuart Smith and Lisa Smith for an upscale
wine bar located on the property commonly known as Camden Harbor View.
(h) Tenant Estoppel Certificate from Yoga World Studio, Inc. for the operation
of a yoga studio located on the property commonly known as Camden Harbor View.
(i) Subordination, Non-Disturbance and Attornment Agreement by and between
Camden USA, Inc. and Moto Enterprises, Inc. for a sit-in and take-out coffee and
tea house located on the property commonly know as Camden Harbor View. Borrower
shall, at Borrower’s sole cost and expense, make immediate arrangements for
delivery to the Title Company with fully executed instructions directing the
Title Company to file and/or record such Subordination, Non-Disturbance and
Attornment Agreement in the recorder’s office in the County of Los Angeles,
State of California.
Master Credit Facility Agreement
Camden 2009

 

35



--------------------------------------------------------------------------------



 



(j) Subordination, Non-Disturbance and Attornment Agreement by and between
Camden USA, Inc. and Frank Buono for a family-style Italian restaurant located
on the property commonly know as Camden Harbor View. Borrower shall, at
Borrower’s sole cost and expense, make immediate arrangements for delivery to
the Title Company with fully executed instructions directing the Title Company
to file and/or record such Subordination, Non-Disturbance and Attornment
Agreement in the recorder’s office in the County of Los Angeles, State of
California.
(k) Subordination, Non-Disturbance and Attornment Agreement by and between
Camden USA, Inc. and Design X Manufacturing, Inc. for the operation of a salon
furniture showroom and design center located on the property commonly know as
Camden Harbor View. Borrower shall, at Borrower’s sole cost and expense, make
immediate arrangements for delivery to the Title Company with fully executed
instructions directing the Title Company to file and/or record such
Subordination, Non-Disturbance and Attornment Agreement in the recorder’s office
in the County of Los Angeles, State of California.
(l) Subordination, Non-Disturbance and Attornment Agreement by and between
Camden USA, Inc. and Healthcare Partners Medical Group for general medical
office use located on the property commonly know as Camden Harbor View. Borrower
shall, at Borrower’s sole cost and expense, make immediate arrangements for
delivery to the Title Company with fully executed instructions directing the
Title Company to file and/or record such Subordination, Non-Disturbance and
Attornment Agreement in the recorder’s office in the County of Los Angeles,
State of California.
(m) Subordination, Non-Disturbance and Attornment Agreement by and between
Camden USA, Inc. and Mosher’s Gourmet, Inc. for a sit-in and take-out
delicatessen-style restaurant located on the property commonly know as Camden
Harbor View. Borrower shall, at Borrower’s sole cost and expense, make immediate
arrangements for delivery to the Title Company with fully executed instructions
directing the Title Company to file and/or record such Subordination,
Non-Disturbance and Attornment Agreement in the recorder’s office in the County
of Los Angeles, State of California.
(n) Subordination, Non-Disturbance and Attornment Agreement by and between
Camden USA, Inc. and Andrew M. Kripp for an upscale hair salon located on the
property commonly know as Camden Harbor View. Borrower shall, at Borrower’s sole
cost and expense, make immediate arrangements for delivery to the Title Company
with fully executed instructions directing the Title Company to file and/or
record such Subordination, Non-Disturbance and Attornment Agreement in the
recorder’s office in the County of Los Angeles, State of California.
Master Credit Facility Agreement
Camden 2009

 

36



--------------------------------------------------------------------------------



 



(o) Subordination, Non-Disturbance and Attornment Agreement by and between
Camden USA, Inc. and Stuart Smith and Lisa Smith for an upscale wine bar located
on the property commonly know as Camden Harbor View. Borrower shall, at
Borrower’s sole cost and expense, make immediate arrangements for delivery to
the Title Company with fully executed instructions directing the Title Company
to file and/or record such Subordination, Non-Disturbance and Attornment
Agreement in the recorder’s office in the County of Los Angeles, State of
California.
(p) Subordination, Non-Disturbance and Attornment Agreement by and between
Camden USA, Inc. and Yoga World Studio, Inc. for the operation of a yoga studio
located on the property commonly know as Camden Harbor View. Borrower shall, at
Borrower’s sole cost and expense, make immediate arrangements for delivery to
the Title Company with fully executed instructions directing the Title Company
to file and/or record such Subordination, Non-Disturbance and Attornment
Agreement in the recorder’s office in the County of Los Angeles, State of
California.
ARTICLE 9
NEGATIVE COVENANTS OF BORROWER
Borrower and Guarantor, as applicable, agree and covenant with Lender that, at
all times during the Term of this Agreement:
Section 9.01. Other Activities.
(a) No Targeted Entity other than Camden shall amend its Organizational
Documents in any material respect, including without limitation the allocation
of decision-making rights among the members or partners, without the prior
written consent of Lender;
(b) No Targeted Entity shall dissolve or liquidate in whole or substantially
liquidate;
(c) No Targeted Entity shall, except as otherwise provided in this Agreement,
without the prior written consent of Lender, merge or consolidate with any
Person; or
(d) Borrower shall not use, or permit to be used, any Mortgaged Property for any
uses or purposes other than as a Multifamily Residential Property and ancillary
uses consistent with Multifamily Residential Properties.
Section 9.02. Liens.
Borrower shall not create, incur, assume or suffer to exist any Lien on
Borrower’s interest in any Mortgaged Property or any part of any Mortgaged
Property, except the Permitted Liens.
Section 9.03. Indebtedness.
Borrower shall not incur or be obligated at any time with respect to any
Indebtedness (other than the Term Loan) in connection with any of the Mortgaged
Properties. Neither Borrower nor any owner of Borrower shall incur any
“mezzanine debt,” issue any preferred equity or incur any similar Indebtedness
or equity with respect to any Mortgaged Property.
Master Credit Facility Agreement
Camden 2009

 

37



--------------------------------------------------------------------------------



 



Section 9.04. Principal Place of Business.
Borrower shall not change its principal place of business, state of formation,
legal name or the location of its books and records, each as set forth in the
Certificate of Borrower Parties, without first giving thirty (30) days’ prior
written notice to Lender.
Section 9.05. Condominiums.
Borrower shall not submit any Mortgaged Property to a condominium regime during
the Term of this Agreement.
Section 9.06. Restrictions on Distributions.
Borrower shall not make any distributions of any nature or kind whatsoever to
the owners of its Ownership Interests as such if, at the time of such
distribution, a Potential Event of Default that may reasonably be expected to
result in a Material Adverse Effect or an Event of Default has occurred and
remains uncured.
Section 9.07. No Hedging Arrangements.
Without the prior written consent of Lender, or unless otherwise required by the
Pledge, Interest Rate Cap Agreement, Borrower will not enter into or guarantee,
provide security for or otherwise undertake any form of contingent obligation
with respect to any Hedging Arrangement.
Section 9.08. Confidentiality of Certain Information.
Borrower Parties shall not disclose any terms, conditions, underwriting
requirements or underwriting procedures of this Agreement or any of the Loan
Documents; provided, however, that such confidential information may be
disclosed (A) as required by law or pursuant to generally accepted accounting
procedures, (B) to officers, directors, employees, agents, partners, attorneys,
accountants, engineers and other consultants of Borrower Parties who need to
know such information, provided such Persons are instructed to treat such
information confidentially, (C) to any regulatory authority having jurisdiction
over a Borrower Party, (D) in connection with any filings with the Securities
and Exchange Commission or other Governmental Authorities, or (E) to any other
Person to which such delivery or disclosure may be necessary or appropriate
(1) in compliance with any law, rule, regulation or order applicable to a
Borrower Party, or (2) in response to any subpoena or other legal process or
information investigative demand. Borrower permits Lender to disclose all
financial and other information received from or on behalf of Borrower to Fannie
Mae in connection with the assignment of the Term Loan. Borrower may freely
disclose any information that Borrower has previously disclosed in connection
with any filings with the Securities and Exchange Commission or other
Governmental Authorities, that is generally available to the public.
Master Credit Facility Agreement
Camden 2009

 

38



--------------------------------------------------------------------------------



 



ARTICLE 10
FEES
Section 10.01. Origination Fees.
(a) Initial Origination Fee. Borrower shall pay to Lender on the Initial Closing
Date an origination fee (“Initial Origination Fee”) equal to [*].
(b) Reserved.
Section 10.02. Due Diligence Fees.
(a) Initial Due Diligence Fees. Borrower shall pay to Lender non-refundable due
diligence fees (“Initial Due Diligence Fees”) with respect to each Initial
Mortgaged Property in an amount equal to $5,000 per Initial Mortgaged Property.
All Initial Due Diligence Fees shall have been paid prior to the Initial Closing
Date and all third party costs and out-of-pocket fees and expenses incurred by
Lender and Fannie Mae shall be paid by Borrower on the Initial Closing Date (or,
if the proposed Initial Mortgaged Properties do not become part of the
Collateral Pool, on demand).
(b) Additional Due Diligence Fees for Additional Collateral. Borrower shall pay
to Lender non-refundable additional due diligence fees (the “Additional
Collateral Due Diligence Fees”) with respect to each proposed Substitute
Mortgaged Property, in an amount equal to $5,000 per Substitute Mortgaged
Property, which represents the estimated cost for due diligence expenses. All
Additional Collateral Due Diligence Fees, third party costs and out-of-pocket
fees and expenses incurred by Lender and Fannie Mae shall be paid by Borrower on
the applicable Closing Date (or if the relevant proposed Substitute Mortgaged
Property does not become part of a Collateral Pool, on demand) for the
Substitute Mortgaged Property.
Section 10.03. Legal Fees and Expenses.
(a) Initial Legal Fees. Borrower shall pay, or reimburse Lender for, all
out-of-pocket third party legal fees and expenses incurred by Lender and by
Fannie Mae in connection with the preparation, review and negotiation of this
Agreement and any other Loan Documents executed on the date of this Agreement.
 

      *  
Indicates material that has been omitted and for which confidential treatment
has been requested. All such omitted material has been filed with the Securities
and Exchange Commission pursuant to Rule 406 promulgated under the Securities
Act of 1933, as amended.

Master Credit Facility Agreement
Camden 2009

 

39



--------------------------------------------------------------------------------



 



(b) Fees and Expenses Associated with Requests. Borrower shall pay, or reimburse
Lender for, all reasonable out-of-pocket third party costs and expenses incurred
by Lender, including the out-of-pocket legal fees and expenses incurred by
Lender in connection with the preparation, review and negotiation of all
documents, instruments and certificates to be executed and delivered in
connection with each Request, the performance by Lender of any of its
obligations with respect to the Request, the satisfaction of all conditions
precedent to Borrower’s rights or Lender’s obligations with respect to the
Request, and all transactions related to any of the foregoing, including the
cost of title insurance premiums and applicable recordation and transfer taxes
and charges and all other reasonable costs and expenses in connection with a
Request. The obligations of Borrower under this subsection shall be absolute and
unconditional, regardless of whether the transaction requested in the Request
actually occurs. Borrower shall pay such costs and expenses to Lender on the
Closing Date for the Request, or, as the case may be, after demand by Lender
when Lender determines that such Request will not close.
Section 10.04. Failure to Close any Request.
If Borrower makes a Request and fails to close on the Request for any reason
other than the default by Lender, then Borrower shall pay to Lender and Fannie
Mae all damages incurred by Lender and Fannie Mae in connection with the failure
to close.
ARTICLE 11
EVENTS OF DEFAULT
Section 11.01. Events of Default.
Each of the following events shall constitute an “Event of Default” under this
Agreement, whatever the reason for such event and whether it shall be voluntary
or involuntary, or within or without the control of Borrower or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any Governmental Authority:
(a) the occurrence of a default under any Loan Document beyond the cure period,
if any, set forth therein or an Event of Default under and as defined in any
Loan Document; or
(b) the failure by Borrower to pay when due any amount payable by Borrower,
beyond any applicable cure period, under any Note, any Security Instrument, this
Agreement or any other Loan Document, including any fees, costs or expenses,
provided that any payment relating to any fee, cost or expense that is not a
scheduled payment must be paid (if not otherwise specified in the applicable
Loan Document) within ten (10) days of written notice by Lender; or
(c) the failure by Borrower to perform or observe any covenant contained in
Sections 8.02, 8.07, 8.12, 8.13, 8.14, 8.16, 8.17, 8.18, 8.20 and Article 9; or
(d) any warranty, representation or other written statement made by or on behalf
of any Targeted Entity contained in this Agreement, any other Loan Document or
in any instrument furnished in compliance with or in reference to any of the
foregoing, is false or misleading in any material respect on any date when made
or deemed made; or
Master Credit Facility Agreement
Camden 2009

 

40



--------------------------------------------------------------------------------



 



(e) (i) any Targeted Entity shall (A) commence a voluntary case (or, if
applicable, or joint case) under any Chapter of the Bankruptcy Code (as now or
hereafter in effect) or otherwise, (B) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, debt adjustment, winding up or composition or adjustment of
debts, (C) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (D) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of a substantial part of
its property, domestic or foreign, (E) admit in writing its inability to pay, or
generally not be paying, its debts as they become due, (F) make a general
assignment for the benefit of creditors, (G) assert that any Borrower or
Guarantor (solely with respect to the Guaranty), has no liability or obligations
under this Agreement or any other Loan Document to which it is a party; or
(H) take any action for the purpose of effecting any of the foregoing; or
(ii) a case or other proceeding shall be commenced against any Targeted Entity
in any court of competent jurisdiction seeking (A) relief under the Federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
upon or composition or adjustment of debts, or (B) the appointment of a trustee,
receiver, custodian, liquidator or the like of any Targeted Entity or of all or
a substantial part of the property, domestic or foreign, of any Targeted Entity
and any such case or proceeding shall continue undismissed or unstayed for a
period of sixty (60) consecutive calendar days, or any order granting the relief
requested in any such case or proceeding against any Targeted Entity (including
an order for relief under such Federal bankruptcy laws) shall be entered; or
(iii) any Targeted Entity files an involuntary petition against Borrower under
any Chapter of the Bankruptcy Code or under any other bankruptcy, insolvency,
reorganization, arrangement or readjustment of debt, dissolution, liquidation or
similar proceeding relating to Borrower under the laws of any jurisdiction; or
(f) both (i) an involuntary petition under any Chapter of the Bankruptcy Code is
filed against Borrower or Borrower directly or indirectly becomes the subject of
any bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction, or in equity, and (ii) any Targeted Entity has acted in
concert or conspired with such creditors of Borrower (other than Lender) to
cause the filing thereof; or
(g) if any provision of this Agreement or any other Loan Document or the lien
and security interest purported to be created hereunder or under any Loan
Document shall at any time for any reason cease to be valid and binding in
accordance with its terms on Borrower or Guarantor, or shall be declared to be
null and void, or the validity or enforceability hereof or thereof or the
validity or priority of the lien and security interest created hereunder or
under any other Loan Document shall be contested by any Targeted Entity seeking
to establish the invalidity or unenforceability hereof or thereof, or Borrower
or Guarantor (only with respect to the Guaranty) shall deny that it has any
further liability or obligation hereunder or thereunder; or
Master Credit Facility Agreement
Camden 2009

 

41



--------------------------------------------------------------------------------



 



(h) the execution by Borrower of a chattel mortgage or other security agreement
on any materials, fixtures or articles used in the construction or operation of
the improvements located on any Mortgaged Property or on articles of personal
property located therein (other than in connection with any Permitted Liens), or
(i) if any such materials, fixtures or articles are purchased pursuant to any
conditional sales contract or other security agreement or otherwise so that the
Ownership thereof will not vest unconditionally in Borrower free from
encumbrances, or (ii) if Borrower does not furnish to Lender upon request the
contracts, bills of sale, statements, receipted vouchers and agreements, or any
of them, under which Borrower claim title to such materials, fixtures, or
articles; or
(i) the failure by Borrower to comply with any requirement of any Governmental
Authority by the time required by the Governmental Authority; or
(j) a dissolution or liquidation for any reason (whether voluntary or
involuntary) of any Targeted Entity; or
(k) any judgment against Borrower, any attachment or other levy against any
portion of Borrower’s assets with respect to a claim or claims in an amount in
excess of $250,000 in the aggregate remains unpaid, unstayed on appeal
undischarged, unbonded, not fully insured or undismissed for a period of ninety
(90) days; or
(l) any judgment against Camden, any attachment or other levy against any
portion of Camden’s assets with respect to a claim or claims in an amount in
excess of $2,500,000 in the aggregate remains unpaid, unstayed on appeal,
undischarged, unbonded, not fully insured or undismissed for a period of ninety
(90) days; or
(m) the occurrence of a default under any Supplemental Loan beyond the cure
period, if any, set forth therein or an event of default under and as defined in
any Supplemental Loan Document; or
(n) the failure by Borrower or Guarantor to perform or observe any material
term, covenant, condition or agreement hereunder, other than as contained in
subsections (a) through (m) above, within thirty (30) days after receipt of
notice from Lender identifying such failure, provided such period shall be
extended for up to sixty (60) additional days if Borrower, in the discretion of
Lender, is diligently pursuing a cure of such default within sixty (60) days
after receipt of notice from Lender.
Master Credit Facility Agreement
Camden 2009

 

42



--------------------------------------------------------------------------------



 



ARTICLE 12
REMEDIES
Section 12.01. Remedies; Waivers.
Upon the occurrence of an Event of Default, Lender may do any one or more of the
following (without presentment, protest or notice of protest, all of which are
expressly waived by Borrower Party):
(a) by written notice to Borrower, to be effective upon dispatch, declare the
principal of, and interest on, the Term Loan and all other sums owing by
Borrower to Lender under any of the Loan Documents forthwith due and payable,
whereupon the principal of, and interest on, the Term Loan and all other sums
owing by Borrower to Lender under any of the Loan Documents will become
forthwith due and payable.
(b) Lender shall have the right to pursue any other remedies available to it
under any of the Loan Documents.
(c) Lender shall have the right to pursue all remedies available to it at law or
in equity, including obtaining specific performance and injunctive relief.
Section 12.02. Waivers; Rescission of Declaration.
Lender shall have the right, to be exercised in its complete discretion, to
waive any breach hereunder (including the occurrence of an Event of Default), by
a writing setting forth the terms, conditions, and extent of such waiver signed
by Lender and delivered to Borrower. Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the waiver and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver. This provision
shall not be construed to permit the waiver of any condition to a Request
otherwise provided for herein.
Section 12.03. Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations.
If Borrower or Guarantor fails to perform the covenants and agreements contained
in this Agreement or any of the other Loan Documents, then Lender at Lender’s
option may make such appearances, disburse such sums and take such action as
Lender deems necessary, in its sole discretion, to protect Lender’s interest,
including (i) disbursement of reasonable attorneys’ fees, (ii) entry upon the
Mortgaged Property to make repairs and replacements, (iii) procurement of
satisfactory insurance as provided in Section 5 of the Security Instrument
encumbering the Mortgaged Property, and (iv) if the Security Instrument is on a
leasehold, exercise of any option to renew or extend the ground lease on behalf
of Borrower and the curing of any default of Borrower in the terms and
conditions of the ground lease. Any amounts disbursed by Lender pursuant to this
Section, with interest thereon, shall become additional indebtedness of Borrower
secured by the Loan Documents. Unless Borrower and Lender agree to other terms
of payment, such amounts shall be immediately due and payable and shall bear
interest from the date of disbursement at the weighted average, as determined by
Lender, of the interest rates in effect from time to time for the Term Loan
unless collection from Borrower of interest at such rate would be contrary to
Applicable Law, in which event such amounts shall bear interest at the highest
rate which may be collected from Borrower under Applicable Law. Nothing
contained in this Section shall require Lender to incur any expense or take any
action hereunder.
Master Credit Facility Agreement
Camden 2009

 

43



--------------------------------------------------------------------------------



 



Section 12.04. No Remedy Exclusive.
Unless otherwise expressly provided, no remedy herein conferred upon or reserved
is intended to be exclusive of any other available remedy, but each remedy shall
be cumulative and shall be in addition to other remedies given under the Loan
Documents or existing at law or in equity.
Section 12.05. No Waiver.
No delay or omission to exercise any right or power accruing under any Loan
Document upon the happening of any Event of Default or Potential Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient.
Section 12.06. No Notice.
To entitle Lender to exercise any remedy reserved to Lender in this Article, it
shall not be necessary to give any notice, other than such notice as may be
required under the applicable provisions of this Agreement or any of the other
Loan Documents.
ARTICLE 13
INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
Section 13.01. Insurance and Real Estate Taxes.
(a) Insurance and Tax Escrow; Waiver. Borrower shall establish funds for taxes,
insurance premiums and certain other charges for each Mortgaged Property in
accordance with Section 7(a) of the Security Instrument for each Mortgaged
Property. Notwithstanding the foregoing, so long as no Event of Default or
Potential Event of Default has occurred, and with respect to the waiver of tax
escrows only, so long as Camden has its long-term debt obligations rated at
least “BBB” by S&P or “Baa2” by Moody’s, Lender hereby waives the obligations of
Borrower under Section 7(a) of each Security Instrument with respect to the
escrow of premiums for insurance and taxes (the “Required Escrow Payments”).
During any period in which the obligation to pay the Required Escrow Payments
has been waived pursuant to this Section 13.01, each Borrower shall: (i) pay
taxes, (ii) pay insurance premiums with respect to the insurance policy meeting
the requirements of the Security Instrument for each Mortgaged Property,
(iii) not later than fifteen (15) days prior to the expiration date of such
policy send Lender copies of binding quotes received by Camden which set forth
the gross pre-tax premiums for new or renewal insurance
Master Credit Facility Agreement
Camden 2009

 

44



--------------------------------------------------------------------------------



 



policies, complete information on who is providing the insurance and to whom the
premiums are due, evidence of Camden’s acceptance of such quotes or renewals,
certified copies of evidence of insurance effective on or prior to the
expiration date of the old existing policy, (iv) not later than thirty five
(35) days after the then-current expiration date of the insurance policy, send
Lender paid receipts or other documentation satisfactory to Lender evidencing
that the premiums for such new or renewal insurance policies have been paid,
(v) send Lender invoices and paid receipts, or other documentation satisfactory
to Lender, evidencing payment of such taxes on the date such taxes are due and
payable, (vi) provide to Lender written proof at least fifteen (15) days prior
to the then-current expiration date of the insurance policy, certified by the
insurance provider, that such policy has been extended for a period of at least
one (1) year, and (vii) include all payments of insurance premiums and taxes in
its monthly and annual property income and expense data. In the event that the
rating of the long-term debt obligations of Camden falls below “BBB” by S&P and
below “Baa2” by Moody’s, Borrower shall notify Lender of such downgrade within
two (2) business days and Borrower shall have fifteen (15) days to deliver a
Letter of Credit to Lender as set forth in Section 13.04 or deposit funds with
Lender, in accordance with this Agreement and the Security Instruments, for tax
escrows.
(b) Revocation of Waiver. Lender’s waiver of the Required Escrow Payments shall,
at the option of Lender, be revoked upon the occurrence of any of the following
events:
(i) the occurrence of an Event of Default or a Potential Event of Default; or
(ii) any Borrower shall fail to perform its obligations under Section 13.01(a).
(iii) failure by any Borrower to (A) participate in a blanket insurance policy
that complies with Fannie Mae’s insurance requirements and (B) annually furnish
signed insurance binders to Lender within fifteen (15) days prior to the
insurance renewal date.
(c) Upon Lender’s revocation of its waiver of the Required Escrow Payments,
Borrower’s obligations under Section 7(a) of each of the Security Instruments
shall immediately be reinstated.
Section 13.02. Replacement Reserves.
Borrower shall execute a Replacement Reserve Agreement for the Mortgaged
Properties and shall (unless waived by Lender) make all deposits for replacement
reserves in accordance with the terms of the Replacement Reserve Agreement.
Section 13.03. Completion/Repair Reserves.
Borrower shall execute a Completion/Repair and Security Agreement for the
Mortgaged Properties and shall (unless waived by Lender) make all deposits for
reserves in accordance with the terms of the Completion/Repair and Security
Agreement.
Master Credit Facility Agreement
Camden 2009

 

45



--------------------------------------------------------------------------------



 



Section 13.04. Tax Escrows — Letter of Credit.
(a) In the event that Borrower shall be required to make monthly escrow payments
for taxes, Borrower may, upon written notice to Lender, elect to provide in lieu
of the required deposits for taxes a Letter of Credit in accordance with this
subsection and pursuant to Section 6.15 of this Agreement. Any Letter of Credit
delivered to Fannie Mae in accordance with this subsection shall be a clean,
irrevocable Letter of Credit, naming Fannie Mae as beneficiary, in the amount
equal to the highest aggregate amount of any tax balance for the Mortgaged
Property on an annual basis, which amount shall be determined in Fannie Mae’s
sole discretion (the “Maximum Escrow Amount”).
(b) Administrative Fee. For so long as Lender or Fannie Mae is holding the
Letter of Credit in accordance with this Section 13.04, Borrower shall pay
Lender a nonrefundable annual administrative fee in an amount equal to $500 per
Mortgaged Property for which a Letter of Credit has been delivered to Fannie Mae
in lieu of making monthly escrow payments for taxes (the “LOC Fee”). Such LOC
Fee shall be paid by Borrower in advance of the effective date of the Letter of
Credit and shall not be prorated if the Letter of Credit is returned prior to
time period set forth in Section 13.04(d)(2) hereof.
(c) Letter of Credit as Additional Collateral. Borrower agrees that the Letter
of Credit provides collateral for each Note and all Obligations in addition to
the lien of each Security Instrument.
(d) Conditions for Providing and Holding Letter of Credit.
(1) Period During Which Borrower Must Provide Letter of Credit. Until the
earliest of (i) payment in full of all Obligations and sums secured by each
Security Instrument, or (ii) the date that Fannie Mae fully draws on the Letter
of Credit as permitted by this Agreement, Borrower shall renew, amend or replace
the Letter of Credit in accordance with the terms of this Agreement to ensure
that the Letter of Credit remains in effect and does not expire or shall provide
cash to Fannie Mae in the amount of tax escrow deposits which would have been
required at the time if Borrower had not elected to furnish the Letter of Credit
at least fifteen (15) days prior to the date the Letter of Credit terminates.
(2) Return of the Letter of Credit or the Proceeds Thereof. Fannie Mae shall
return the Letter of Credit, or the proceeds of any draws on such Letter of
Credit (less all amounts which have been applied by Fannie Mae pursuant to the
terms of this Section) to Borrower within five (5) business days after the date
on which Fannie Mae releases the lien of all of the Security Instruments.
(3) Adjustment of the Letter of Credit. Borrower shall deliver to Fannie Mae
copies of the paid bills and notices of assessments for Taxes for each Mortgaged
Property within thirty (30) days after the date on which the Taxes are due and
payable. Not more than one time each calendar year, Borrower shall, promptly
after receipt of notice from Fannie Mae, deliver to Fannie Mae an amendment or
replacement of the Letter of Credit in the Maximum Escrow Amount for the
then-current calendar year, as such yearly amount is reasonably determined by
Fannie Mae pursuant to this Agreement.
Master Credit Facility Agreement
Camden 2009

 

46



--------------------------------------------------------------------------------



 



(e) Renewal or Replacement of Letter of Credit.
(1) Renewal or Replacement. At least fifteen (15) days prior to the expiration
date of the Letter of Credit, Borrower shall either (i) cause the Letter of
Credit to be amended to extend its expiration date, (ii) furnish a replacement
Letter of Credit or (iii) provide cash to Fannie Mae in the amount of tax escrow
deposits which would have been required at the time if Borrower had not elected
to furnish the Letter of Credit.
(2) Draw on Letter of Credit. If Borrower does not provide an amendment to, or
replacement of, the Letter of Credit when required pursuant to paragraph
(1) above or provide the amount of cash referenced in paragraph (1) above or the
long-term obligations of the LOC Bank are downgraded as set forth in
Section 6.15(b)(iii) of this Agreement, Fannie Mae shall draw the full amount of
the Letter of Credit and hold the funds in escrow pursuant to Section 7(b) of
the Security Instrument.
(f) (1) Remedies. If an Event of Default or Potential Event of Default has
occurred, Fannie Mae may apply the proceeds of the Letter of Credit in its
discretion pursuant to Section 6.15 of this Agreement.
(2) No Obligation to Apply Proceeds; No Cure. Nothing in this Section shall
obligate Fannie Mae to apply all or any portion of the proceeds of the Letter of
Credit to cure any default under the Loan Documents or to reduce the
indebtedness evidenced by any Note. No application of proceeds of the Letter of
Credit by Fannie Mae shall be deemed to cure any default.
ARTICLE 14
LIMITS ON PERSONAL LIABILITY
Section 14.01. Personal Liability to Borrower.
Except as otherwise provided in this Article 14, Borrower shall have no personal
liability under the Loan Documents for the repayment of any Indebtedness or for
the performance of any other Obligations of Borrower under the Loan Documents,
and Lender’s only recourse for the satisfaction of the Indebtedness and the
performance of such Obligations shall be Lender’s exercise of its rights and
remedies with respect to the Mortgaged Properties and any other Collateral held
by Lender as security for the Indebtedness.
Master Credit Facility Agreement
Camden 2009

 

47



--------------------------------------------------------------------------------



 



(a) Exceptions to Limits on Personal Liability. Borrower shall be personally
liable to Lender for the repayment of a portion of the Term Loan and other
amounts due under the Loan Documents equal to any loss, expense, cost, liability
or damage suffered by Lender as a result of or in any manner relating to
(i) failure of Borrower to pay to Lender upon demand after an Event of Default
all Rents received by Borrower or its property manager to which Lender is
entitled under Section 3(a) of the Security Instrument encumbering the Mortgaged
Property and the amount of all security deposits held by Borrower from tenants
then in residence; (ii) failure of Borrower to apply all insurance proceeds,
condemnation proceeds or security deposits from tenants as required by the
Security Instrument encumbering the Mortgaged Property; (iii) failure of such
Borrower to comply with its obligations under the Loan Documents with respect to
the delivery of books and records and financial statements; (iv) fraud or
intentional material misrepresentation by Borrower or any officer, director,
partner, member or employee of Borrower in connection with the application for
or creation of the Obligations or any request for any action or consent by
Lender; (v) any and all indemnification obligations contained in Section 18 of
any Security Instrument; (vi) the litigation against Camden Property Trust and
Camden Builders Inc., filed by the Equal Rights Center in the United States
District Count for the District of Maryland as Case No. PJM 07 CV 2357 with
respect to the Fair Housing Act and the Americans with Disabilities Act and the
litigation against Camden Development, Inc. filed by Meredith Ponce as a class
action complaint in Los Angeles County, California alleging that late fees
charged constituted unlawful penalties; (vii) a Camden Summit Bankruptcy Event,
or (viii) failure to apply Rents, first, to the payment of reasonable operating
expenses and then to amounts (“Debt Service Amounts”) payable under the Loan
Documents (except that Borrower will not be personally liable (i) to the extent
that Borrower lacks the legal right to direct the disbursement of such sums
because of a bankruptcy, receivership or similar judicial proceeding, or
(ii) with respect to Rents of a Mortgaged Property that are distributed in any
Calendar Quarter if Borrower has paid all operating expenses and Debt Service
Amounts for the preceding Calendar Quarter). For purposes of this subsection
(a), the term “Rents” shall have the meaning given to such term in the Security
Instrument.
As used in this Subsection, the term “Camden Summit Bankruptcy Event” means any
one or more of the following events:

  (A)  
Camden Summit (i) commences a voluntary case (or, if applicable, a joint case)
under any chapter of the Bankruptcy Code or otherwise or consents to or fails to
contest in a timely and appropriate manner any petition filed against it in an
involuntary case under any chapter of the Bankruptcy Code or otherwise,
(ii) institutes (by petition, application, answer, consent or otherwise) any
other bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction, (iii) makes a general assignment for the benefit of creditors,
(iv) applies for, consents to or acquiesces in the appointment of any receiver,
liquidator, custodian, sequestrator, trustee or similar officer for it or for
all or any substantial part of the Mortgaged Properties or (v) admits in writing
its inability to pay its debts generally as they mature.
    (B)  
Any Borrower, any Affiliate of Borrower, Camden or any Affiliate of Camden files
an involuntary petition against Camden Summit under any chapter of the
Bankruptcy Code or under any other bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, liquidation or similar
proceeding relating to Camden Summit under the laws of any jurisdiction.
    (C)  
Both (i) an involuntary petition under any chapter of the Bankruptcy Code is
filed against Camden Summit, or Camden Summit directly or indirectly becomes the
subject of any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction, or in equity, and (ii) any Borrower, any Affiliate of
Borrower, Camden or any Affiliate of Camden has acted in concert or conspired
with such creditors of Camden Summit (other than Fannie Mae or Lender) to cause
the filing thereof.

Master Credit Facility Agreement
Camden 2009

 

48



--------------------------------------------------------------------------------



 



(a) Full Recourse. Borrower shall be personally liable to Lender for the payment
and performance of all Obligations upon the occurrence of any of the following
Events of Default: Borrower acquisition of any property or operation of any
business not permitted by Section 33 of any Security Instrument; or (i) a
Transfer that is an Event of Default under Section 21 of any Security
Instrument; or (ii) a Bankruptcy Event.
As used in this Subsection, the term “Bankruptcy Event” means any one or more of
the following events:

  (A)  
Any Borrower (i) commences a voluntary case (or, if applicable, a joint case)
under any chapter of the Bankruptcy Code or otherwise or consents to or fails to
contest in a timely and appropriate manner any petition filed against it in an
involuntary case under any chapter of the Bankruptcy Code or otherwise,
(ii) institutes (by petition, application, answer, consent or otherwise) any
other bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction, (iii) makes a general assignment for the benefit of creditors,
(iv) applies for, consents to or acquiesces in the appointment of any receiver,
liquidator, custodian, sequestrator, trustee or similar officer for it or for
all or any substantial part of the Mortgaged Properties or (v) admits in writing
its inability to pay its debts generally as they mature.
    (B)  
Any Borrower, any Affiliate of Borrower, any Guarantor or any Affiliate of
Guarantor files an involuntary petition against any Borrower under any chapter
of the Bankruptcy Code or under any other bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to Borrower under the laws of any jurisdiction.
    (C)  
Both (i) an involuntary petition under any chapter of the Bankruptcy Code is
filed against any Borrower, or any Borrower directly or indirectly becomes the
subject of any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction, or in equity, and (ii) any Borrower, any Affiliate of
Borrower, any Guarantor or any Affiliate of Guarantor has acted in concert or
conspired with such creditors of Borrower (other than Fannie Mae or Lender) to
cause the filing thereof.

Master Credit Facility Agreement
Camden 2009

 

49



--------------------------------------------------------------------------------



 



(b) Miscellaneous. To the extent that Borrower has personal liability under this
Section, or Guarantor has liability under the Guaranty, such liability shall be
joint and several and Lender may exercise its rights against Borrower or
Guarantor personally without regard to whether Lender has exercised any rights
against the Mortgaged Property or any other security, or pursued any rights
against any guarantor, or pursued any other rights available to Lender under the
Loan Documents or Applicable Law. For purposes of this Article, the term
“Mortgaged Property” shall not include any funds that (i) have been applied by
Borrower as required or permitted by the Loan Documents prior to the occurrence
of an Event of Default, or (ii) are owned by Borrower or Guarantor and which
Borrower was unable to apply as required or permitted by the Loan Documents
because of a bankruptcy, receivership, or similar judicial proceeding.
Section 14.02. Additional Borrowers.
If the owner of a Substitute Mortgaged Property is an Additional Borrower, the
owner of such Substitute Mortgaged Property, must demonstrate to the
satisfaction of Lender that:
(i) the Additional Borrower is a Single-Purpose entity; and
(ii) the Additional Borrower is directly or indirectly wholly-owned by either
Guarantor.
In addition, on the Closing Date of the addition of a Substitute Mortgaged
Property, the owner of such Substitute Mortgaged Property, if such owner is an
Additional Borrower, shall become a party to the Contribution Agreement in a
manner satisfactory to Lender, shall deliver a Certificate of Borrower Parties
in form and substance satisfactory to Lender, and execute and deliver, along
with the other Borrowers, Variable Notes and/or Fixed Notes. Any Additional
Borrower of a Substitute Mortgaged Property which becomes added to the
Collateral Pool shall be a Borrower for purposes of this Agreement and shall
execute and deliver to Lender an amendment adding such Additional Borrower as a
party to this Agreement and revising the Exhibits hereto, as applicable, to
reflect the Substitute Mortgaged Property and Additional Borrower, in each case
satisfactory to Lender.
Upon the release of a Mortgaged Property, the Borrower that owns such Release
Mortgaged Property shall automatically without further action be released from
its obligations under this Agreement and the other Loan Documents, except for
any liabilities or obligations of such Borrower which arose prior to the Closing
Date of such release or for any provisions of this Agreement and the other Loan
Documents that are expressly stated to survive any release or termination.
Master Credit Facility Agreement
Camden 2009

 

50



--------------------------------------------------------------------------------



 



Section 14.03. Borrower Agency Provisions.
(a) In the event an Additional Borrower becomes a party to this Agreement, each
Borrower shall irrevocably designate the Borrower Agent to be its agent and in
such capacity to receive on behalf of the Borrower all proceeds, receive all
notices on behalf of Borrower under this Agreement, make all requests under this
Agreement, and execute, deliver and receive all instruments, certificates,
requests, documents, writings and further assurances now or hereafter required
hereunder, on behalf of such Borrower, and hereby authorizes the Lender to pay
over all loan proceeds hereunder in accordance with the request of the Borrower
Agent. Each Borrower hereby acknowledges that all notices required to be
delivered by Lender to any Borrower shall be delivered to the Borrower Agent and
thereby shall be deemed to have been received by such Borrower.
(b) The handling of this Term Loan as a co-borrowing loan with a Borrower Agent
in the manner set forth in this Agreement is solely as an accommodation to each
of Borrower and Guarantor and is at their mutual request. Lender shall not incur
liability to Borrower or Guarantor as a result thereof. To induce Lender to do
so and in consideration thereof, each Borrower hereby indemnifies the Lender and
holds Lender harmless from and against any and all liabilities, expenses,
losses, damages and claims of damage or injury asserted against Lender by any
Person arising from or incurred by reason of the Borrower Agent handling of the
financing arrangements of Borrower as provided herein, reliance by Lender on any
request or instruction from Borrower Agent or any other action taken by the
Lender with respect to this Section 14.03 except due to willful misconduct or
gross negligence of the indemnified party.
Section 14.04. Joint and Several Obligation; Cross-Guaranty.
Notwithstanding anything contained in this Agreement or the other Loan Documents
to the contrary (but subject to the provisions of Section 14.01, the last
sentence of this Section 14.04 and the provisions of Section 14.11), each
Borrower shall have joint and several liability for all Obligations.
Notwithstanding the intent of all of the parties to this Agreement that all
Obligations of each Borrower under this Agreement and the other Loan Documents
shall be joint and several Obligations of each Borrower, each Borrower, on a
joint and several basis, hereby irrevocably guarantees on a non-recourse basis,
subject to the exceptions to non-recourse provisions of Section 14.01, to Lender
and its successors and assigns, the full and prompt payment (whether at stated
maturity, by acceleration or otherwise) and performance of, all Obligations owed
or hereafter owing to Lender by each other Borrower. Each Borrower agrees that
its nonrecourse guaranty obligation hereunder is an unconditional guaranty of
payment and performance and not merely a guaranty of collection. The Obligations
of each Borrower under this Agreement shall not be subject to any counterclaim,
set-off, recoupment, deduction, cross-claim or defense based upon any claim any
Borrower may have against Lender or any other Borrower; provided, however, that
upon the release of a Mortgaged Property, the Borrower which owns such Release
Mortgaged Property shall automatically without further action be released from
its obligations under this Agreement and the other Loan Documents, except for
any liabilities or obligations of such Borrower which arose prior to the Closing
Date of such release or for any provisions of this Agreement and the other Loan
Documents that are expressly stated to survive any release or termination.
Master Credit Facility Agreement
Camden 2009

 

51



--------------------------------------------------------------------------------



 



Section 14.05. Waivers With Respect to Other Borrower Secured Obligation.
To the extent that a Security Instrument or any other Loan Document executed by
one Borrower secures an Obligation of another Borrower (the “Other Borrower
Secured Obligation”), and/or to the extent that a Borrower has guaranteed the
debt of another Borrower pursuant to Article 14, Borrower who executed such Loan
Document and/or guaranteed such debt (the “Waiving Borrower”) hereby agrees as
follows:
(a) The Waiving Borrower hereby waives any right it may now or hereafter have to
require the beneficiary, assignee or other secured party under such Loan
Document, as a condition to the exercise of any remedy or other right against it
thereunder or under any other Loan Document executed by the Waiving Borrower in
connection with the Other Borrower Secured Obligation: (i) to proceed against
the other Borrower or any other person, or against any other collateral assigned
to Lender by either Borrower or any other person; (ii) to pursue any other right
or remedy in Lender’s power; (iii) to give notice of the time, place or terms of
any public or private sale of real or personal property collateral assigned to
Lender by the other Borrower or any other person (other than the Waiving
Borrower), or otherwise to comply with Section 9615 of the California Commercial
Code (as modified or recodified from time to time) with respect to any such
personal property collateral located in the State of California; or (iv) to make
or give (except as otherwise expressly provided in the Security Documents) any
presentment, demand, protest, notice of dishonor, notice of protest or other
demand or notice of any kind in connection with the Other Borrower Secured
Obligation or any collateral (other than the Collateral described in such
Security Document) for the Other Borrower Secured Obligation.
(b) The Waiving Borrower hereby waives any defense it may now or hereafter have
that relates to: (i) any disability or other defense of the other Borrower or
any other person; (ii) the cessation, from any cause other than full
performance, of the Other Borrower Secured Obligation; (iii) the application of
the proceeds of the Other Borrower Secured Obligation, by the other Borrower or
any other person, for purposes other than the purposes represented to the
Waiving Borrower by the other Borrower or otherwise intended or understood by
the Waiving Borrower or the other Borrower; (iv) any act or omission by Lender
which directly or indirectly results in or contributes to the release of the
other Borrower or any other person or any collateral for any Other Borrower
Secured Obligation; (v) the unenforceability or invalidity of any Security
Document or Loan Document (other than the Security Instrument executed by the
Waiving Borrower that secures the Other Borrower Secured Obligation) or guaranty
with respect to any Other Borrower Secured Obligation, or the lack of perfection
or continuing perfection or lack of priority of any Lien (other than the Lien of
such Security Instrument) which secures any Other Borrower Secured Obligation;
(vi) any failure of Lender to marshal assets in favor of the Waiving Borrower or
any other person; (vii) any modification of any Other Borrower Secured
Obligation, including any renewal, extension, acceleration or increase in
interest rate; (viii) any and all rights and defenses arising out of an election
of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Waiving Borrower’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise; (ix) any law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (x) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any person;
Master Credit Facility Agreement
Camden 2009

 

52



--------------------------------------------------------------------------------



 



(xi) the election by Lender, in any bankruptcy proceeding of any person, of the
application or non-application of Section 1111(b)(2) of the Bankruptcy Code;
(xii) any extension of credit or the grant of any lien under Section 364 of the
Bankruptcy Code; (xiii) any use of cash collateral under Section 363 of the
Bankruptcy Code; or (xiv) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any person. The
Waiving Borrower further waives any and all rights and defenses that it may have
because the Other Borrower Secured Obligation is secured by real property; this
means, among other things, that: (A) Lender may collect from the Waiving
Borrower without first foreclosing on any real or personal property collateral
pledged by the other Borrower; (B) if Lender forecloses on any real property
collateral pledged by the other Borrower, then (1) the amount of the Other
Borrower Secured Obligation may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (2) Lender may foreclose on the real property
encumbered by the Security Instrument executed by the Waiving Borrower and
securing the Other Borrower Secured Obligation even if Lender, by foreclosing on
the real property collateral of the Other Borrower, has destroyed any right the
Waiving Borrower may have to collect from the Other Borrower. Subject to the
last sentence of Section 14.04, the foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses the Waiving Borrower may have
because the Other Borrower Secured Obligation is secured by real property. These
rights and defenses being waived by the Waiving Borrower include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d or 726 of
the California Code of Civil Procedure. Without limiting the generality of the
foregoing or any other provision hereof, the Waiving Borrower further expressly
waives, except as provided in Section 14.05(g) below, to the extent permitted by
law any and all rights and defenses that might otherwise be available to it
under California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, or
under California Code of Civil Procedure Sections 580a, 580b, 580d and 726, or
any of such sections.
(c) The Waiving Borrower hereby waives any and all benefits and defenses under
California Civil Code Section 2810 and agrees that by doing so the Security
Instrument executed by the Waiving Borrower and securing the Other Borrower
Secured Obligation shall be and remain in full force and effect even if the
other Borrower had no liability at the time of incurring the Other Borrower
Secured Obligation, or thereafter ceases to be liable. The Waiving Borrower
hereby waives any and all benefits and defenses under California Civil Code
Section 2809 and agrees that by doing so the Waiving Borrower’s liability may be
larger in amount and more burdensome than that of the other Borrower. The
Waiving Borrower hereby waives the benefit of all principles or provisions of
law that are or might be in conflict with the terms of any of its waivers, and
agrees that the Waiving Borrower’s waivers shall not be affected by any
circumstances that might otherwise constitute a legal or equitable discharge of
a surety or a guarantor. The Waiving Borrower hereby waives the benefits of any
right of discharge and all other rights under any and all statutes or other laws
relating to guarantors or sureties, to the fullest extent permitted by law,
diligence in collecting the Other Borrower Secured Obligation, presentment,
demand for payment, protest, all notices with respect to the Other Borrower
Secured Obligation that may be required by statute, rule of law or otherwise to
preserve Lender’s rights against the Waiving Borrower hereunder, including
notice of acceptance, notice of any amendment of the Loan Documents evidencing
the Other Borrower Secured Obligation, notice of the occurrence of any default
or Event of Default, notice of intent to accelerate, notice of acceleration,
notice of dishonor, notice of foreclosure, notice of protest, notice of the
incurring by the other Borrower of any obligation or indebtedness and all rights
to require Lender to (i) proceed against the other Borrower, (ii) proceed
against any general partner of the other Borrower, (iii) proceed against or
exhaust any collateral held by Lender to secure the Other Borrower Secured
Obligation, or (iv) if the other Borrower is a partnership, pursue any other
remedy it may have against the other Borrower, or any general partner of the
other Borrower, including any and all benefits under California Civil Code
Sections 2845, 2849 and 2850.
Master Credit Facility Agreement
Camden 2009

 

53



--------------------------------------------------------------------------------



 



(d) The Waiving Borrower understands that the exercise by Lender of certain
rights and remedies contained in a Security Instrument executed by the Other
Borrower (such as a nonjudicial foreclosure sale) may affect or eliminate the
Waiving Borrower’s right of subrogation against the Other Borrower and that the
Waiving Borrower may therefore incur a partially or totally nonreimburseable
liability. Nevertheless, the Waiving Borrower hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, that may then be available, since it is the intent and
purpose of the Waiving Borrower that its waivers shall be absolute, independent
and unconditional under any and all circumstances.
(e) In accordance with Section 2856 of the California Civil Code, the Waiving
Borrower also waives any right or defense based upon an election of remedies by
Lender, even though such election (e.g., nonjudicial foreclosure with respect to
any collateral held by Lender to secure repayment of the Other Borrower Secured
Obligation) destroys or otherwise impairs the subrogation rights of the Waiving
Borrower to any right to proceed against the other Borrower for reimbursement,
or both, by operation of Section 580d of the California Code of Civil Procedure
or otherwise.
(f) Subject to the last sentence of Section 14.04, in accordance with
Section 2856 of the California Civil Code, the Waiving Borrower waives any and
all other rights and defenses available to the Waiving Borrower by reason of
Sections 2787 through 2855, inclusive, of the California Civil Code, including
any and all rights or defenses the Waiving Borrower may have by reason of
protection afforded to the other Borrower with respect to the Other Borrower
Secured Obligation pursuant to the antideficiency or other laws of the State of
California limiting or discharging the Other Borrower Secured Obligation,
including Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure.
(g) In accordance with Section 2856 of the California Civil Code and pursuant to
any other Applicable Law, the Waiving Borrower agrees to withhold the exercise
of any and all subrogation, contribution and reimbursement rights against
Borrower, against any other person, and against any collateral or security for
the Other Borrower Secured Obligation, including any such rights pursuant to
Sections 2847 and 2848 of the California Civil Code, until the Other Borrower
Secured Obligation has been indefeasibly paid and satisfied in full, all
obligations owed to Lender under the Loan Documents have been fully performed,
and Lender has released, transferred or disposed of all of its right, title and
interest in such collateral or security.
Master Credit Facility Agreement
Camden 2009

 

54



--------------------------------------------------------------------------------



 



(h) Each Borrower hereby irrevocably and unconditionally agrees that,
notwithstanding Section 14.05(g) hereof, in the event, and to the extent, that
its agreement and waiver set forth in Section 14.05(g) is found by a court of
competent jurisdiction to be void or voidable for any reason and such Borrower
has any subrogation or other rights against any other Borrower, any such claims,
direct or indirect, that such Borrower may have by subrogation rights or other
form of reimbursement, contribution or indemnity, against any other Borrower or
to any security or any such Borrower, shall be, and such rights, claims and
indebtedness are hereby, deferred, postponed and fully subordinated in time and
right of payment to the prior payment, performance and satisfaction in full of
the Obligations. Until payment and performance in full with interest (including
post-petition interest in any case under any chapter of the Bankruptcy Code) of
the Obligations, each Borrower agrees not to accept any payment or satisfaction
of any kind of Indebtedness of any other Borrower in respect of any such
subrogation rights arising by virtue of payments made pursuant to this
Article 14, and hereby assigns such rights or indebtedness to Lender, including
(i) the right to file proofs of claim and to vote thereon in connection with any
case under any chapter of the Bankruptcy Code and (ii) the right to vote on any
plan of reorganization. In the event that any payment on account of any such
subrogation rights shall be received by any Borrower in violation of the
foregoing, such payment shall be held in trust for the benefit of Lender, and
any amount so collected should be turned over to Lender for application to the
Obligations.
(i) At any time without notice to the Waiving Borrower, and without affecting or
prejudicing the right of Lender to proceed against the Collateral described in
any Loan Document executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation, (i) the time for payment of the principal of or
interest on, or the performance of, the Other Borrower Secured Obligation may be
extended or the Other Borrower Secured Obligation may be renewed in whole or in
part; (ii) the time for the other Borrower’s performance of or compliance with
any covenant or agreement contained in the Loan Documents evidencing the Other
Borrower Secured Obligation, whether presently existing or hereinafter entered
into, may be extended or such performance or compliance may be waived; (iii) the
maturity of the Other Borrower Secured Obligation may be accelerated as provided
in the related Note or any other related Loan Document; (iv) the related Note or
any other related Loan Document may be modified or amended by Lender and the
Other Borrower in any respect, including an increase in the principal amount;
and (v) any security for the Other Borrower Secured Obligation may be modified,
exchanged, surrendered or otherwise dealt with or additional security may be
pledged or mortgaged for the Other Borrower Secured Obligation.
(j) It is agreed among each Borrower and Lender that all of the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the Loan Documents and that but for the provisions of this Article 14 and such
waivers Lender would decline to enter into this Agreement.
Master Credit Facility Agreement
Camden 2009

 

55



--------------------------------------------------------------------------------



 



Section 14.06. No Impairment.
Each Borrower agrees that the provisions of this Article 14 are for the benefit
of Lender and their successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Borrower and Lender, the
obligations of such other Borrower under the Loan Documents.
Section 14.07. Election of Remedies.
(a) Lender, in its discretion, may (a) bring suit against any one or more
Borrowers, jointly and severally, without any requirement that Lender first
proceed against any other Borrower or any other Person; (b) compromise or settle
with any one or more Borrowers, or any other Person, for such consideration as
Lender may deem proper; (c) release one or more Borrowers, or any other Person,
from liability; and (d) otherwise deal with any Borrower and any other Person,
or any one or more of them, in any manner, or resort to any of the Collateral at
any time held by it for performance of the Obligations or any other source or
means of obtaining payment of the Obligations, and no such action shall impair
the rights of Lender to collect from any Borrower any amount guaranteed by any
Borrower under this Article 14.
(b) If, in the exercise of any of its rights and remedies, Lender shall forfeit
any of its rights or remedies, including its rights to enter a deficiency
judgment against any Borrower or any other Person, whether because of any
Applicable Law pertaining to “election of remedies” or the like, each Borrower
hereby consents to such action by Lender and waives any claim based upon such
action, even if such action by Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Lender. Any election of remedies that results in the denial or
impairment of the right of Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Obligations. In the event Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or any of the Loan
Documents, Lender may bid all or less than the amount of the Obligations and the
amount of such bid need not be paid by Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Lender
or any other party is the successful bidder, shall be conclusively deemed to be
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
amount of the Obligations guaranteed under this Article 14, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.
Master Credit Facility Agreement
Camden 2009

 

56



--------------------------------------------------------------------------------



 



Section 14.08. Subordination of Other Obligations.
(a) Each Borrower hereby irrevocably and unconditionally agrees that all amounts
payable from time to time to such Borrower by any other Borrower pursuant to any
agreement, whether secured or unsecured, whether of principal, interest or
otherwise, other than the amounts referred to in this Article 14 (collectively,
the “Subordinated Obligations”), shall be and such rights, claims and
indebtedness are, hereby deferred, postponed and fully subordinated in time and
right of payment to the prior payment, performance and satisfaction in full of
the Obligations; provided, however, that payments may be received by any
Borrower in accordance with, and only in accordance with, the provisions of
Section 14.08(b) hereof.
(b) Until the Obligations under all the Loan Documents have been finally paid in
full or fully performed and all the Loan Documents have been terminated, each
Borrower irrevocably and unconditionally agrees it will not ask, demand, sue
for, take or receive, directly or indirectly, by set-off, redemption, purchase
or in any other manner whatsoever, any payment with respect to, or any security
or guaranty for, the whole or any part of the Subordinated Obligations, and in
issuing documents, instruments or agreements of any kind evidencing the
Subordinated Obligations, each Borrower hereby agrees that it will not receive
any payment of any kind on account of the Subordinated Obligations, so long as
any of the Obligations under all the Loan Documents are outstanding or any of
the terms and conditions of any of the Loan Documents are in effect; provided,
however, that, notwithstanding anything to the contrary contained herein, if no
Potential Event of Default or Event of Default has occurred and is continuing
under any of the Loan Documents, then payments may be received by such Borrower
in respect of the Subordinated Obligations in accordance with the stated terms
thereof. Except as aforesaid, each Borrower agrees not to accept any payment or
satisfaction of any kind of indebtedness of any other Borrower in respect of the
Subordinated Obligations and hereby assigns such rights or indebtedness to
Fannie Mae, including the right to file proofs of claim and to vote thereon in
connection with any case under any chapter of the Bankruptcy Code, including the
right to vote on any plan of reorganization. In the event that any payment on
account of Subordinated Obligations shall be received by any Borrower in
violation of the foregoing, such payment shall be held in trust for the benefit
of Lender, and any amount so collected shall be turned over to Lender upon
demand.
Section 14.09. Insolvency and Liability of Other Borrower.
So long as any of the Obligations are outstanding, if a petition under any
chapter of the Bankruptcy Code is filed by or against any Borrower (the “Subject
Borrower”), each other Borrower (each, an “Other Borrower”) agrees to file all
claims against the Subject Borrower in any bankruptcy or other proceeding in
which the filing of claims is required by law in connection with indebtedness
owed by the Subject Borrower and to assign to Lender all rights thereunder up to
the amount of such indebtedness. In all such cases, the Person or Persons
authorized to pay such claims shall pay to Lender the full amount thereof and
Lender agrees to pay such Other Borrower any amounts received in excess of the
amount necessary to pay the Obligations. Each Other Borrower hereby assigns to
Lender all of such Other Borrower’s rights to all such payments to which
Master Credit Facility Agreement
Camden 2009

 

57



--------------------------------------------------------------------------------



 



such Other Borrower would otherwise be entitled but not to exceed the full
amount of the Obligations. In the event that, notwithstanding the foregoing, any
such payment shall be received by any Other Borrower before the Obligations
shall have been finally paid in full, such payment shall be held in trust for
the benefit of and shall be paid over to Lender upon demand. Furthermore,
notwithstanding the foregoing, the liability of each Borrower hereunder shall in
no way be affected by:
(a) the release or discharge of any other Borrower in any creditors’,
receivership, bankruptcy or other proceedings; or
(b) the impairment, limitation or modification of the liability of any other
Borrower or the estate of any other Borrower in bankruptcy resulting from the
operation of any present or future provisions of any chapter of the Bankruptcy
Code or other statute or from the decision in any court.
Section 14.10. Preferences, Fraudulent Conveyances, Etc.
If Lender is required to refund, or voluntarily refunds, any payment received
from any Borrower because such payment is or may be avoided, invalidated,
declared fraudulent, set aside or determined to be void or voidable as a
preference, fraudulent conveyance, impermissible setoff or a diversion of trust
funds under the bankruptcy laws or for any similar reason, including without
limitation any judgment, order or decree of any court or administrative body
having jurisdiction over any Borrower or any of its property, or upon or as a
result of the appointment of a receiver, intervenor, custodian or conservator
of, or trustee or similar officer for, any Borrower or any substantial part of
its property, or otherwise, or any statement or compromise of any claim effected
by Lender with any Borrower or any other claimant (a “Rescinded Payment”), then
each other Borrower’s liability to Lender shall continue in full force and
effect, or each other Borrower’s liability to Lender shall be reinstated and
renewed, as the case may be, with the same effect and to the same extent as if
the Rescinded Payment had not been received by Lender, notwithstanding the
cancellation or termination of any of the Loan Documents, and regardless of
whether Lender contested the order requiring the return of such payment. In
addition, each other Borrower shall pay, or reimburse Lender for, all expenses
(including all reasonable attorneys’ fees, court costs and related
disbursements) incurred by Lender in the defense of any claim that a payment
received by Lender in respect of all or any part of the Obligations must be
refunded. The provisions of this Section 14.10 shall survive the termination of
the Loan Documents and any satisfaction and discharge of any Borrower by virtue
of any payment, court order or any federal or state law.
Master Credit Facility Agreement
Camden 2009

 

58



--------------------------------------------------------------------------------



 



Section 14.11. Maximum Liability of Each Borrower.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, if the obligations of any Borrower under this Agreement or any
of the other Loan Documents or any Security Instruments granted by any Borrower
are determined to exceed the reasonably equivalent value received by such
Borrower in exchange for such obligations or grant of such Security Instruments
under any Fraudulent Transfer Law (as hereinafter defined), then the liability
of such Borrower shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations under this Agreement or all
the other Loan Documents subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Borrower, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Borrower
in respect of Indebtedness to any other Borrower or any other Person that is an
Affiliate of the other Borrower to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Borrower in respect of
the Obligations) and after giving effect (as assets) to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation, reimbursement, indemnification or contribution of such Borrower
pursuant to Applicable Law or pursuant to the terms of any agreement including
the Contribution Agreement.
Section 14.12. Liability Cumulative; References to California Law.
The liability of each Borrower under this Article 14 is in addition to and shall
be cumulative with all liabilities of such Borrower to Lender under this
Agreement and all the other Loan Documents to which such Borrower is a party or
in respect of any Obligations of any other Borrower.
All references in Article 14 to California law are only applicable if any
Mortgaged Property is located in California.
ARTICLE 15
MISCELLANEOUS PROVISIONS
Section 15.01. Counterparts.
To facilitate execution, this Agreement may be executed in any number of
counterparts. It shall not be necessary that the signatures of, or on behalf of,
each party, or that the signatures of all persons required to bind any party,
appear on each counterpart, but it shall be sufficient that the signature of, or
on behalf of, each party, appear on one (1) or more counterparts. All
counterparts shall collectively constitute a single agreement. It shall not be
necessary in making proof of this Agreement to produce or account for more than
the number of counterparts containing the respective signatures of, or on behalf
of, all of the parties hereto.
Section 15.02. Amendments, Changes and Modifications.
This Agreement may be amended, changed, modified, altered or terminated only by
written instrument or written instruments signed by all of the parties hereto.
Master Credit Facility Agreement
Camden 2009

 

59



--------------------------------------------------------------------------------



 



Section 15.03. Payment of Costs, Fees and Expenses.
In addition to the payments required by Section 10.03 of this Agreement,
Borrower shall pay, on demand, all reasonable third party out-of-pocket fees,
costs, charges or expenses (including the fees and expenses of attorneys,
accountants and other experts) incurred by Lender in connection with:
(a) Any amendment, consent or waiver to this Agreement or any of the Loan
Documents (whether or not any such amendments, consents or waivers are entered
into).
(b) Defending or participating in any litigation arising from actions by third
parties and brought against or involving Lender with respect to (i) any
Mortgaged Property, (ii) any event, act, condition or circumstance in connection
with any Mortgaged Property or (iii) the relationship between Lender and
Borrower and Guarantor in connection with this Agreement or any of the
transactions contemplated by this Agreement.
(c) The administration or enforcement of, or preservation of rights or remedies
under, this Agreement or any other Loan Documents or in connection with the
foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents.
(d) Any disclosure documents, including the reasonable fees and expenses of
Lender’s attorneys and accountants.
Borrower shall also pay, on demand, any transfer taxes, documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution, delivery, filing, recordation, performance or enforcement of any of
the Loan Documents or the Term Loan. However, Borrower will not be obligated to
pay any franchise, excise, estate, inheritance, income, excess profits or
similar tax on Lender. Any attorneys’ fees and expenses payable by Borrower
pursuant to this Section shall be recoverable separately from and in addition to
any other amount included in such judgment, and such obligation is intended to
be severable from the other provisions of this Agreement and to survive and not
be merged into any such judgment. Any amounts payable by Borrower pursuant to
this Section, with interest thereon if not paid when due, shall become
additional indebtedness of Borrower secured by the Loan Documents. Such amounts
shall bear interest from the date such amounts are due until paid in full at the
weighted average, as determined by Lender, of the interest rates in effect from
time to time for the Term Loan unless collection from Borrower of interest at
such rate would be contrary to Applicable Law, in which event such amounts shall
bear interest at the highest rate which may be collected from Borrower under
Applicable Law. The provisions of this Section are cumulative with, and do not
exclude the application and benefit to Lender of, any provision of any other
Loan Document relating to any of the matters covered by this Section.
Section 15.04. Payment Procedure.
All payments to be made to Lender pursuant to this Agreement or any of the Loan
Documents shall be made in lawful currency of the United States of America and
in immediately available funds by wire transfer to an account designated by
Lender before 1:00 p.m. (Eastern Standard Time) on the date when due.
Master Credit Facility Agreement
Camden 2009

 

60



--------------------------------------------------------------------------------



 



Section 15.05. Payments on Business Days.
In any case in which the date of payment to Lender or the expiration of any time
period hereunder occurs on a day which is not a Business Day, then such payment
or expiration of such time period need not occur on such date but may be made on
the next succeeding Business Day with the same force and effect as if made on
the day of maturity or expiration of such period, except that interest shall
continue to accrue for the period after such date to the next Business Day.
Section 15.06. Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE NOTES, GUARANTOR
UNDER THE GUARANTY, AND BORROWER AND GUARANTOR UNDER THE OTHER LOAN DOCUMENTS,
SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND ENFORCED PURSUANT TO AND IN
ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA (EXCLUDING THE LAW
APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE EXTENT OF PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING ONLY TO (1) THE CREATION, PERFECTION AND
FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF THE RIGHTS AND
REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL BE GOVERNED BY
THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED, (2) THE
PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF
SECURITY INTERESTS ON PERSONAL PROPERTY, WHICH MATTERS SHALL BE GOVERNED BY THE
LAWS OF THE JURISDICTION DETERMINED BY THE CHOICE OF LAW PROVISIONS OF THE
UNIFORM COMMERCIAL CODE IN EFFECT FOR THE JURISDICTION IN WHICH THE BORROWERS’
ARE ORGANIZED. BORROWER AND GUARANTOR AGREE THAT ANY CONTROVERSY ARISING UNDER
OR IN RELATION TO THE NOTES, THE SECURITY DOCUMENTS (OTHER THAN THE SECURITY
INSTRUMENTS) OR ANY OTHER LOAN DOCUMENT SHALL BE, EXCEPT AS OTHERWISE PROVIDED
HEREIN, LITIGATED IN THE DISTRICT OF COLUMBIA. THE LOCAL AND FEDERAL COURTS AND
AUTHORITIES WITH JURISDICTION IN THE DISTRICT OF COLUMBIA SHALL, EXCEPT AS
OTHERWISE PROVIDED HEREIN, HAVE JURISDICTION OVER ALL CONTROVERSIES WHICH MAY
ARISE UNDER OR IN RELATION TO THE LOAN DOCUMENTS, INCLUDING THOSE CONTROVERSIES
RELATING TO THE EXECUTION, JURISDICTION, BREACH, ENFORCEMENT OR COMPLIANCE WITH
THE NOTES, THE SECURITY DOCUMENTS (OTHER THAN THE SECURITY INSTRUMENTS) OR ANY
OTHER ISSUE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH ANY OF THE LOAN
DOCUMENTS. EACH OF BORROWER AND GUARANTOR IRREVOCABLY CONSENTS TO SERVICE,
JURISDICTION, AND VENUE OF SUCH COURTS FOR ANY LITIGATION ARISING FROM THE
NOTES, THE SECURITY DOCUMENTS OR ANY OF THE OTHER
Master Credit Facility Agreement
Camden 2009

 

61



--------------------------------------------------------------------------------



 



LOAN DOCUMENTS, AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY
VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE. NOTHING CONTAINED HEREIN,
HOWEVER, SHALL PREVENT LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR
EXERCISING ANY RIGHTS AGAINST EITHER OR ALL OF BORROWER AND GUARANTOR AND
AGAINST THE COLLATERAL IN ANY OTHER JURISDICTION. INITIATING SUCH SUIT, ACTION
OR PROCEEDING OR TAKING SUCH ACTION IN ANY OTHER JURISDICTION SHALL IN NO EVENT
CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE
DISTRICT OF COLUMBIA SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF EACH OF BORROWER
AND GUARANTOR AND LENDER AS PROVIDED HEREIN OR THE SUBMISSION HEREIN BY EACH OF
BORROWER AND GUARANTOR TO PERSONAL JURISDICTION WITHIN THE DISTRICT OF COLUMBIA.
BORROWER AND GUARANTOR (I) COVENANT AND AGREE NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING UNDER ANY OF THE LOAN DOCUMENTS TRIABLE BY A JURY
AND (II) WAIVE ANY RIGHT TO TRIAL BY JURY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST. THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD
OTHERWISE ACCRUE. FURTHER, EACH OF BORROWER AND GUARANTOR HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF LENDER (INCLUDING, BUT NOT LIMITED TO, LENDER’S
COUNSEL) HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO BORROWER AND/OR GUARANTOR
THAT LENDER WILL NOT SEEK TO ENFORCE THE PROVISIONS OF THIS SECTION. THE
FOREGOING PROVISIONS WERE KNOWINGLY, WILLINGLY AND VOLUNTARILY AGREED TO BY
BORROWER AND GUARANTOR UPON CONSULTATION WITH INDEPENDENT LEGAL COUNSEL SELECTED
BY BORROWER’S AND GUARANTOR’S FREE WILL.
Section 15.07. Severability.
In the event any provision of this Agreement or in any other Loan Document shall
be held invalid, illegal or unenforceable in any jurisdiction, such provision
will be severable from the remainder hereof as to such jurisdiction and the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired in any jurisdiction.
Section 15.08. Notices.
(a) Manner of Giving Notice. Each notice, direction, certificate or other
communication hereunder (in this Section referred to collectively as “notices”
and singly as a “notice”) which any party is required or permitted to give to
the other party pursuant to this Agreement shall be in writing and shall be
deemed to have been duly and sufficiently given if:
(i) personally delivered with proof of delivery thereof (any notice so delivered
shall be deemed to have been received at the time so delivered);
Master Credit Facility Agreement
Camden 2009

 

62



--------------------------------------------------------------------------------



 



(ii) sent by Federal Express (or other similar reputable overnight courier)
designating morning delivery (any notice so delivered shall be deemed to have
been received on the Business Day it is delivered by the courier);
(iii) sent by telecopier or facsimile machine which automatically generates a
transmission report that states the date and time of the transmission, the
length of the document transmitted, and the telephone number of the recipient’s
telecopier or facsimile machine (to be confirmed with a copy thereof sent in
accordance with paragraphs (i) or (ii) above within two Business Days) (any
notice so delivered shall be deemed to have been received (1) on the date of
transmission, if so transmitted before 5:00 p.m. (local time of the recipient)
on a Business Day, or (2) on the next Business Day, if so transmitted on or
after 5:00 p.m. (local time of the recipient) on a Business Day or if
transmitted on a day other than a Business Day);
addressed to the parties as follows:

         
 
  As to Borrower:   2009 COLP Community Owner, LLC
2009 CSP Community Owner, LLC
2009 CUSA Community Owner, LLC
2009 CPT Community Owner, LLC
Summit Russett, LLC
c/o Camden Property Trust
Three Greenway Plaza, Suite 1300
Houston, Texas 77046
Attention:     Alex Jessett
Telecopy:     (713) 354-2710
 
       
 
  with a copy to:   Camden Property Trust
Three Greenway Plaza, Suite 1300
Houston, Texas 77046
Attention:     J. Robert Fisher
Telecopy:     (713) 354-2710
 
       
 
  As to Lender:   Red Mortgage Capital, Inc.
Two Miranova Place, 12th Floor
Columbus, Ohio 43215
Attention:     Servicing Manager
Telecopy:     (614) 857-1620
 
       
 
  with a copy to Servicer:   Red Mortgage Capital, Inc.
Two Miranova Place, 12th Floor
Columbus, Ohio 43215
Attention:      Director, Loan Servicing and Asset Management
Telecopy:     (614) 857-1610

Master Credit Facility Agreement
Camden 2009

 

63



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   Arent Fox LLP
1675 Broadway
New York, New York 10019
Attention:      David L. Dubrow, Esq.
Telecopy:      (212) 484-3990
 
       
 
  As to Fannie Mae:   Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, D.C. 20016-2899
Attention:      Vice President for Multifamily Asset Management
Telecopy No.:      (301) 280-2064
 
       
 
  with a copy to Servicer:   Red Mortgage Capital, Inc.
Two Miranova Place, 12th Floor
Columbus, Ohio 43215
Attention:      Director, Loan Servicing and Asset Management
Telecopy:      (614) 857-1610
 
       
 
  with a copy to:   Arent Fox LLP
1675 Broadway
New York, NY 10019
Attention:            David L. Dubrow, Esq.
Telecopy No.:       (212) 484-3990

(b) Change of Notice Address. Any party may, by notice given pursuant to this
Section, change the person or persons and/or address or addresses, or designate
an additional person or persons or an additional address or addresses, for its
notices, but notice of a change of address shall only be effective upon receipt.
Each party agrees that it shall not refuse or reject delivery of any notice
given hereunder, that it shall acknowledge, in writing, receipt of the same upon
request by the other party and that any notice rejected or refused by it shall
be deemed for all purposes of this Agreement to have been received by the
rejecting party on the date so refused or rejected, as conclusively established
by the records of the U.S. Postal Service, the courier service or facsimile.
Section 15.09. Further Assurances and Corrective Instruments.
(a) Further Assurances. To the extent permitted by law, the parties hereto agree
that they shall, from time to time, execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, such supplements hereto and such
further instruments as Lender or Borrower may reasonably request and as may be
required in the opinion of Lender or its counsel to effectuate the intention of
or facilitate the performance of this Agreement or any Loan Document.
Master Credit Facility Agreement
Camden 2009

 

64



--------------------------------------------------------------------------------



 



(b) Further Documentation. Without limiting the generality of subsection (a), in
the event any further documentation or information is required by Lender to
correct patent mistakes in the Loan Documents, materials relating to the Title
Insurance Policies or the funding of the Term Loan, Borrower shall provide, or
cause to be provided to Lender, at Borrower’s cost and expense, such
documentation or information. Borrower shall execute and deliver to Lender such
documentation, including but not limited to any amendments, corrections,
deletions or additions to the Notes, the Security Instruments or the other Loan
Documents as is reasonably required by Lender.
(c) Compliance with Investor Requirements. Without limiting the generality of
subsection (a), Borrower shall comply with the reasonable requirements of Lender
to enable Lender to sell the MBS backed by a Fixed Loan.
Section 15.10. Term of this Agreement.
This Agreement shall continue in effect until the Termination Date.
Section 15.11. Assignments; Third-Party Rights.
No Borrower shall assign this Agreement, or delegate any of its obligations
hereunder, without the prior written consent of Lender. Lender may assign its
rights under this Agreement separately or together, without Borrower’s consent,
but may not delegate its obligations under this Agreement unless it first
receives Fannie Mae’s written approval. Lender shall first assign its rights
under this Agreement separately or together, without Borrower’s consent, to
Fannie Mae. Upon assignment to Fannie Mae, Fannie Mae shall be permitted to
further assign its rights under this Agreement subject to Section 9.08 of this
Agreement.
Section 15.12. Headings.
Article and Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
Section 15.13. General Interpretive Principles.
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in Appendix I and
elsewhere in this Agreement have the meanings assigned to them in this Agreement
and include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP; (ii)
references herein to “Articles,” “Sections,” “subsections,” “paragraphs” and
other subdivisions without reference to a document are to designated Articles,
Sections, subsections, paragraphs and other subdivisions of this Agreement;
(iii) a reference to a subsection without further reference to a Section is a
reference to such subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions; (iv) a reference to an Exhibit or a Schedule without a further
reference to the document to which the Exhibit or Schedule is attached is a
reference to an Exhibit or Schedule to this Agreement; (v) the words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Agreement
as a whole and not to any particular provision; and (vi) the word “including”
means “including, but not limited to.”
Master Credit Facility Agreement
Camden 2009

 

65



--------------------------------------------------------------------------------



 



Section 15.14. Interpretation.
The parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Agreement and the Loan
Documents. Accordingly, the parties agree that any rule of construction that
disfavors the drafting party shall not apply in the interpretation of this
Agreement and the Loan Documents or any amendment or supplement or exhibit
hereto or thereto.
Section 15.15. Standards for Decisions, Etc.
Unless otherwise provided herein, if Lender’s approval is required for any
matter hereunder, such approval may be granted or withheld in Lender’s sole and
absolute discretion. Unless otherwise provided herein, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.
Section 15.16. Decisions in Writing.
Any approval, designation, determination, selection, action or decision of
Lender or Borrower must be in writing to be effective.
Section 15.17. Requests.
Borrower may submit up to a total of four (4) Requests per Calendar Year.
Section 15.18. Conflicts Between Agreements.
Any terms and conditions contained in this Agreement that may also be contained
in another Loan Document are not, to the extent reasonably practicable, to be
construed to be in conflict with each other but rather is construed as
duplicative, confirming, additional, or cumulative provisions. To the extent
that, in the interpretation of this Agreement, any ultimate conflict between the
terms and conditions of this Agreement and those set forth in another Loan
Document is determined to exist, the terms and conditions of this Agreement are
to control.
(Signatures appear on following pages)
Master Credit Facility Agreement
Camden 2009

 

66



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            BORROWER:

SUMMIT RUSSETT, LLC,
a Delaware limited liability company
      By:           Name:           Title:           2009 CPT COMMUNITY OWNER,
LLC,
a Delaware limited liability company
      By:           Name:           Title:           2009 CUSA COMMUNITY OWNER,
LLC,
a Delaware limited liability company
      By:           Name:           Title:           2009 CSP COMMUNITY OWNER,
LLC,
a Delaware limited liability company
      By:           Name:           Title:           2009 COLP COMMUNITY OWNER,
LLC,
a Delaware limited liability company
      By:           Name:           Title:      

[Signatures continue on following page.]
Master Credit Facility Agreement
Camden 2009

 

S-1



--------------------------------------------------------------------------------



 



            GUARANTOR:

CAMDEN PROPERTY TRUST,
a Texas real estate investment trust
      By:           Name:           Title:      

[Signatures continue on following page.]
Master Credit Facility Agreement
Camden 2009

 

S-2



--------------------------------------------------------------------------------



 



            LENDER:

RED MORTGAGE CAPITAL, INC.,
an Ohio corporation
      By:           Name:   R. Barth Kallmerten        Title:   Senior Managing
Director   

Master Credit Facility Agreement
Camden 2009

 

S-3



--------------------------------------------------------------------------------



 



EXHIBITS TO MASTER CREDIT FACILITY AGREEMENT
EXHIBITS

     
EXHIBIT A
  Schedule of Initial Mortgaged Properties, Initial Allocable Loan Amounts and
Initial Valuations
EXHIBIT B
  Confirmation of Guaranty
EXHIBIT C
  Compliance Certificate
EXHIBIT D-1
  Borrower Organizational Certificate
EXHIBIT D-2
  Guarantor Organizational Certificate
EXHIBIT E
  Conversion Request
EXHIBIT F
  Reserved
EXHIBIT G
  Rate Form
EXHIBIT H
  Reserved
EXHIBIT I
  Request
EXHIBIT J
  Confirmation of Obligations
EXHIBIT K
  Reserved
EXHIBIT L
  Reserved
EXHIBIT M
  Reserved
EXHIBIT N
  Reserved
EXHIBIT O
  Cash Collateral, Security and Custody Agreement
EXHIBIT P
  Letter of Credit
EXHIBIT Q-1
  Bank Legal Opinion (Foreign)
EXHIBIT Q-2
  Bank Legal Opinion (Domestic)
EXHIBIT R
  Form of Rent Roll
 
   
APPENDIX I
  Definitions

Master Credit Facility Agreement
Camden 2009

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO MASTER CREDIT FACILITY AGREEMENT
SCHEDULE OF INITIAL MORTGAGED PROPERTIES,
INITIAL ALLOCABLE LOAN AMOUNT AND INITIAL VALUATIONS

                                      INITIAL ALLOCABLE         PROPERTY NAME  
ADDRESS     LOAN AMOUNT     INITIAL VALUATION  
Camden Caley
  6360 S Havana, Englewood,                
 
  CO 80111   $ 15,351,407     $ 26,900,000  
Camden Interlocken
  705 Eldorado Blvd.,                
 
  Broomfield, CO 80021   $ 27,431,130     $ 47,000,000  
Camden Lakeway
  7355 Grant Ranch Blvd.,                
 
  Lakewood, CO 80123   $ 29,267,341     $ 53,000,000  
Camden Harbor View
  40 Cedar Walk, Long                
 
  Beach, CA 90802   $ 92,716,117     $ 137,700,000  
Camden Shiloh
  4044 George Busbee Pkwy NW,                
 
  Kennesaw, GA 30144   $ 10,575,537     $ 19,550,000  
Camden Russett
  8500 Summit View                
 
  Road, Laurel, MD 20724   $ 45,063,462     $ 69,600,000  
Camden Farmers
  2210 Canton St.,                
Market I/II
  Dallas, TX 75201   $ 50,711,050     $ 78,750,000  
Camden Legacy Park
  6600 Preston Rd.,
Plano, TX 75024   $ 13,866,321     $ 21,000,000  
Camden Midtown
  2303 Louisiana St.,                
 
  Houston, TX 77006   $ 28,057,649     $ 42,050,000  
Camden City Centre
  301 St. Joseph Pkwy.,                
 
  Houston, TX 77002   $ 33,794,509     $ 51,630,000  
Camden Vanderbilt
  7171 Buffalo Speedway,                
 
  Houston, TX 77025   $ 73,165,477     $ 103,790,000  

Master Credit Facility Agreement
Camden 2009

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B TO MASTER CREDIT FACILITY AGREEMENT
CONFIRMATION OF GUARANTY
THIS CONFIRMATION OF GUARANTY is made as of the [____ day of
                    ,  _____], by [GUARANTOR] (“Guarantor”), for the benefit of
[LENDER] (“Lender”).
Guarantor entered into that certain [Guaranty] dated as of
[                    ,  _____], for the benefit of Lender (the “Guaranty”) to
guaranty the Guaranteed Obligations (as defined in the Guaranty) under that
certain Master Credit Facility Agreement dated as of [Master Agreement Date] by
and among [BORROWER] (the “Borrower”), Guarantor and Lender (as amended from
time to time, the “Master Agreement”).
Borrower and Lender have [describe] the Term Loan under the Master Agreement and
made certain other changes to the terms and conditions of the Master Agreement
pursuant to that certain [                    ] Amendment to Master Agreement
dated as of even date herewith (the “[                    ] Amendment”). As a
condition to the entering into the [                    ] Amendment, Guarantor
is required to confirm its obligations under the Guaranty.
Guarantor hereby (i) acknowledges and consents to the [describe] under the
Master Agreement, (ii) acknowledges and consents to the [describe] of the Term
Loan and the other changes and the terms and conditions of the Master Agreement
all as set forth in the [                    ] Amendment, and (iii) confirms to
Lender and Fannie Mae that the terms and provisions of the Guaranty remain in
full force and effect.
Guarantor hereby confirms and ratifies the Loan Documents it has previously
executed in connection with the Master Agreement.
Dated as of [                    ,  _____]
GUARANTOR:
[GUARANTOR]
[INSERT GUARANTOR BLOCK]
Master Credit Facility Agreement
Camden 2009

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C TO MASTER CREDIT FACILITY AGREEMENT
COMPLIANCE CERTIFICATE
The undersigned Borrower (“Borrower”) and the undersigned Guarantor
(“Guarantor”) hereby certify to [LENDER] (“Lender”) and FANNIE MAE as follows:
Section 1. Master Agreement. Borrower and Guarantor are parties to that certain
Master Credit Facility Agreement, dated as of [Master Agreement Date] (as
amended, restated, modified or supplemented from time to time, the “Master
Agreement”). The rights of Lender under the Master Agreement have been assigned
to Fannie Mae. This Certificate is issued pursuant to the terms of the Master
Agreement.
Section 2. Satisfaction of Conditions. Borrower and Guarantor hereby represent,
warrant and covenant to Lender that all conditions to the Request with respect
to which this Certificate is issued have been satisfied.
Section 3. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Dated: [                    , _____]
BORROWER:
[BORROWER]
[INSERT BORROWER BLOCK]
GUARANTOR:
[GUARANTOR]
[INSERT GUARANTOR BLOCK]
Master Credit Facility Agreement
Camden 2009

 

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D-1 TO MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE

(Borrower)
I, the undersigned,                     , hereby certify as follows:
Section 1. Position. I am the                      of [BORROWER] (“Borrower”),
and I am authorized to deliver this Certificate on behalf of Borrower.
Section 2. Master Agreement. Borrower entered into that certain Master Credit
Facility Agreement, dated as of [Master Agreement Date], by and among Borrower,
[GUARANTOR], [LENDER] (“Lender”), and others (as amended from time to time, the
“Master Agreement”). The rights of Lender under the Master Agreement have been
assigned to Fannie Mae. This Certificate is issued pursuant to the terms of the
Master Agreement.
Section 3. Due Authorization of Request. I hereby certify that (i) no action by
the members, shareholders or partners, as the case may be, of Borrower is
necessary to duly authorize the execution and delivery of, and the consummation
of the transaction contemplated by the Request with respect to which this
Certificate is delivered, or, (ii) if necessary, that attached as Exhibit A to
this Certificate is a true copy of resolutions or approvals which authorize the
transaction contemplated by the Request. Any such resolutions are in full force
and effect and are unmodified as of the date of this Certificate.
Section 4. No Changes. Since the date of the most recent Organizational
Certificate delivered to Lender, or, if there is no such Organizational
Certificate, since the date of the Master Agreement, there have been no changes
in any of the Organizational Documents of Borrower, except as set forth in
Exhibit B to this Certificate, and Borrower remains in good standing or is duly
qualified in the jurisdictions in which it is required to be in good standing or
duly qualified under the terms of the Master Agreement.
Section 5. Incumbency Certificate. The persons authorized to execute and deliver
any documents required to be delivered in connection with the Request are as
follows:
Name                     Office
Section 6. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Section 7. Non-Recourse. The provisions of Article 14 of the Master Agreement
hereby are incorporated into this Certificate by this reference.
Dated: [                    ,  _____]
Master Credit Facility Agreement
Camden 2009

 

D-1-1



--------------------------------------------------------------------------------



 



[INDIVIDUAL]                     
Name:
Title:
Master Credit Facility Agreement
Camden 2009

 

D-1-2



--------------------------------------------------------------------------------



 



EXHIBIT D-2 TO MASTER CREDIT FACILITY AGREEMENT
ORGANIZATIONAL CERTIFICATE
(Guarantor)
I, the undersigned,                     , hereby certify as follows:
Section 1. Position. I am the                      of [GUARANTOR] (“Guarantor”),
and I am authorized to deliver this Certificate on behalf of Borrower.
Section 2. Master Agreement. Guarantor entered into (i) that certain Master
Credit Facility Agreement dated as of [Master Agreement Date], by and among
[BORROWER], Guarantor, [LENDER] (“Lender”) and others (as amended from time to
time, the “Master Agreement”), and (ii) that certain [Guaranty] dated as of
[Master Agreement Date] (the “Guaranty”). This Certificate is issued pursuant to
the terms of the Master Agreement and the Guaranty.
Section 3. Due Authorization of Request. I hereby certify that (i) no action by
the members, shareholders or partners, as the case may be, of Guarantor is
necessary to duly authorize the execution and delivery of, and the consummation
of the transaction contemplated by the Request with respect to which this
Certificate is delivered, or, (ii) if necessary, that attached as Exhibit A to
this Certificate is a true copy of resolutions or approvals which authorize the
transaction contemplated by the Request. Any such resolutions are in full force
and effect and are unmodified as of the date of this Certificate.
Section 4. No Changes. Since the date of the most recent Organizational
Certificate delivered to Lender, or, if there is no such Organizational
Certificate, since the date of the Master Agreement, there have been no changes
in any of the Organizational Documents of Guarantor, except as set forth in
Exhibit B to this Certificate, and Guarantor remains in good standing or is duly
qualified in the jurisdictions in which it is required to be in good standing or
duly qualified under the terms of the Master Agreement.
Section 5. Incumbency Certificate. The persons authorized to execute and deliver
any documents required to be delivered in connection with the Request are as
follows:
Name Office
Section 6. Capitalized Terms. All capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Master
Agreement.
Dated: [                    , _____]
[INDIVIDUAL]                     
Name:
Title:
Master Credit Facility Agreement
Camden 2009

 

D-2-1



--------------------------------------------------------------------------------



 



EXHIBIT E TO MASTER CREDIT FACILITY AGREEMENT
CONVERSION REQUEST
THE MASTER AGREEMENT PURSUANT TO WHICH THIS REQUEST IS DELIVERED REQUIRES THERE
TO OCCUR A CLOSING TO BE HELD AT OFFICES DESIGNATED BY YOU ON A CLOSING DATE
SELECTED BY BORROWER AND APPROVED BY YOU, AND OCCURRING WITHIN THIRTY
(30) BUSINESS DAYS AFTER ALL CONDITIONS TO A CONVERSION ARE SATISFIED (OR ON
SUCH OTHER DATE TO WHICH WE MAY AGREE), AS LONG AS NONE OF THE LIMITATIONS
CONTAINED IN SECTION 1.06 OF THE MASTER AGREEMENT IS VIOLATED, AND ALL
CONDITIONS CONTAINED IN SECTION 1.07 OF THE MASTER AGREEMENT ARE SATISFIED.
[                    ,  _____]
[LENDER] (“Lender”)
[ADDRESS]
[Note: Subject to change in the event Lender or its address changes]

   
Re: CONVERSION REQUEST issued pursuant to Master Credit Facility Agreement dated
as of [Master Agreement Date], by and among the undersigned Borrower
(“Borrower”), [GUARANTOR], Lender and others (as amended from time to time, the
“Master Agreement”).

Ladies and Gentlemen:
This constitutes a Conversion Request pursuant to the terms of the
above-referenced Master Agreement.
Section 1. Request. Borrower hereby requests that there occur a conversion of
all or a portion of the Variable Loan to a Fixed Loan in accordance with the
terms of the Master Agreement. Following is the information required by the
Master Agreement with respect to this Request:
(a) Designation of Amount of Conversion. The amount of the conversion shall be
$                    .
(b) Designation of Maturity Date. The maturity date of the converted loan shall
be                     .
Master Credit Facility Agreement
Camden 2009

 

E-1



--------------------------------------------------------------------------------



 



(c) Prepayment of Variable Loan. (If necessary) The Variable Loan Outstanding
which will be prepaid on the Closing Date for the conversion are as follows:

         
Closing Date of Variable Loan:
     
 
     
 
     
Maturity Date of Variable Loan:
     
 
     
 
     
Amount of Term Loan:
     
 
     
 
     
Proposed Closing Date:
     
 
   

(Note: Any Fixed Loans made in conjunction with a conversion of all or a portion
of the Variable Loan to a Fixed Loan must be accompanied by a Request and shall
be reviewed in accordance with the terms of the Master Agreement.)
(d) Accompanying Documents. All documents, instruments and certificates required
to be delivered pursuant to the conditions contained in Section 1.07 of the
Master Agreement, including (i) the Conversion Documents, as well as (ii) a
Compliance Certificate and (iii) an Organizational Certificate will be delivered
on or before the Closing Date.
(e) Defeasance or Yield Maintenance. [For Fixed Loan only] Borrower requests the
following with respect to prepayments of the Fixed Loan, if applicable:
o Defeasance or
o Yield Maintenance.
Section 2. Capitalized Terms. All capitalized terms used but not defined in this
Request shall have the meanings ascribed to such terms in the Master Agreement.
Sincerely,
BORROWER:
[BORROWER]
[INSERT BORROWER BLOCK]
Master Credit Facility Agreement
Camden 2009

 

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F TO MASTER CREDIT FACILITY AGREEMENT
RESERVED.
Master Credit Facility Agreement
Camden 2009

 

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G TO MASTER CREDIT FACILITY AGREEMENT
RATE FORM
Pursuant to Section 1.05(d) of that certain Master Credit Facility Agreement
dated as of [Master Agreement Date] (as amended from time to time, the “Master
Agreement”) by and among [LENDER] (“Lender”), [GUARANTOR], and the undersigned
(the “Borrower”), Borrower hereby requests that Lender issue to it a loan with
the following terms:
Designation of Term Loan
(Check One)
*To be completed by Lender upon confirmation of Rate Form.
FOR FIXED LOAN ONLY:

         
Fixed Loan Amount
  $                       
 
       
Term
                       months  
 
       
Cash Interest Rate
                         %
 
       
Amortization Period
                          
 
       
Amortization/Interest Only:
                          
 
       
Closing Date no later than
                        ,                       

[Lender will provide Borrower with written confirmation when and if it has
obtained a commitment for the purchase of a Fannie Mae MBS having the
characteristics described above at a price between [_____] and [_____] or
better. In the event that the lowest available [____] is greater than that
specified above, Lender will not proceed without the prior written authorization
of Borrower.]
Borrower certifies that all conditions contained in Section 1.05(d) of the
Master Agreement that are required to be satisfied will be satisfied on or
before the Closing Date.
Defined terms used herein shall have the same meaning as set forth in the Master
Agreement.
Dated: [                    ,  _____]
Master Credit Facility Agreement
Camden 2009

 

G-1



--------------------------------------------------------------------------------



 



BORROWER:
[BORROWER]
[INSERT BORROWER BLOCK]
[Pursuant to Section 1.05(d) of the Master Agreement, Lender hereby confirms
that it has obtained a commitment for the purchase of a Fannie Mae MBS in
conformance with the terms noted above except for the following:_____ .]
Dated: [                    , _____]
LENDER:
[LENDER]
[INSERT LENDER BLOCK]
Rate Setting Date:                     ,  _____,  _____:_____  AM/PM Eastern
Time
Master Credit Facility Agreement
Camden 2009

 

G-2



--------------------------------------------------------------------------------



 



EXHIBIT H TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2009

 

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I TO MASTER CREDIT FACILITY AGREEMENT
REQUEST
(Release/Substitution)
[                    , _____]
[LENDER] (“Lender”)
[ADDRESS]
[Note: Subject to change in the event Lender or its address changes]

   
Re: REQUEST issued pursuant to Master Credit Facility Agreement, dated as of
[Master Agreement Date], by and among the undersigned (“Borrower”), [GUARANTOR],
Lender and others (as amended from time to time, the “Master Agreement”)

Ladies and Gentlemen:
This constitutes [a Release] [a Substitution] Request pursuant to the terms of
the above-referenced Master Agreement.
[SELECT APPROPRIATE SECTIONS]
Section 1. Substitution Request. Borrower hereby requests that the Multifamily
Residential Property described in this Request be added to the Collateral Pool
in connection with a substitution of Collateral in accordance with the terms of
the Master Agreement. Following is the information required by the Master
Agreement with respect to this Request:
(a) Property Description Package. Attached to this Request is the information
and documents relating to the proposed Substitute Mortgaged Property required by
Lender and the Master Agreement;
(b) Due Diligence Fees. Enclosed with this Request is a check in payment of all
Additional Collateral Due Diligence Fees required to be submitted with this
Request pursuant to Section 10.02(b) of the Master Agreement; and
(c) Accompanying Documents. All reports, certificates and documents required to
be delivered pursuant to the conditions contained in Section 3.06(c) of the
Master Agreement will be delivered on or before the Closing Date.
Master Credit Facility Agreement
Camden 2009

 

I-1



--------------------------------------------------------------------------------



 



Section 2. Substitution Fee. If Lender consents to the addition of the proposed
Substitute Mortgaged Property to the Collateral Pool, and Borrower elects to add
the Substitute Mortgaged Property to the Collateral Pool, Borrower shall pay the
Substitution Fee to Lender as one of the conditions to the closing of the
Substitute Mortgaged Property.
OR
Section 1. Release Request. Borrower hereby requests that the Release Mortgaged
Property described in this Request be released from the Collateral Pool in
accordance with the terms of the Master Agreement. Following is the information
required by the Master Agreement with respect to this Request:
(a) Description of Release Mortgaged Property. The name, address and location
(county and state) of the Mortgaged Property, or other designation of the
proposed Release Mortgaged Property is as follows:

     
Name:
   
 
   
 
   
Address:
   
 
   
 
   
 
   
 
   
Location:
   
 
   

(b) Accompanying Documents. All documents, instruments and certificates required
to be delivered pursuant to the conditions contained in Section 3.04(b) of the
Master Agreement will be delivered on or before the Closing Date.
Section 2. Release Price. Borrower shall pay the Release Price, if applicable,
as a condition to the closing of the release of the Release Mortgaged Property
from the Collateral Pool.
Sincerely,
BORROWER:
[BORROWER]
[INSERT BORROWER BLOCK]
Master Credit Facility Agreement
Camden 2009

 

I-2



--------------------------------------------------------------------------------



 



EXHIBIT J TO MASTER CREDIT FACILITY AGREEMENT
CONFIRMATION OF OBLIGATIONS
THIS CONFIRMATION OF OBLIGATIONS (the “Confirmation of Obligations”) is made as
of the [_____  day of                     ,  _____], by [BORROWER] (“Borrower”),
for the benefit of [LENDER] (“Lender”) and FANNIE MAE.
RECITALS
A. Borrower, [GUARANTOR] and Lender are parties to that certain Master Credit
Facility Agreement, dated as of [Master Agreement Date] (as amended from time to
time, the “Master Agreement”).
B. All of Lender’s right, title and interest in the Master Agreement and the
Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
other Loan Documents, dated as of even date with the Master Agreement (the
“Assignment”). Fannie Mae has not assumed any of the obligations of Lender under
the Master Agreement or the Loan Documents as a result of the Assignment. Fannie
Mae has designated Lender as the servicer of the Loans contemplated by the
Master Agreement.
C. Borrower has delivered to Lender a [Substitution] [Release] Request pursuant
to the Master Agreement [to release a Release Mortgaged Property from the
Collateral Pool] [to add a Substitute Mortgaged Property to the Collateral
Pool].
D. Lender has consented to the [Substitution] [Release] Request.
E. The parties are executing this Confirmation of Obligations pursuant to the
Master Agreement to confirm that each remains liable for all of its obligations
under the Master Agreement and the other Loan Documents notwithstanding the
[release of the Release Mortgaged Property from the Collateral Pool] [the
substitution of the Substitute Mortgaged Property into the Collateral Pool].
NOW, THEREFORE, Borrower, in consideration of Lender’s consent to the [release
of the Release Mortgaged Property from the Collateral Pool] [substitution of the
Substitute Mortgaged Property into the Collateral Pool] and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:
Section 1. Confirmation of Obligations. Borrower confirms that, [except with
respect to the Release Mortgaged Property and the reduction of amounts
outstanding under the Loan Documents, if any, by virtue of the payment of the
Release Price,] [except with respect to the Substitute Mortgaged Property and
any changes in amounts Outstanding] none of its respective obligations under the
Master Agreement and the Loan Documents is affected by [the release of the
Release Mortgaged Property from the Collateral Pool] [the substitution of the
Substitute Mortgaged Property into the Collateral Pool], and each of its
respective obligations under the Master Agreement and the Loan Documents shall
remain in full force and effect, and it shall be fully liable for the observance
of all such obligations, notwithstanding [the release of the Release Mortgaged
Property from the Collateral Pool] [the substitution of the Substitute Mortgaged
Property into the Collateral Pool].
Master Credit Facility Agreement
Camden 2009

 

J-1



--------------------------------------------------------------------------------



 



Section 2. Beneficiaries. This Confirmation of Obligations is made for the
express benefit of both Lender and Fannie Mae.
Section 3. Capitalized Terms. All capitalized terms used in this Confirmation of
Obligations which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.
Section 4. Counterparts. This Confirmation of Obligations may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
Section 5. Governing Law; Consent to Jurisdiction and Venue; WAIVER OF TRIAL BY
JURY. The provisions of Section 15.06 of the Master Agreement (entitled “Choice
of Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated
into this Confirmation of Obligations by this reference to the fullest extent as
if the text of such Section were set forth in its entirety herein.
Section 6. Limits on Personal Liability. The provisions of Article 14 of the
Master Agreement are hereby incorporated into this Confirmation of Obligations
by this reference to the fullest extent as if the text of such Article were set
forth in its entirety herein.
IN WITNESS WHEREOF, the parties hereto have executed this Confirmation of
Obligations as an instrument under seal as of the day and year first above
written.
BORROWER:
[BORROWER]
[INSERT BORROWER BLOCK]
LENDER:
[LENDER]
[INSERT LENDER BLOCK]
FANNIE MAE:
[INSERT SIGNATURE BLOCK]
Master Credit Facility Agreement
Camden 2009

 

J-2



--------------------------------------------------------------------------------



 



EXHIBIT K TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2009

 

K-1



--------------------------------------------------------------------------------



 



EXHIBIT L TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2009

 

L-1



--------------------------------------------------------------------------------



 



EXHIBIT M TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2009

 

M-1



--------------------------------------------------------------------------------



 



EXHIBIT N TO MASTER CREDIT FACILITY AGREEMENT
RESERVED
Master Credit Facility Agreement
Camden 2009

 

N-1



--------------------------------------------------------------------------------



 



EXHIBIT O TO MASTER CREDIT FACILITY AGREEMENT
CASH COLLATERAL PLEDGE, SECURITY AND CUSTODY AGREEMENT
This Cash Collateral, Pledge, Security and Custody Agreement (this “Cash
Collateral Agreement”), dated as of [DATE] among [BORROWER] (the “Grantor”),
FANNIE MAE (“Fannie Mae”), the body corporate duly organized and existing under
the Federal National Mortgage Association Charter Act, as amended, 12 U.S.C.
1716, et seq. and [LENDER], acting as servicer (the “Servicer”).
RECITALS
WHEREAS, the Grantor, [GUARANTOR] and [LENDER], in its capacity as lender
(“Lender”) have heretofore entered into that certain Master Credit Facility
Agreement, dated [Master Agreement Date] (the “Master Agreement”) pursuant to
which the Lender has established a $[                    ] loan in favor of the
Grantor;
WHEREAS, the Lender has assigned all of its right, title and interest in and to
the Master Agreement and the other Loan Documents to Fannie Mae (except for any
obligations of Lender not assumed by Fannie Mae or Lender’s rights in its
capacity as servicer of the Term Loan);
WHEREAS, to secure the obligations of the Grantor under the Master Agreement and
the other Loan Documents, the Grantor has created a Collateral Pool in favor of
the Lender consisting of (i) the Mortgaged Properties encumbered by the Security
Instruments and (ii) any other property securing any of the Grantor’s
obligations under the Loan Documents;
WHEREAS, the Master Agreement provides that a Mortgaged Property may be released
from the lien of a Security Instrument, or a Substituted Mortgaged Property
added to the Collateral Pool in substitution for a Mortgaged Property, under the
circumstances and pursuant to the conditions set forth in the Master Agreement;
WHEREAS, the Grantor may, in partial satisfaction of such conditions, arrange
for the issuance of a letter of credit for the benefit of Fannie Mae or deposit
monies into the Cash Collateral Account (as defined herein) in order to meet
certain debt service coverage and loan-to-value requirements;
WHEREAS, the Master Agreement sets forth the conditions under which Fannie Mae
shall have the right to draw monies under the Letter of Credit (collectively,
the “Letters of Credit”) and the purposes for which Fannie Mae may use such
monies;
WHEREAS, the Master Agreement provides that under certain circumstances Fannie
Mae may deposit the proceeds of a draw on the Letters of Credit into the Cash
Collateral Account;
Master Credit Facility Agreement
Camden 2009

 

O-1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Cash Collateral Agreement and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties hereto the Grantor, Fannie Mae and the Servicer agree as follows:
1. Incorporation of Recitals; Definitions; Interpretation; Reference Materials.
1.1 Incorporation of Recitals. The recitals set forth above are, by this
reference, incorporated into and deemed a part of this Cash Collateral
Agreement.
1.2 Definitions. Capitalized terms used in this Cash Collateral Agreement shall
have the meanings given to those terms in this Cash Collateral Agreement.
Capitalized terms used in this Cash Collateral Agreement (including in the
Recitals) and not otherwise defined in this Cash Collateral Agreement, but
defined in the Master Agreement, shall have the meanings given to those terms in
the Master Agreement.
1.3 Interpretation. Words importing any gender include all genders. The singular
form of any word used in this Cash Collateral Agreement shall include the
plural, and vice versa, unless the context otherwise requires. Words importing
persons include natural persons, firms, associations, partnerships, corporations
and public entities. The parties hereto acknowledge that each party and their
respective counsel have participated in the drafting and revision of this Cash
Collateral Agreement. Accordingly, the parties agree that any rule of
construction which disfavors the drafting party shall not apply in the
interpretation of this Cash Collateral Agreement or any statement or supplement
or exhibit hereto.
1.4 Reference Materials. Sections cited by number only refer to the respective
sections of this Cash Collateral Agreement so numbered. Reference to “this
Section” or “this Subsection” shall refer to the particular section or
subsection in which such reference appears. Any captions, titles or headings
preceding the text of any section and any table of contents or index attached to
this Cash Collateral Agreement are solely for convenience of reference and shall
not constitute part of this Cash Collateral Agreement or affect its meaning,
construction or effect.
2. Deposits into Cash Collateral Account.
2.1 Reserved.
2.2 Establishment of Cash Collateral Account and Initial Deposit.
(i) On the earlier of (i) the initial date Fannie Mae draws monies under the
Letter of Credit and either is required or chooses to deposit such funds in the
Cash Collateral Account or (ii) the initial date the Grantor delivers cash for
deposit to the Cash Collateral Account pursuant to the terms of the Master
Agreement, Fannie Mae shall deposit (the “Initial Deposit”) such funds into an
account in the name of Fannie Mae at the office of a banking institution
approved by Fannie Mae (the “Custodial Bank”), which account shall be entitled
“Fannie Mae Cash Collateral Account” and maintained in accordance with
Section 6.1 hereof (the “Cash Collateral Account”)
Master Credit Facility Agreement
Camden 2009

 

O-2



--------------------------------------------------------------------------------



 



(ii) All further deposits of funds (each, a “Deposit”) made pursuant to the
terms of the Master Agreement shall be delivered to the Servicer for deposit
into the Cash Collateral Account in the required amount.
2.3 Monies Drawn Under Letters of Credit.
(i) The parties hereto agree that any monies drawn under the Letters of Credit
shall be owned by Fannie Mae. Fannie Mae has agreed under the circumstances set
forth in the Master Agreement to deposit such monies into the Cash Collateral
Account and not to withdraw such monies except pursuant to the terms of the
Master Agreement and this Cash Collateral Agreement.
(ii) To the extent that the Grantor shall be deemed to have any interest in
monies drawn under any of the Letters of Credit, then the Grantor pledges,
assigns and grants to Fannie Mae, a lien and security interest in such monies
drawn under the Letters of Credit as set forth in Section 3.1 hereof.
3. Pledge of Collateral.
3.1 Pledge and Assignment. In addition to, and consistent with, the provisions
of Section 2.3 hereof, the Grantor pledges, assigns to Fannie Mae, and grants a
continuing security interest in, all of the Grantor’s right, title and interest
in and to the following collateral (collectively, the “Collateral”) to Fannie
Mae:
(i) the Initial Deposit and all future Deposits made pursuant to the Master
Agreement and this Cash Collateral Agreement;
(ii) the Cash Collateral Account, and all funds held therein including all
certificates and instruments, if any, from time to time representing, evidencing
or otherwise relating to the Cash Collateral Account;
(iii) all investments made from time to time with funds held in the Cash
Collateral Account and all certificates and instruments, if any, from time to
time representing or evidencing such investments;
(iv) all present and future securities, investment securities, notes,
certificates of deposit, treasury obligations, investment agreements, guaranteed
investment contracts, negotiable instruments, general intangibles, cash, bank
deposit accounts, checks and other instruments from time to time hereafter
resulting from the investment and/or reinvestment of Collateral pursuant to
Section 4 of this Cash Collateral Agreement; and
Master Credit Facility Agreement
Camden 2009

 

O-3



--------------------------------------------------------------------------------



 



(v) all cash and non-cash proceeds of any of the foregoing, including, without
limitation, interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed or distributable in
respect of or in exchange for any or all of the other Collateral.
3.2 Security for Obligations. This Cash Collateral Agreement and the Collateral
secure the prompt payment and performance in full when due, whether at stated
maturity, by acceleration or otherwise (including the payment of amounts that
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. Section 362(A), or any successor
provision thereto), of all amounts due and owing by the Grantor under the Master
Agreement and the other Loan Documents (the “Obligations”).
3.3 Perfection of Security Interest in Collateral. The Grantor shall, from time
to time at the request of Fannie Mae or the Servicer and at the expense of the
Grantor, take or cause to be taken all actions necessary to provide Fannie Mae
with a first priority perfected security interest in the Collateral, including
all actions, notifications, registrations, filings and acts of delivery or
transfer required under Articles 8 and 9 of the Uniform Commercial Code of the
State of New York (the “Code”), as the same may be amended from time to time.
3.4 Further Assurances. At any time and from time to time, at the expense of the
Grantor, the Grantor shall promptly execute and deliver to Fannie Mae all
further instruments and documents, and take all further action, including,
without limitation the execution of any financing statements required under the
Code and that may be necessary or desirable, or that Fannie Mae may request, in
order to perfect, continue and protect any security interest granted or
purported to be granted by this Cash Collateral Agreement or to enable Fannie
Mae to exercise and enforce its rights and remedies under this Cash Collateral
Agreement.
3.5 Transfers and other Liens. The Grantor agrees that it will not (a) sell or
otherwise dispose of any of the Collateral or (b) create or permit to exist any
lien, security interest, or other charge or encumbrance upon or with respect to
any of the Collateral, except for the security interest created pursuant to this
Cash Collateral Agreement.
3.6 Reduction in Value of Collateral. Neither Fannie Mae nor the Servicer shall
be liable for any reduction in the value of any Collateral in its possession or
credited to its account (except for any reduction in value resulting from Fannie
Mae’s or the Servicer’s willful misconduct or negligence), nor shall any such
reduction in any way diminish the Grantor’s Obligations.
Master Credit Facility Agreement
Camden 2009

 

O-4



--------------------------------------------------------------------------------



 



4. Investment of Cash Collateral Account. Funds deposited in the Cash Collateral
Account may be invested and reinvested only in Permitted Investments (as
hereinafter defined). An investment shall be a “Permitted Investment” if it is a
Permitted Investment designated in Exhibit A to this Agreement. All interest and
other earnings accruing on any Permitted Investments shall remain in the Cash
Collateral Account and shall be subject to this Cash Collateral Agreement,
provided that all such interest and other earnings shall be disbursed to the
Grantor on the first Business Day of each July, October, January and April
unless Fannie Mae shall have instructed the Servicer not to so disburse such
earnings because a Default or an Event of Default under the Master Agreement has
occurred and is continuing. All Permitted Investments shall be made by the
Servicer at the written direction of the Grantor. The Servicer may act as
principal, agent, sponsor or, if a depository institution, depository with
respect to any Permitted Investments.
5. Representations and Warranties.
5.1 Representations and Warranties of the Grantor. Each Grantor represents and
warrants to Fannie Mae on the Closing Date that:
(i) it is a limited partnership or limited liability company duly organized,
validly existing and in good standing in the state of its formation;
(ii) it has all requisite power and authority to enter into this Cash Collateral
Agreement and to carry out its obligations under this Cash Collateral Agreement;
the execution, delivery and performance of this Cash Collateral Agreement and
the consummation of the transactions contemplated by this Cash Collateral
Agreement have been duly authorized by all necessary partnership and other
action on the part of the Grantor; this Cash Collateral Agreement has been duly
executed and delivered by it and is the valid and binding obligation of the
Grantor, enforceable against it in accordance with its terms (except to the
extent enforceability thereof may be limited by any applicable bankruptcy,
insolvency, receivership or similar laws affecting the rights of creditors
generally);
(iii) No consent of any other person or entity and no authorization, approval,
or other action by, and no notice to or filing with, any governmental authority
or regulatory body is required (a) for the pledge by the Grantor of the
Collateral pursuant to this Cash Collateral Agreement or for the execution,
delivery or performance of this Cash Collateral Agreement by the Grantor,
(b) for the perfection or maintenance of the security interest created hereby
(including the first priority nature of such security interest) or (c) for the
exercise by Fannie Mae or the Servicer of the rights provided for in this Cash
Collateral Agreement or the remedies in respect of the Collateral pursuant to
this Cash Collateral Agreement (except as may be required in connection with any
disposition of any portion of the Collateral by laws affecting the offering and
sale of securities generally); there are no conditions precedent to the
effectiveness of this Cash Collateral Agreement, to which the Grantor may be
subject, that have not been satisfied or waived;
Master Credit Facility Agreement
Camden 2009

 

O-5



--------------------------------------------------------------------------------



 



(iv) neither the execution nor delivery of this Cash Collateral Agreement nor
the performance by the Grantor of its obligations under this Cash Collateral
Agreement, nor the consummation of the transactions contemplated by this Cash
Collateral Agreement, will (a) conflict with any provision of the certificate of
limited partnership, partnership agreement, articles of organization or
operating agreement of the Grantor; (b) conflict with, result in a breach of,
constitute a default (or an event which would, with the passage of time or the
giving of notice or both, constitute a default) under, or give rise to a right
to terminate, amend, modify, abandon or accelerate, any contract, agreement,
promissory note, lease, indenture, instrument or license to which the Grantor is
a party or by which the Grantor’s assets or properties may be bound or affected;
(c) violate or conflict with any federal, state or local law, statute,
ordinance, rule, regulation, order, judgment, decree or arbitration award which
is either applicable to, binding upon or enforceable against the Grantor;
(d) result in or require the creation or imposition of any liens, security
interests, options or other charges or encumbrances (“Liens”) upon or with
respect to the Collateral, other than Liens in favor of Fannie Mae; (e) give to
any individual or entity a right or claim against the Grantor; (f) require the
consent, approval, order or authorization of, or the registration, declaration
or filing with, any federal, state or local government entity;
(v) it is the legal and beneficial owner of, and has good and marketable title
to (and has full right and authority to pledge and assign), the Collateral, free
and clear of any Liens, except Liens granted pursuant to this Cash Collateral
Agreement; and
(vi) upon delivery of the Collateral to Fannie Mae and/or the filing of
financing statements, if any, required under the Code, Fannie Mae shall have a
valid, enforceable and perfected first priority security interest in all of the
Collateral securing the Obligations; and
(iv) its principal place of business and chief executive office is located as
set forth on Exhibit B hereto.
6. Cash Collateral Account.
6.1 Cash Collateral Account. On or prior to the date of the Initial Deposit
pursuant to Subsection 2.2(i), the Servicer, as agent for Fannie Mae, shall
establish with the Custodial Bank the Cash Collateral Account in a manner
satisfactory to Fannie Mae. The Servicer shall maintain the Cash Collateral
Account at an office of the Custodial Bank approved in writing by Fannie Mae
until the termination of this Cash Collateral Agreement. Possession, dominion
and control of the Cash Collateral Account, including the authority to direct
the use and disposition of monies in the Cash Collateral Account, shall be
vested solely in Fannie Mae. The Servicer, acting as agent for Fannie Mae, shall
have the right to direct investment in and disburse monies from the Cash
Collateral Account pursuant to the terms of the Cash Collateral Agreement. The
Grantor shall have no signature authority as to the Cash Collateral Account and
shall otherwise have no authority to direct the use or disposition of monies in
the Cash Collateral Account or of Permitted Investments during the term of this
Cash Collateral Agreement. The Grantor shall have no right of withdrawal from
the Cash Collateral Account.
Master Credit Facility Agreement
Camden 2009

 

O-6



--------------------------------------------------------------------------------



 



Segregation of investments made with funds held in the Cash Collateral Account
from all other property held by the Servicer or the Custodial Bank shall be
accomplished by appropriate identification on the Servicer’s and the Custodial
Bank’s books and records. The Servicer shall, and shall cause the Custodial Bank
to, at all times prior to the termination of this Cash Collateral Agreement,
maintain a record of all Permitted Investments and shall identify such Permitted
Investments as being subject to the security interest granted to Fannie Mae, in
this Cash Collateral Agreement. So long as the internal procedures set forth in
this Section are followed by the Servicer and the Custodial Bank, the Servicer
or the Custodial Bank, as applicable, may hold the Permitted Investments in its
vaults (including any vault over which it may have exclusive access and
dominion) or in a commingled account (whether book-entry or otherwise), as agent
for its customers, or with any bank, central depository or clearing corporation
as the Servicer’s subcustodian, in nominee name or otherwise.
6.2 Servicer and Fannie Mae Appointed Attorney-In-Fact. The Grantor hereby
appoints each of Fannie Mae and the Servicer as the Grantor’s attorney-in-fact,
with full authority in the place and stead of the Grantor and in the name of the
Grantor or otherwise, from time to time in Fannie Mae’s or the Servicer’s
discretion during the continuance of an Event of Default, to take any action and
to execute any instrument which the Fannie Mae or the Servicer may deem
necessary or advisable to accomplish the purposes of this Cash Collateral
Agreement, including, to receive, indorse and collect all instruments made
payable to the Grantor representing any interest payment, dividend, or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same. The Grantor agrees that the power of attorney
established pursuant to this Section shall be deemed coupled with an interest
and shall be irrevocable.
6.3 Waiver of Lien, Set-off. The Servicer hereby waives and relinquishes any
lien or right of set-off that the Servicer (irrespective of the capacity in
which it is acting) may at any time have with respect to any Collateral,
including monies or investments in the Cash Collateral Account.
7. Events of Default; Rights and Remedies.
7.1 Event of Default. For purposes of this Cash Collateral Agreement, “Event of
Default” means:
(i) the failure by the Grantor to observe and perform any duty, obligation or
covenant required to be observed or performed by the Grantor under this Cash
Collateral Agreement within ten (10) days after receipt of notice, from the
Servicer or Fannie Mae identifying such failure;
Master Credit Facility Agreement
Camden 2009

 

O-7



--------------------------------------------------------------------------------



 



(ii) any representation or warranty on the part of the Grantor contained in this
Cash Collateral Agreement or repeated and reaffirmed in accordance with this
Cash Collateral Agreement shall prove to be false, misleading or incorrect in
any material respect as of the date made or deemed made; or
(iii) the occurrence of an “Event of Default” under the Master Agreement.
7.2 Remedies Upon Grantor’s Default. If any Event of Default has occurred and is
continuing:
(i) Fannie Mae shall have the right, in its sole and absolute discretion, to
liquidate the investments and use the money in the Cash Collateral Account for
any purpose described in the Master Agreement;
(ii) Fannie Mae may, without notice to the Grantor, except as required by law,
and at any time or from time to time, charge, set-off and otherwise apply all or
any part of the Collateral against the Obligations or any part thereof; and
(iii) Fannie Mae shall have the right, in its sole and absolute discretion, to
exercise in respect of the Collateral, in addition to other rights and remedies
provided for in this Cash Collateral Agreement or otherwise available to it, all
of the rights and remedies of a secured party under the Code and also may,
without notice except as specified below, sell the Collateral at public or
private sale, at any of the offices of Fannie Mae or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as may be commercially
reasonable. The Grantor agrees that, to the extent notice of sale shall be
required by the Code, ten (10) days’ prior notice to the Grantor of the time and
place of any public or private sale shall constitute reasonable notification.
Neither Fannie Mae nor the Servicer shall be obligated to sell any Collateral
notwithstanding notice of sale having been previously given. Fannie Mae may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
Nothing in this Cash Collateral Agreement shall require or be construed to
require Fannie Mae to accept tender of performance of any of the Grantor’s
obligations under this Cash Collateral Agreement after the expiration of any
time period set forth in this Cash Collateral Agreement for the performance of
such obligations and the expiration of any applicable cure periods, if any.
Master Credit Facility Agreement
Camden 2009

 

O-8



--------------------------------------------------------------------------------



 



Upon the occurrence of an Event of Default described in Section 7.1(i), the
Servicer may (but shall not be obligated to) perform, or cause to be performed,
such duty, obligation or covenant, or remedy any such failure, and may expend
its funds for such purpose; provided, however, that, in accordance with
Section 8.1 of this Cash Collateral Agreement, the Grantor shall reimburse the
Servicer for any funds so expended.
7.3 Application of Proceeds. All cash proceeds received by Fannie Mae in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral shall be applied by Fannie Mae to the payment of any outstanding
Obligations in such order as Fannie Mae may elect. Any surplus of such cash
proceeds held by Fannie Mae, and remaining after payment and satisfaction in
full of all the Obligations, shall be paid over to the Grantor, or to the person
or persons who may be lawfully entitled to receive such surplus. The Grantor
shall be liable for any deficiency (subject to the non-recourse limitations and
exceptions thereto set forth in Section 14.01 of the Master Agreement) if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Obligations.
7.4 No Additional Waiver Implied by One Waiver. If the Grantor shall fail to
perform any obligation it is required to perform under this Cash Collateral
Agreement, and such failure is thereafter waived by Fannie Mae, such waiver
shall be limited to the particular failure so waived and shall not be deemed to
waive any other failure to perform as required under this Cash Collateral
Agreement. Any forbearance to demand payment of any amounts payable under this
Cash Collateral Agreement shall be limited to the particular payment for which
Fannie Mae, forbears demand for payment and shall not be deemed a forbearance to
demand any other amount payable under this Cash Collateral Agreement.
8. Miscellaneous Provisions.
8.1 Fee; Costs and Expenses; Indemnification. The Grantor shall pay to the
Servicer a reasonable annual fee in as shall be determined by the Servicer, but
in no event greater than $5,000, for its services hereunder, payable annually in
advance on the date of execution and delivery hereof and on each anniversary of
such date during the term of this Cash Collateral Agreement. The Grantor agrees
to reimburse Fannie Mae and the Servicer, on demand, for all reasonable
out-of-pocket costs and expenses incurred by either party in connection with the
administration and enforcement of this Cash Collateral Agreement and agrees to
indemnify and hold harmless Fannie Mae and the Servicer from and against any and
all losses, costs, claims, damages, penalties, causes of action, suits,
judgments, liabilities and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by Fannie Mae or the Servicer under this
Cash Collateral Agreement or in connection with this Cash Collateral Agreement,
unless such liability shall be due to willful misconduct or negligence on the
part of Fannie Mae, the Servicer, or its agents or employees. Any and all
amounts expended by Fannie Mae or the Servicer pursuant to Section 7.2 hereof
shall be repayable to it by the Grantor upon such party’s demand therefor. The
obligations of the Grantor under this Section shall survive the termination of
this Cash Collateral Agreement, and the discharge of the other obligations of
the Grantor under this Cash Collateral Agreement.
Master Credit Facility Agreement
Camden 2009

 

O-9



--------------------------------------------------------------------------------



 



8.2 Termination. This Cash Collateral Agreement and the assignments, pledges and
security interests created or granted by this Cash Collateral Agreement shall
create a continuing security interest in the Collateral and shall terminate upon
the later to occur of (a) termination of the Master Agreement (as provided in
the Master Agreement) or (b) the date which is ninety-one (91) days after the
date on which all amounts due under the Loan Documents have been paid in full,
provided that during such ninety-one (91) day period, no filing of a petition in
bankruptcy or other commencement of a bankruptcy or similar proceeding by or
against the Grantor under any applicable bankruptcy, insolvency, reorganization
or similar law now in effect or any such proceeding by or against the Grantor
under any applicable bankruptcy, insolvency, reorganization or similar law in
effect after the date of this Cash Collateral Agreement, shall have occurred.
Upon termination of the Master Agreement, Fannie Mae and the Servicer shall
reassign, without recourse to, or any warranty whatsoever by it, and deliver to
the Grantor all Collateral and documents then in the custody or possession of
Fannie Mae and the Servicer, respectively, and, if requested by the Grantor,
shall execute and deliver to the Grantor for recording or filing in each office
in which any assignment or financing statement relative to the Collateral or the
agreements relating thereto or any part thereof, shall have been filed or
recorded, a termination statement or release under applicable law (including, if
relevant, the Code) releasing the Fannie Mae’s interest therein, as appropriate,
and such other documents, notices, orders and instruments as the Grantor may
reasonably request, all without recourse to or any warranty whatsoever by,
Fannie Mae and the Servicer, and at the cost and expense of the Grantor.
8.3 Entire Agreement. This Cash Collateral Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the parties to this Cash Collateral Agreement with respect to
the subject matter of this Cash Collateral Agreement.
8.4 Amendment. This Cash Collateral Agreement may not be amended, changed,
waived or modified except by a writing executed by duly authorized
representatives of the Grantor, the Servicer and Fannie Mae.
8.5 Successors and Assigns. This Cash Collateral Agreement shall inure to the
benefit of, and be enforceable by, the Grantor, the Servicer and Fannie Mae and
their respective successors and permitted assigns, and nothing herein expressed
or implied shall be construed to give any other person or entity any legal or
equitable rights under this Cash Collateral Agreement. The Grantor shall not
assign any of its rights, interests or obligations under this Cash Collateral
Agreement without the prior written consent of Fannie Mae.
Master Credit Facility Agreement
Camden 2009

 

O-10



--------------------------------------------------------------------------------



 



8.6 Notices; Change In Principal Place of Business. All notices, directions,
certificates or other communications hereunder shall be sufficiently given and
shall be deemed given when sent by certified or registered mail, return receipt
requested, by overnight courier or by telecopy (to be confirmed with a copy
thereof sent by regular mail within two Business Days), addressed to the
appropriate notice address set forth below. Any of the parties hereto may, by
such notice described above, designate any further or different address to which
subsequent notices, certificates or other communication shall be sent without
any requirement of execution of any amendment to this Cash Collateral Agreement.
Any such notice, certificate or communication shall be deemed to have been given
as of the date of actual delivery or the date of failure to deliver by reason of
refusal to accept delivery or changed address of which no notice was given
pursuant to this Section. The notice addresses are as follows:

             
 
  To Grantor:        
 
           
 
     
 
   
 
           
 
           
 
           
 
           
 
           
 
           

As to the Servicer:
Red Mortgage Capital, Inc.
Two Miranova Place, 12th Floor
Columbus, Ohio 43215
Attention: Servicing Manager
Telecopy: (614) 857-1620
To Fannie Mae:
If by mail or overnight courier:
Fannie Mae
3900 Wisconsin Avenue, N.W.
Drawer AM
Washington, D.C. 20016
Attention: Director, Multifamily Operations
Asset Management
Telecopy:      (202) 752-3542
Re:
Master Credit Facility Agreement
Camden 2009

 

O-11



--------------------------------------------------------------------------------



 



If by messenger:
Fannie Mae
4000 Wisconsin Avenue, N.W.
Washington, D.C. 20016
Attention: Director, Multifamily Operations Asset Management
Telecopy:      (202) 752-3542
Re:
with a copy to:
If by mail or overnight courier:
Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, D.C. 20016
Attention:     Vice President, Multifamily Asset Management
Telecopy:      (202) 752-5016
Re:
If by messenger:
Fannie Mae
3939 Wisconsin Avenue, N.W.
Washington, D.C. 20016
Attention:      Vice President, Multifamily Asset Management
Telecopy:     (202) 752-5016
Re:
All notices to be given by the Grantor under this Cash Collateral Agreement
shall be given to Fannie Mae and the Servicer. The Grantor shall give Fannie Mae
and the Servicer at least thirty (30) days prior written notice of a change in
its principal place of business and chief executive office.
Master Credit Facility Agreement
Camden 2009

 

O-12



--------------------------------------------------------------------------------



 



8.7 Rights of Servicer. The parties to this Cash Collateral Agreement
acknowledge and agree, in connection with any provision of this Cash Collateral
Agreement under which Fannie Mae is otherwise granted the right (A) to request
that the Grantor or another party (i) take or refrain from taking certain
action, (ii) deliver certain information, documents or instruments, or (iii)
invest funds in the Cash Collateral Account, (B) to give any instructions or
directions or (C) to exercise remedies under Section 7.2 of this Cash Collateral
Agreement, the Servicer is hereby authorized to act on behalf of, and in the
place and stead of, Fannie Mae, pursuant to the Servicing Agreement between
Fannie Mae and the Servicer. All acts taken by the Servicer under this Cash
Collateral Agreement shall be subject to such Servicer’s Agreement. Any rights
of the Servicer under this Agreement shall be terminated as and to the extent
determined by Fannie Mae upon delivery by Fannie Mae to the parties to this Cash
Collateral Agreement of written notice of such termination. The Servicer is
neither affiliated with, nor acting as an agent for, the Grantor. Fannie Mae
shall have the right to replace the Servicer under this Agreement with another
Fannie Mae Servicer in the event the Servicer’s rights are terminated by Fannie
Mae.
8.8 Discretion. Whenever Fannie Mae shall have any right or option to exercise
any discretion, to determine any matter, to accept any presentation or to
approve any matter, such exercise, determination, acceptance or approval shall,
without exception, be in Fannie Mae’s sole and absolute discretion.
8.9 Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial. The provisions
of Section 15.06 of the Master Agreement (entitled “Choice of Law; Consent to
Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into this Agreement
by this reference to the fullest extent as if the text of such Section were set
forth in its entirety herein.
8.10 Severability. If any term or other provision of this Cash Collateral
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Cash Collateral
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.
8.11 Multiple Counterparts. This Cash Collateral Agreement may be simultaneously
executed in multiple counterparts, all of which shall constitute one and the
same instrument and each of which shall be deemed to be an original.
Master Credit Facility Agreement
Camden 2009

 

O-13



--------------------------------------------------------------------------------



 



The Grantor, the Servicer and Fannie Mae have caused this Cash Collateral
Agreement to be signed, on the date first written above, by their respective
officers duly authorized.

            GRANTOR:

 
      By:           Name:           Title:           SERVICER:

 
      By:           Name:           Title:           FANNIE MAE
      By:           Name:           Title:      

Master Credit Facility Agreement
Camden 2009

 

O-14



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PERMITTED INVESTMENTS
The following investments are Permitted Investments (please see the exceptions
set out in under the next heading, Exclusions from Permitted Investments):
(a) Government Obligations. Direct obligations of, and obligations on which the
full and timely payment of principal and interest is unconditionally guaranteed
by, the full faith and credit of the United States of America.
(b) Agencies. Direct obligations of, and obligations on which the full and
timely payment of principal and interest is unconditionally guaranteed by, any
agency or instrumentality of the United States of America (other than the
Federal Home Loan Mortgage Corporation). These obligations must be rated in the
Highest Rating Category.
(c) State and Local Obligations. Obligations of any state or territory of the
United States of America, obligations of any agency, instrumentality, authority
or political subdivision of a state or territory, and obligations of any public
benefit or municipal corporation. Interest must be payable on a current basis
and the obligations must be rated in the Highest Rating Category.
(d) Bank Deposits. Interest-bearing negotiable certificates of deposit,
interest-bearing time deposits, interest-bearing savings accounts or bankers’
acceptances, issued by a Qualified Financial Institution whose unsecured
short-term obligations are rated in the Highest Rating Category.
Interest-bearing negotiable certificates of deposit, interest-bearing time
deposits or interest-bearing savings accounts, issued by a Qualified Financial
Institution, if such deposits or accounts are fully insured by the Federal
Deposit Insurance Corporation.
(e) Money Market Funds. Money market mutual funds registered under the
Investment Company Act of 1940 approved in writing by Fannie Mae.
(f) Any other Investment Approved by Fannie Mae. Any other investment requested
by Grantor and approved by Fannie Mae.
Exclusions From Permitted Investments.
Permitted Investments may not include any of the following:
(1) Any investment with a final maturity or any agreement with a term greater
than thirty (30) days from the date of the investment. This exclusion does not
apply to (a) obligations that provide for the optional or mandatory tender, at
par, by the holder at least once within thirty (30) days of the date of
purchase, and (b) Government Obligations irrevocably deposited with a bond
trustee for the defeasance of Bonds pursuant to a bond trust indenture.
Master Credit Facility Agreement
Camden 2009

 

O-15



--------------------------------------------------------------------------------



 



(2) Any obligation (other than obligations described in paragraphs (a) and (b))
with a purchase price greater or less than the par value of such obligation.
(3) Mortgage-backed securities, real estate mortgage investment conduits or
collateralized mortgage obligations.
(4) Interest-only or principal-only stripped securities.
(5) Obligations bearing interest at inverse floating rates.
(6) Any investment which may be prepaid or called at a price less than its
purchase price prior to stated maturity.
(7) Any investment the interest rate on which is variable, and is established
other than by reference to a single interest rate index plus a single fixed
spread, if any, and which interest rate moves proportionately with that index.
(8) Any investment to which S&P has added an “r” highlighter (denotes a
derivative, hybrid and certain other obligations S&P believes may experience
high volatility or high variability in expected returns as a result of noncredit
risks).
C. Definition of a Qualified Financial Institution.
“Qualified Financial Institution” means any of the following having a senior
unsecured debt rating in the Highest Rating Category and approved by Fannie Mae:
(a) bank or trust company organized under the laws of any state of the United
States of America,
(b) national banking association,
(c) savings bank, a savings and loan association, or an insurance company or
association chartered or organized under the laws of any state of the United
States of America,
(d) federal branch or agency pursuant to the International Banking Act of 1978
or any successor provisions of law or a domestic branch or agency of a foreign
bank which branch or agency is duly licensed or authorized to do business under
the laws of any state or territory of the United States of America,
(e) government bond dealer reporting to, trading with, and recognized as a
primary dealer by the Federal Reserve Bank of New York, and
(f) securities dealer approved in writing by Fannie Mae the liquidation of which
is subject to the Securities Investors Protection Corporation or other similar
corporation.
D. Definition of Highest Rating Category.
“Highest Rating Category” means an S&P rating category of “A-1+” for instruments
having a term of one year or less and “AAA” for instruments having a term of
greater than one year, and a Moody’s rating category of “P-1” for instruments
having a term of one year or less and “Aaa” for instruments having a term
greater than one year.
Master Credit Facility Agreement
Camden 2009

 

O-16



--------------------------------------------------------------------------------



 



EXHIBIT B
Principal Place of Business and Chief Executive Office
Master Credit Facility Agreement
Camden 2009

 

O-17



--------------------------------------------------------------------------------



 



EXHIBIT P TO MASTER CREDIT FACILITY AGREEMENT
LETTER OF CREDIT
[Letter of Credit Issuer’s Letter of Credit Form]
[Bank’s letterhead]
IRREVOCABLE LETTER OF CREDIT NO.  _____ 
                    , 20__
Fannie Mae
Multifamily Operations — Asset Management
Drawer # AM
3900 Wisconsin Avenue, N.W.
Washington, DC 20016
Re: Camden 2009
Dear Sir or Madam:
For the account of                      [Insert name of account party/customer],
we hereby open in your favor our Irrevocable Letter of Credit No.
                     (“Credit”) for an amount not exceeding a total of U.S.
$                    , effective immediately and expiring on
                    , 20_____.1
Funds under this Credit are available to you against a sight draft(s) on us
completed by you or [LENDER] on your behalf1, completed in substantially the
form attached as Exhibit I, for all or any part of this Credit.
We will promptly honor all drafts drawn in compliance with the terms of this
Credit if received on or before the expiration date at
                                                                         
                                                                      
                       
                                                                             
                                                                              
                                                                 
                                                             [Insert Bank’s
address].
 

      1  
Must have a term of at least one year.
  2  
Only Fannie Mae may be shown as beneficiary; either Fannie Mae or [LENDER] can
draw funds under the Letter of Credit, payable only to Fannie Mae.

Master Credit Facility Agreement
Camden 2009

 

P-1



--------------------------------------------------------------------------------



 



Drafts presented at our office at the address set forth above in person or by
mail or by telecopy at the following number                      no later than
10:00 a.m. shall be honored on the date of presentation, by payment in
accordance with your payment instructions that accompany each such draft. If
requested by you, payment under this Credit may be made by wire transfer of
immediately available funds to your account as specified in the draft (whether
executed by you or [LENDER]), or by deposit of same day funds in your designated
account that you maintain with us.
This Credit shall be governed by and subject to the Uniform Customs and Practice
for Documentary Credits (1993 revision), International Chamber of Commerce
Publication No. 500 (“UCP”), and to the extent not inconsistent with the UCP,
laws of the State of                     .

              Sincerely,    
 
            [Insert Bank’s name]    
 
           
By:
                       
 
  Name:        
 
             
 
  Title:        
 
           

Master Credit Facility Agreement
Camden 2009

 

P-2



--------------------------------------------------------------------------------



 



Exhibit I
to
Letter of Credit
SIGHT DRAFT
[Insert Letter of Credit Issuer’s name and address]
                    , 20__
Pay on demand to Fannie Mae the sum of U.S. $                    . This draft is
drawn under your Irrevocable Letter of Credit No.                     .

              FANNIE MAE    
 
           
By:
            Name:              Title:         

OR

              RED MORTGAGE CAPITAL, INC.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Master Credit Facility Agreement
Camden 2009

 

P-3



--------------------------------------------------------------------------------



 



EXHIBIT Q-1 TO MASTER CREDIT FACILITY AGREEMENT
BANK LEGAL OPINION (FOREIGN)
[DATE]
Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, DC 20016-2899
Ladies and Gentlemen:
This opinion is being furnished to you at the request of [                    ]
with respect to the issuance by                      (the “Bank”) of its letter
of credit No.                      (the “Letter of Credit”) in your favor.
We have acted as NATIONALITY counsel to the Bank acting by and through its NEW
YORK BRANCH in connection with the preparation, execution and delivery by the
Bank of the Letter of Credit. We have examined the Letter of Credit and such
other instruments, corporate records, certificates, documents and other matters
as we have deemed necessary or advisable in order to give the following
opinions. In giving this opinion, we have assumed the genuineness of signatures
and the authenticity of certificates and documents, other than those of the
Bank, submitted to us as originals and the conformity to original documents of
documents submitted to us as copies.
As to various questions of fact material to our opinion, we have relied upon
information provided to us by officers of the Bank and documents issued by
governmental bodies and officials. We have also assumed the Letter of Credit is
a legal, valid, binding and enforceable obligation of the Bank under the laws of
the STATE OF NEW YORK and the United States of America.
No opinion is expressed herein as to the laws of any jurisdiction other than the
laws of COUNTRY.
Based upon and subject to the foregoing, we are of the opinion that:
1. The Bank is duly established, validly existing and in good standing in
COUNTRY and has the corporate power and authority to execute, deliver and
perform its obligations under the Letter of Credit.
2. The Bank’s execution and delivery of, and performance of its obligations
under, the Letter of Credit have been duly authorized by all necessary corporate
action of the Bank.
Master Credit Facility Agreement
Camden 2009

 

Q-1-1



--------------------------------------------------------------------------------



 



3. The Bank’s execution and performance of the Letter of Credit will not violate
any NATIONALITY law, rule or regulation pertaining to the Bank, including its
NEW YORK BRANCH, any NATIONALITY court order or government order, or any charter
or bylaw provision or agreement of the Bank. No consent, approval,
authorization, license, ruling or order of, or action by, any NATIONALITY court
or governmental agency or body not previously obtained, and no filing,
recordation or publication of any document not previously filed, recorded or
published, is required under the laws of COUNTRY currently in effect in
connection with the execution and delivery by the Bank of the Letter of Credit,
or for the remittance from COUNTRY to the United States of United States dollars
in an amount sufficient to satisfy the obligations of the Bank under the Letter
of Credit.
4. The Letter of Credit, assuming it has been duly executed and delivered by a
duly authorized representative of the NEW YORK BRANCH of the Bank, enforceable
in accordance with its terms under the laws of the STATE OF NEW YORK to which it
is expressly subject, will constitute the legal, valid and binding obligations
of the Bank ranking pari passu with the Bank’s other unsecured, unsubordinated
indebtedness (including deposit liabilities but except those preferred by law),
enforceable in accordance with its terms; provided, however, that enforcement of
the Letter of Credit against the Bank may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar proceedings or laws
affecting the enforcement of creditors’ rights in general as such laws would
apply in the event of the bankruptcy, insolvency, reorganization or liquidation
of the Bank.
5. In the event that the Bank fails to honor its obligations under the Letter of
Credit (other than as a result of compliance with the applicable laws,
regulations, directives or orders of appropriate governmental authority of the
United States) upon proper demand to the NEW YORK BRANCH in compliance with the
requirements of the Letter of Credit, the Bank would have a direct and general
obligation to make payment in accordance with the Letter of Credit.
6. The beneficiary of the Letter of Credit would be able to institute any
actions or proceedings directly against the Bank in CITY, COUNTRY under the
Letter of Credit without first having to obtain a judgment in respect of the
Letter of Credit in a court in the United States, and access by the beneficiary
of the Letter of Credit to the courts of COUNTRY is not restricted. The
beneficiary of the Letter of Credit is not required to qualify under any statute
or law or pay any franchise tax, stamp tax or similar fee to gain such access,
whether in respect of a direct suit on the Letter of Credit, or a proceeding to
enforce a judgment obtained by the Trustee before a court in the United States,
nor will the beneficiary of the Letter of Credit be resident, domiciled,
carrying on business or otherwise subject to taxation in COUNTRY solely by
reason of the execution, delivery, or performance by the Bank or the enforcement
by the beneficiary of the Letter of Credit. Any final and conclusive judgment
for a definite sum obtained for the recovery of amounts due and unpaid under the
Letter of Credit in a NEW YORK STATE or United States Federal court sitting in
NEW YORK will be held enforceable against the Bank in the appropriate courts of
COUNTRY without re-examination or re-litigation of the matters adjudicated.
STATE CUSTOMARY EXCEPTION(S) TO THE ABOVE PROVISIONS, IF ANY.
Master Credit Facility Agreement
Camden 2009

 

Q-1-2



--------------------------------------------------------------------------------



 



7. The choice of law provisions of the Letter of Credit are valid under the laws
of COUNTRY and a court in COUNTRY would uphold such choice of law in a suit
brought in a court of competent jurisdiction in COUNTRY.
8. The Bank is subject to commercial law in COUNTRY and is generally subject to
suit and neither it nor any of its property or revenues enjoys any right of
immunity from any judicial proceeding in COUNTRY.
9. There is no income, fee, stamp, tax or other duty or similar impost of the
government of COUNTRY or any political subdivision or instrumentality or agency
thereof or account of which any amount is required to be imposed by withholding
or otherwise, which is imposed on or applicable to any payment to be made by the
Bank to the Fannie Mae under the Letter of Credit.
Very truly yours,
Master Credit Facility Agreement
Camden 2009

 

Q-1-3



--------------------------------------------------------------------------------



 



EXHIBIT Q-2 TO MASTER CREDIT FACILITY AGREEMENT
BANK LEGAL OPINION (DOMESTIC)
[DATE]
Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, DC 20016-2899
Ladies and Gentlemen:
We have acted as counsel to                      (the “Bank”) in connection with
the preparation, execution, and delivery of the Letter of Credit. We have
examined a certificate of the [Comptroller of the Currency or other charterer]
of recent date as to the valid certification of the Bank to do business as a
                     [national/state] banking association, such records and
other proceedings of the Bank and such laws, rules, and regulations as we have
deemed necessary for purposes of issuing this opinion. We have also examined a
certificate of a                      of the Bank (the “Certificate”) as to the
authority of certain officers of the Bank to execute agreements on behalf of the
Bank and as to the incumbency of the officer(s) of the Bank who have executed
the Letter of Credit on behalf of the Bank. We have assumed the authenticity of
certificates and documents submitted to us as originals (other than the Letter
of Credit and the Certificate) and the conformity to original documents of
documents submitted to us as copies.
Based upon and subject to the foregoing, we are of the opinion that the Letter
of Credit has been duly executed and delivered by the Bank and constitutes the
legal, valid, and binding obligation of the Bank, enforceable in accordance with
its terms, except that the enforcement of the rights and remedies with respect
thereto is subject to applicable bankruptcy, insolvency, reorganization,
liquidation, moratorium, or similar laws affecting the enforcement of creditors’
rights generally as they may be applied in the bankruptcy, insolvency,
reorganization or liquidation of the Bank, and that the availability of the
remedies of specific performance, of injunction relief or other equitable
remedies is subject to the discretion of the court before which any proceedings
therefor may be brought.
We authorize Red Mortgage Capital, Inc. (the “Lender”) to rely on this opinion
to the extent and as if it was addressed to the Lender.
Very truly yours,
Master Credit Facility Agreement
Camden 2009

 

Q-2-1



--------------------------------------------------------------------------------



 



EXHIBIT R TO MASTER CREDIT FACILITY AGREEMENT
FORM OF RENT ROLL
(See Attached)
Master Credit Facility Agreement
Camden 2009

 

R-1



--------------------------------------------------------------------------------



 



CAMDEN — CAMDEN                     
RENT ROLL DETAIL
As of                     
Details

                                                                               
                                                      Unit                      
                                                      Other                    
            Designation             Unit/Lease             Move-In     Lease    
Lease     Market     Trans     Lease     Charges     Total     Dep         Unit
  Floorplan     (3.0 only)     SQFT     Status     Name     Move Out     Start  
  End     + Addl.     Code     Rent     Credits     Billing     On Hand    
Balance  
 
                                                                               
                                       
Totals:
                                                                               
                                       

Amt/SQFT: Market = ____ SQFT; Leased = _____ SQFT;

                                                                               
      Average     Average     Market     Average     Leased     Units          
  Units   Floorplan   # Units     SQFT     Market + Addl.     Amt/SQFT    
Leased     Amt/SQFT     Occupied     Occupancy %     Available  
 
                                                                       
Totals:
                                                                       

Occupancy and Rents Summary for Current Data

                          Unit Status   Market + Addl.     # Units     Potential
Rent  
Occupied, no NTV
                       
Occupied, NTV
                       
Occupied NTV Leased
                       
Vacant Leased
                       
Admin/Down
                       
Vacant Not Leased
                       
Totals:
                       

Summary Billing by Transaction Code for Current Date

          Code   Amount  
MODEL
       
RENT
       
Total:
       

Master Credit Facility Agreement
Camden 2009

 

R-2



--------------------------------------------------------------------------------



 



APPENDIX I
DEFINITIONS
For all purposes of the Agreement, the following terms shall have the respective
meanings set forth below:
“Acquiring Person” means a “person” or “group of persons” within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.
“Additional Borrower” means the owner of a Substitute Mortgaged Property, which
entity has been approved by Lender and becomes a Borrower under the Agreement
and the applicable Loan Documents and their permitted successors and assigns.
“Additional Collateral” shall have the meaning set forth in Section 6.13.
“Additional Collateral Due Diligence Fees” means the due diligence fees paid by
Borrower to Lender with respect to each Substitute Mortgaged Property, as set
forth in Section 10.02(b).
“Adjustable Rate” in connection with a particular Variable Loan has the meaning
given such term in the applicable Variable Note.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
(other than property management) and policies of that Person, whether through
the ownership of voting securities, partnership interests or by contract or
otherwise.
“Aggregate Debt Service Coverage Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—

  (a)  
the aggregate of the Net Operating Income for the Mortgaged Properties

to

  (b)  
the Facility Debt Service on the specified date.

“Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—

  (a)  
the amount of the Term Loan Outstanding and Supplemental Loan Outstanding on the
specified date,

to

  (b)  
the aggregate of the Valuations most recently obtained prior to the specified
date for all of the Mortgaged Properties.

Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-1



--------------------------------------------------------------------------------



 



“Agreement” means this Master Credit Facility Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time, including all
Recitals and Exhibits to the Agreement, each of which is hereby incorporated
into the Agreement by this reference.
“Allocable Loan Amount” means the portion of the Term Loan allocated to a
particular Mortgaged Property by Lender in accordance with the Agreement. The
initial Allocable Loan Amount for each of the Initial Mortgaged Properties is as
set forth in Exhibit A to the Agreement.
“Amortization Period” means a period of thirty (30) years.
“Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all zoning, building, environmental and other laws, ordinances,
rules, regulations and restrictions of any Governmental Authority affecting the
ownership, management, use, operation, maintenance or repair of any Mortgaged
Property, including the Americans with Disabilities Act (if applicable), the
Fair Housing Amendment Act of 1988 and Hazardous Materials Laws (as defined in
the Security Instrument), (c) any building permits or any conditions, easements,
rights-of-way, covenants, restrictions of record or any recorded or unrecorded
agreement affecting or concerning any Mortgaged Property including planned
development permits, condominium declarations, and reciprocal easement and
regulatory agreements with any Governmental Authority, (d) all laws, ordinances,
rules and regulations, whether in the form of rent control, rent stabilization
or otherwise, that limit or impose conditions on the amount of rent that may be
collected from the units of any Mortgaged Property, and (e) requirements of
insurance companies or similar organizations, affecting the operation or use of
any Mortgaged Property or the consummation of the transactions to be effected by
the Agreement or any of the other Loan Documents.
“Appraisal” means an appraisal of Multifamily Residential Property conforming to
the requirements of Lender for similar loans anticipated to be sold to Fannie
Mae and accepted by Lender.
“Appraised Value” means the value set forth in an Appraisal.
“Assignment and Subordination of Management Agreement” means the Master
Assignment and Subordination of Management Agreement required by Lender and
satisfying Lender’s requirements, as the same may be amended, restated, modified
or supplemented from time to time.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-2



--------------------------------------------------------------------------------



 



“Assignment of Leases and Rents” means an Assignment of Leases and Rents,
required by Lender and satisfying Lender’s requirements, as the same may be
amended, restated, modified or supplemented from time to time.
“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” shall have the meaning set forth in Section 14.01(b).
“Borrower” means individually and collectively, the Initial Borrower and any
Additional Borrower becoming a party to the Agreement and other Loan Documents
and shall exclude any Borrower that no longer owns any Mortgaged Property on
account of the release of a Mortgaged Property.
“Borrower Agent” means Camden.
“Borrower Parties” means collectively, Borrower and Guarantor.
“Business Day” means a day on which Fannie Mae and Servicer is open for
business.
“Calendar Quarter” means, with respect to any year, any of the following three
month periods: (a) January-February-March; (b) April-May-June;
(c) July-August-September; and (d) October-November-December.
“Calendar Year” means the 12-month period from the first day of January to and
including the last day of December, and each 12-month period thereafter.
“Camden” means Camden Property Trust, a Texas Real Estate Investment Trust
organized under the laws of the State of Texas, and its permitted successors and
assigns.
“Camden CPT Member” means 2009 CPT Community Owner Member, LLC, a Delaware
limited liability company.
“Camden CSP Member” means 2009 CSP Community Owner Member, LLC, a Delaware
limited liability company.
“Camden CUSA Member” means 2009 CUSA Community Owner Member, LLC, a Delaware
limited liability company.
“Camden General Partner” means Camden Summit, Inc., the general partner of
Camden Summit.
“Camden Legacy Park Member” means 2009 COLP Community Owner Member, LLC, a
Delaware limited liability company.
“Camden OP” means Camden Operating, L.P., a Delaware limited partnership.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-3



--------------------------------------------------------------------------------



 



“Camden Summit” means Camden Summit Partnership, L.P., a Delaware limited
partnership.
“Camden USA” means Camden USA, Inc., a Delaware corporation.
“Capitalization Rate” means, for each Mortgaged Property, a capitalization rate
selected by Lender for use in determining the Valuations, which rate is
determined as set forth in Section 2.01(b).
“Cash Collateral Account” means the cash collateral account established pursuant
to the Cash Collateral Agreement.
“Cash Collateral Agreement” means a cash collateral, security and custody
agreement by and among Fannie Mae, Borrower and a collateral agent for Fannie
Mae in the form attached as Exhibit O to the Agreement, as the same may be
amended, modified or supplemented from time to time.
“Cash Equivalents” means
(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States having maturities of not more than twelve (12) months from the
date of acquisition (for the purposes of this definition, agency securities
shall mean “Government Securities” within the meaning of the Investment Act of
1940 or Section 1.860G-2(a)(8)(1) of the Treasury Regulations); and
(b) certificates of deposit, time deposits, demand deposits, eurodollar time
deposits, repurchase agreements, reverse repurchase agreements, or bankers’
acceptances, having in each case a term of not more than twelve (12) months,
issued by any commercial bank having membership in the FDIC, or by any U.S.
commercial lender (or any branch or agency of a non-U.S. bank licensed to
conduct business in the U.S.) having combined capital and surplus of not less
than $100,000,000 whose short-term securities are rated at least A-1 by S&P or
P-1 by Moody’s; and
(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s
and in either case having a term of not more than twelve (12) months; and
(d) the amount of available balances under any line of credit.
“Cash Interest Rate” means for any Variable Loan converted to Fixed Loan, a rate
of interest, per annum, established by Fannie Mae for cash loans of similar
characteristics then offered by Fannie Mae.
“Certificate of Borrower Parties” means that certain Master Certificate of
Borrower Parties executed by Borrower and Camden as of the date hereof, and
which must be executed and delivered by the Borrower Parties to Lender from time
to time in accordance with the terms of this Agreement, the form of which
certificate shall be the same or substantially similar to which Borrower and
Camden execute as of the date hereof.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-4



--------------------------------------------------------------------------------



 



“Certificate of Camden Summit” means that certain Certificate of Guarantor
executed by Camden Summit as of the date hereof, and which must be executed and
delivered by Camden Summit to Lender from time to time in accordance with the
terms of this Agreement, the form of which certificate shall be the same or
substantially similar to which the Camden Summit executes as of the date hereof.
“Change of Control” means the earliest to occur of: (a) the date an Acquiring
Person becomes (by acquisition, consolidation, merger or otherwise), directly or
indirectly, the beneficial owner of more than 50% of the total Voting Equity
Capital of Camden then outstanding or (b) the replacement (other than solely by
reason of retirement at age sixty-two or older, death or disability) of more
than 50% (or such lesser percentage as is required for decision-making by the
board of directors or trustees, if applicable) of the members of the board of
directors (or trustees, if applicable) of Camden over a one-year period where
such replacement shall not have been approved by a vote of at least a majority
of the board of directors (or trustees, if applicable) of Camden then still in
office who either were members of such board of directors (or trustees, if
applicable) at the beginning of such one-year period or whose election as
members of the board of directors (or trustees, if applicable) was previously so
approved or (c) Camden ceases to Control Camden USA or Camden General Partner or
Camden CPT Member or (d) Camden General Partner ceases to Control Camden Summit
or (e) Camden Summit ceases to Control Camden CSP Member or (f) Camden CSP
Member ceases to Control 2009 CSP Community Owner, LLC or Summit Russett, LLC or
(g) Camden USA ceases to Control Camden CUSA Member or CPT-GP, Inc. or
(h) Camden CUSA Member ceases to Control 2009 CUSA Community Owner, LLC or
(i) Camden CPT Member ceases to Control 2009 CPT Community Owner, LLC or
(j) Camden OP ceases to Control Camden Legacy Park Member or (k) Camden Legacy
Park Member ceases to Control 2009 COLP Community Owner, LLC or (l) CPT-GP, Inc.
ceases to Control Camden OP or (m) Camden ceases to directly or indirectly
Control each Borrower.
“Closing Date” means the Initial Closing Date and each date after the Initial
Closing Date on which a transaction requested in a Request is required to take
place.
“Collateral” means the Mortgaged Properties and other collateral from time to
time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.
“Collateral Pool” means all of the Collateral.
“Compliance Certificate” means a certificate of Borrower substantially in the
form of Exhibit C to the Agreement.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-5



--------------------------------------------------------------------------------



 



“Completion/Repair and Security Agreement” means a Master Completion/Repair and
Security Agreement required by Lender and satisfying Lender’s requirements, as
the same may be amended, restated, modified or supplemented from time to time.
“Confirmation of Guaranty” means a confirmation of the Guaranty executed by
Guarantor in connection with any Request after the Initial Closing,
substantially in the form of Exhibit B to the Agreement.
“Confirmation of Obligations” means a Confirmation of Obligations delivered in
connection with the addition of a Substitute Mortgaged Property to the
Collateral Pool or a release of a Release Mortgaged Property from the Collateral
Pool, dated as of the Closing Date for each such activity, signed by Borrower
and Guarantor, pursuant to which Borrower and Guarantor confirm their
obligations under the Loan Documents, substantially in the form of Exhibit J to
the Agreement.
“Contribution Agreement” means the Contribution Agreement by and among Initial
Borrower and each Additional Borrower, as the same may be amended, restated,
modified or supplemented from time to time.
“Controlled” (or any variation of such term) of one entity (the “controlled
entity”) by another (the “controlling entity”) means that the controlling entity
has the power and authority, directly or indirectly, to direct or cause the
direction of the management and policies of the controlled entity, by contract
or otherwise.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Internal Revenue Code.
“Conversion Documents” means the amendment to each Security Document, an
amendment to the Variable Note, and other applicable Loan Documents, in form and
substance satisfactory to Lender, reflecting the change in the Fixed Loan and
the Variable Loan pursuant to Section 1.05.
“Conversion Request” means a written request, substantially in the form of
Exhibit E to the Agreement, to convert all or any portion of the Variable Loan
to a Fixed Loan pursuant to Section 1.05.
“Coverage and LTV Tests” mean, for any specified date, each of the following
financial tests:
(a) The Aggregate Debt Service Coverage Ratio is not less than 1.35:1.0 with
respect to the amount of the Fixed Loan and any fixed rate Supplemental Loan,
and 1.10:1.0 with respect to the amount of the Variable Loan and any variable
rate Supplemental Loan.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-6



--------------------------------------------------------------------------------



 



(b) The Aggregate Loan to Value Ratio does not exceed seventy percent (70%).
“Debt Service Amounts” shall have the meaning set forth in Section 14.01(a).
“Debt Service Coverage Ratio” means, for any Mortgaged Property, for any
specified date, the ratio (expressed as a percentage) of —
(a) the Net Operating Income for the subject Mortgaged Property, as determined
in accordance with this Agreement
to
(b) the Facility Debt Service on the specified date, assuming, for the purpose
of calculating the Facility Debt Service for this definition, that the amount of
the Term Loan Outstanding shall be the Allocable Loan Amount and the amount of
the Supplemental Loan Outstanding shall be the Supplemental Allocable Loan
Amount, in each case for the subject Mortgaged Property.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“Event of Default” means any event defined to be an “Event of Default” under
Article 11.
“Facility Debt Service” means —
For use in determining the Aggregate Debt Service Coverage Ratio, for purposes
of determining compliance with the Coverage and LTV Tests, and in connection
with the underwriting of any substitution, release or conversion, the sum of:
the amount of interest and principal amortization, during the twelve (12) month
period immediately succeeding the specified date, with respect to the amount of
the Term Loan Outstanding and Supplemental Loan Outstanding (if any) on the
specified date, except that, for these purposes:

  (A)  
each Variable Loan and Supplemental Loan shall be deemed to require level
monthly payments of principal and interest (at a rate equal to (1) One-Month
LIBOR plus (2) the Margin plus (3) a stressed underwriting margin of 300 basis
points or if the Underwriting Requirements change to specify a new stressed
underwriting margin which is a specific number of basis points with no range or
discretion in its amount (the “New Stressed Margin”) then such New Stressed
Margin plus (D) any Monthly Cap Escrow Payment for the succeeding twelve
(12) month period) in an amount necessary to fully amortize the original
principal amount of the Variable Loan and Supplemental Loan over the
Amortization Period, with such amortization deemed to commence on the first day
of the twelve (12) month period;

Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-7



--------------------------------------------------------------------------------



 



  (B)  
each Fixed Loan and Supplemental Loan that is a cash execution shall require
level monthly payments of principal and interest (at the Cash Interest Rate for
such Fixed Loan as set forth in the Fixed Rate Note or for such Supplemental
Loan in the note evidencing such Supplemental Loan) in an amount necessary to
fully amortize the original principal amount of the Fixed Loan and Supplemental
Loan over the Amortization Period, with such amortization to commence on the
first day of the twelve (12) month period;
    (C)  
each Fixed Loan and Supplemental Loan that is an MBS execution shall require
level monthly payments of principal and interest (at a rate equal to the (1) MBS
Pass-Through Rate plus (2) the Fixed Facility Fee) in an amount necessary to
fully amortize the original principal amount of the Fixed Loan and Supplemental
Loan over the Amortization Period, with such amortization to commence on the
first day of the twelve (12) month period.

“Fannie Mae” means the body corporate duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly
organized and existing under the laws of the United States.
“Fannie Mae Commitment” shall have the meaning set forth in Section 1.05(d)(ii).
“Fees” means Additional Collateral Due Diligence Fees, Supplemental Loan Fee,
Initial Due Diligence Fees, Initial Origination Fee, Release Fee, Substitution
Fee, LOC Fee and any and all other fees specified in the Agreement.
“First Anniversary” means the date that is one year after the Initial Closing
Date.
“Fixed Facility Fee” means [*] on the Initial Closing Date and for any Fixed
Loan with a MBS execution resulting from a conversion or for any Supplemental
Loan with a MBS execution, the number of basis points determined at the time of
such MBS execution by Lender as the Fixed Facility Fee for such Fixed Loan or
such Supplemental Loan.
“Fixed Loan” means the loan in the amount of $420,000,000 evidenced by the Fixed
Note, plus such amount as Borrower may elect to convert to a Fixed Loan in
accordance with Section 1.05.
 

      *  
Indicates material that has been omitted and for which confidential treatment
has been requested. All such omitted material has been filed with the Securities
and Exchange Commission pursuant to Rule 406 promulgated under the Securities
Act of 1933, as amended.

Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-8



--------------------------------------------------------------------------------



 



“Fixed Loan Termination Date” means May 1, 2019, which date may be extended
pursuant to the terms of Section 1.05(e)(ii).
“Fixed Note” means a promissory note (together with all schedules, riders,
allonges, addenda, renewals, extensions, amendments and modifications thereto)
which will be issued by Borrower to Lender, concurrently with the funding of the
Fixed Loan on the Initial Closing and upon the conversion of all or a portion of
the Variable Loan to a Fixed Loan, to evidence Borrower’s obligation to repay
the Fixed Loan, and which promissory note will be the same or substantially
similar in form to the promissory note issued by Borrower to Lender in
connection with the Fixed Loan made on the Initial Closing Date or if no
promissory note evidencing a Fixed Loan is issued by Borrower to Lender on the
Initial Closing Date, the promissory note will be in the then current form of
promissory note utilized by Fannie Mae for Fixed Loans.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied or any other principles required
under Applicable Law.
“General Conditions” shall have the meaning set forth in Article 6.
“Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.
“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.
“Gross Revenues” means, for any specified period, with respect to any
Multifamily Residential Property, all income in respect of such Multifamily
Residential Property as reflected on the certified operating statement for such
specified period as adjusted to exclude unusual income (e.g. temporary or
nonrecurring income), income not allowed by Lender for similar loans anticipated
to be sold to Fannie Mae (e.g. interest income, furniture income, etc.), and the
value of any unreflected concessions.
“Guarantor” means Camden or a substitute Guarantor consented to by Lender.
“Guaranty” means the Guaranty executed by Guarantor as of the date hereof, as
the same may be amended, restated, modified or supplemented from time to time.
“Hazardous Substance Activity” means, with respect to any Mortgaged Property,
any storage, holding, existence, release, spill, leaking, pumping, pouring,
injection, escaping, deposit, disposal, dispersal, leaching, migration, use,
treatment, emission, discharge, generation, processing, abatement, removal,
disposition, handling or transportation of any Hazardous Materials (as defined
in the Security Instrument) from, under, into or on such Mortgaged Property in
violation of Hazardous Materials Laws (as defined in the Security Instrument),
including the discharge of any Hazardous Materials emanating from such Mortgaged
Property in violation of Hazardous Materials Laws through the air, soil, surface
water, groundwater or property and also including the abandonment or disposal of
any barrels, containers and other receptacles containing any Hazardous Materials
from or on such Mortgaged Property in violation of Hazardous Materials Laws, in
each case whether sudden or nonsudden, accidental or nonaccidental.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-9



--------------------------------------------------------------------------------



 



“Hedging Arrangement” means any interest rate swap, interest rate cap or other
arrangement, contractual or otherwise, which has the effect of an interest rate
swap or interest rate cap or which otherwise (directly or indirectly,
derivatively or synthetically) hedges interest rate risk associated with being a
debtor of variable rate debt or any agreement or other arrangement to enter into
any of the above on a future date or after the occurrence of one or more events
in the future.
“Highest Rating Category” means an S&P rating category of “A-1+” for instruments
having a term of one year or less and “AAA” for instruments having a term of
greater than one year, and a Moody’s rating category of “P-1” for instruments
having a term of one year or less and “Aaa” for instruments having a term
greater than one year.
“IDOT Guaranty” means the Guaranty executed by Camden Summit as of the date
hereof, as the same may be amended, restated, modified or supplemented from time
to time.
“Impositions” means, with respect to any Mortgaged Property, all (1) water and
sewer charges which, if not paid, may result in a lien on all or any part of the
Mortgaged Property, (2) premiums for fire and other hazard insurance, rent loss
insurance and such other insurance as Lender may require under any Security
Instrument, (3) Taxes, and (4) amounts for other charges and expenses which
Lender at any time reasonably deems necessary to protect the Mortgaged Property,
to prevent the imposition of liens on the Mortgaged Property, or otherwise to
protect Lender’s interests.
“Indebtedness” means, with respect to any Person, as of any specified date,
without duplication, all:
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than (i) current trade liabilities incurred
in the ordinary course of business and payable in accordance with customary
practices, and (ii) for construction of improvements to property, if such person
has a non-contingent contract to purchase such property);
(b) other indebtedness of such Person that is evidenced by a note, bond,
debenture or similar instrument;
(c) obligations of such Person under any lease of property, real or personal,
the obligations of the lessee in respect of which are required by GAAP to be
capitalized on a balance sheet of the lessee or to be otherwise disclosed as
such in a note to such balance sheet;
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-10



--------------------------------------------------------------------------------



 



(d) obligations of such Person in respect of acceptances (as defined in
Article 3 of the Uniform Commercial Code of the District of Columbia) issued or
created for the account of such Person;
(e) liabilities secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment of
such liabilities; and
(f) as to any Person (“guaranteeing person”), any obligation of (a) the
guaranteeing person or (b) another Person (including any bank under any letter
of credit) to induce the creation of a primary obligation (as defined below)
with respect to which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing, or in
effect guaranteeing, any indebtedness, lease, dividend or other obligation
(“primary obligations”) of any third person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, to (1) purchase any such primary obligation
or any property constituting direct or indirect security therefor, (2) advance
or supply funds for the purchase or payment of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (3) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (4) otherwise assure or hold harmless the
owner of any such primary obligation against loss in respect of the primary
obligation, provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation of any guaranteeing
person shall be deemed to be the lesser of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (ii) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Contingent Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by such person in good faith.
“Indemnification Agreement Regarding Taxes” means that certain Indemnification
Agreement Regarding Taxes executed by Borrower, Camden and Camden Summit on the
Initial Closing Date.
“Initial Borrower” means each Borrower under this Agreement as of the Initial
Closing Date and its permitted successors and assigns.
“Initial Closing Date” means the date of the Agreement.
“Initial Due Diligence Fees” shall have the meaning set forth in Section
10.02(a).
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-11



--------------------------------------------------------------------------------



 



“Initial Mortgaged Properties” means the Multifamily Residential Properties
described on Exhibit A to the Agreement and which represent the Multifamily
Residential Properties which are made part of the Collateral Pool on the Initial
Closing Date.
“Initial Origination Fee” shall have the meaning set forth in Section 10.01(a).
“Initial Security Instruments” means the Security Instruments covering the
Initial Mortgaged Properties.
“Initial Valuation” means, when used with reference to specified Collateral, the
Valuation initially performed for the Collateral as of the date on which the
Collateral was added to the Collateral Pool. The Initial Valuation for each of
the Initial Mortgaged Properties is as set forth in Exhibit A to the Agreement.
“Interest Rate Cap” shall have the meaning set forth in Section 1.12.
“Interest Rate Cap Documents” means the Pledge, Interest Rate Cap Agreement and
any and all other documents required pursuant thereto or hereto or as Lender
shall require from time to time in connection with Borrower’s obligation to
maintain an Interest Rate Cap for the term of the Variable Loan.
“Insurance Policy” means, with respect to a Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
Each reference to the Internal Revenue Code shall be deemed to include (a) any
successor internal revenue law and (b) the applicable regulations whether final,
temporary or proposed.
“Lease” means any lease, any sublease or subsublease, license, concession or
other agreement (whether written or oral and whether now or hereafter in effect)
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in any Mortgaged Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease or other agreement entered into in connection with such
lease, sublease, subsublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
“Lender” means Red Mortgage Capital, Inc., an Ohio corporation and any
replacement Lender designated by Fannie Mae, and its successors and assigns.
“Letter of Credit” means a letter of credit issued by an LOC Bank satisfactory
to Fannie Mae naming Fannie Mae as beneficiary, in form and substance as
attached hereto as Exhibit P.
“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance (including both consensual and non-consensual liens
and encumbrances).
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-12



--------------------------------------------------------------------------------



 



“Liquidity” means, at any time, the amount of cash and Cash Equivalents owned by
a Person.
“Loan Documents” means the Agreement, the Notes, the Security Documents, the
Guaranty, the IDOT Guaranty, the Indemnification Agreement Regarding Taxes, all
documents executed by Borrower or Guarantor pursuant to the General Conditions
set forth in Section 6.01 of the Agreement and any other documents executed by
Borrower or Guarantor from time to time in connection with the Agreement or the
transactions contemplated by the Agreement.
“Loan Document Taxes” shall have the meaning set forth in Section 8.10.
“Loan to Value Ratio” means, for a Mortgaged Property, for any specified date,
the ratio (expressed as a percentage) of —
(a) the Allocable Loan Amount of the subject Mortgaged Property on the specified
date,
to
(b) the Valuation most recently obtained prior to the specified date for the
subject Mortgaged Property.
“LOC Bank” means any financial institution issuing the Letter of Credit and
meeting the requirements set forth in Section 6.15(a).
“LOC Fee” shall have the meaning set forth in Section 13.04(b).
“Margin” has the definition set forth in the Variable Note or the note
evidencing a Supplemental Loan, as applicable.
“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon any of
(a) the business, operations, property or condition (financial or otherwise) of
Borrower or Guarantor, as applicable, to the extent specifically referred to in
the applicable provision of the applicable Loan Document, (b) the present or
future ability of Borrower to perform the Obligations for which it is liable, or
of Guarantor to perform its obligations under the Guaranty, as the case may be,
to the extent specifically referred to in the applicable provision of the
applicable Loan Document, (c) the validity, priority, perfection or
enforceability of the Agreement or any other Loan Document or the rights or
remedies of Lender under any Loan Document, or (d) the value of, or Lender’s
ability to have recourse against, any Mortgaged Property.
“Maximum Annual Interest Rate” shall have the meaning set forth in Section
1.05(d)(ii).
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-13



--------------------------------------------------------------------------------



 



“Maximum Escrow Amount” shall have the meaning set forth in Section 13.04(a).
“MBS” means a mortgage-backed security issued by Fannie Mae which is “backed” by
a Fixed Loan and has an interest in the Note and the Collateral Pool securing
the Note, which interest permits the holder of the MBS to participate in the
Note and the Collateral Pool to the extent of such Fixed Loan.
“MBS Commitment” shall have the meaning set forth in Section 1.05(d)(iii).
“MBS Delivery Date” means the date on which an MBS is delivered by Fannie Mae.
“MBS Issue Date” means the date on which an MBS is issued by Fannie Mae.
“MBS Pass-Through Rate” means [*] for the initial Fixed Loan, and for any Fixed
Loan or Supplemental Loan, the interest rate as calculated by Lender (rounded to
three places) payable in respect of the Fannie Mae MBS issued pursuant to the
MBS Commitment backed by a Fixed Loan as determined in accordance with
Section 1.05 or by a Supplemental Loan, as applicable. For purposes of clarity,
the MBS Pass-Through Rate does not include the Fixed Facility Fee.
“Monthly Cap Escrow Payment” shall have the same meaning as the term “Monthly
Deposit” in the Pledge, Interest Rate Cap Agreement.
“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
“Mortgaged Properties” means, collectively, the Substitute Mortgaged Properties
and the Initial Mortgaged Properties, but excluding each Release Mortgaged
Property from and after the date of its release from the Collateral Pool.
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
“Multifamily Residential Property” means a residential property, located in the
United States, containing five or more dwelling units in which not more than
twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to Fannie Mae’s then current guidelines.
 

      *  
Indicates material that has been omitted and for which confidential treatment
has been requested. All such omitted material has been filed with the Securities
and Exchange Commission pursuant to Rule 406 promulgated under the Securities
Act of 1933, as amended.

Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-14



--------------------------------------------------------------------------------



 



“Net Operating Income” means, for any specified period, with respect to any
Mortgaged Property, the aggregate net income during such period equal to Gross
Revenues during such period less the aggregate Operating Expenses during such
period. If a Mortgaged Property is not owned by a Borrower or an Affiliate of a
Borrower for the entire specified period, the Net Operating Income for the
Mortgaged Property for the time within the specified period during which the
Mortgaged Property was owned by a Borrower or an Affiliate of a Borrower shall
be the Mortgaged Property’s pro forma net operating income determined by Lender
in accordance with the underwriting procedures set forth by Lender for similar
loans anticipated to be sold to Fannie Mae.
“Net Worth” means, as of any specified date, for any Person, the excess of the
Person’s assets over the Person’s liabilities, determined in accordance with
GAAP on a consolidated basis, provided that all real property shall be valued on
an undepreciated basis.
“New Collateral Pool Borrower” shall have the meaning set forth in Section
8.13(c).
“Note” means each Fixed Note and/or each Variable Note.
“Obligations” means the aggregate of the obligations of Borrower and Guarantor
under the Agreement and the other Loan Documents.
“One-Month LIBOR” means the London interbank offered rate for One-Month U.S.
Dollar deposits, as such rate is reported in the Wall Street Journal. In the
event that a rate is not published for One-Month LIBOR, then the nearest
equivalent duration London interbank offered rate for U.S. Dollar deposits shall
be selected at Lender’s reasonable discretion. If the publication of One-Month
LIBOR is discontinued, Lender shall determine such rate from another equivalent
source selected by Lender in its reasonable discretion.
“Operating Expenses” means, for any period, with respect to any Mortgaged
Property, all expenses in respect of such Mortgaged Property, as determined by
Lender based on the certified operating statement for such specified period as
adjusted to provide for the following: (i) all appropriate types of expenses,
including a management fee, deposits for the replacement reserves (whether
funded or not), and deposits for completion/repair reserves are included in the
total operating expense figure; (ii) upward adjustments to individual line item
expenses to reflect market norms or actual costs and correct any unusually low
expense items, which could not be replicated by a different owner or manager
(e.g., a market rate management fee will be included regardless of whether or
not a management fee is charged, market rate payroll will be included regardless
of whether shared payroll provides for economies, etc.); and (iii) downward
adjustments to individual line item expenses to reflect unique or aberrant costs
(e.g., non-recurring capital costs, non-operating borrower expenses, etc.).
“Organizational Certificate” means, collectively, certificates from Borrower and
Guarantor to Lender, in the form of Exhibits D-1 and D-2 to the Agreement,
certifying as to certain organizational matters with respect to each Borrower
and Guarantor.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-15



--------------------------------------------------------------------------------



 



“Organizational Documents” means all certificates, instruments and other
documents pursuant to which an organization is organized or operates, including
but not limited to, (i) with respect to a corporation, its articles of
incorporation and bylaws, (ii) with respect to a limited partnership, its
limited partnership certificate and partnership agreement, (iii) with respect to
a general partnership or joint venture, its partnership or joint venture
agreement and (iv) with respect to a limited liability company, its articles of
organization and operating agreement.
“Outstanding” or “outstanding” means, when used in connection with promissory
notes, other debt instruments or the Term Loan or the Supplemental Loan, for a
specified date, promissory notes or other debt instruments which have been
issued, or loans which have been made, to the extent not repaid in full as of
the specified date.
“Ownership Interests” means, with respect to any entity, any ownership interests
in the entity and any economic rights (such as a right to distributions, net
cash flow or net income) to which the owner of such ownership interests is
entitled.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permits” means all permits, or similar licenses or approvals issued and/or
required by an applicable Governmental Authority or any Applicable Law in
connection with the ownership, use, occupancy, leasing, management, operation,
repair, maintenance or rehabilitation of any Mortgaged Property or any
Borrower’s business.
“Permitted Liens” means, with respect to a Mortgaged Property, (i) the
exceptions to title to the Mortgaged Property set forth in the Title Insurance
Policy for the Mortgaged Property which are approved by Lender, (ii) the
Security Instrument encumbering the Mortgaged Property, (iii) any other Liens
approved by Lender, (iv) mechanics liens provided the same is removed or bonded
within thirty (30) days of notice of filing, and (v) real estate taxes and water
and sewer and other utility charges that are a lien but not yet due and payable.
“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).
“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
agreement under which more than one employer makes contributions and to which a
member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five (5) plan years made
contributions.
“Pledge, Interest Rate Cap Agreement” means that certain Pledge, Interest Rate
Cap Reserve and Security Agreement executed by the Borrowers as of the date
hereof, as the same may be amended, restated, modified or supplemented from time
to time, or as executed by Borrower in connection with a Supplemental Loan.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-16



--------------------------------------------------------------------------------



 



“Potential Event of Default” means any event that, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.
“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.
“Qualified Financial Institution” means any of the following having a senior
unsecured debt rating in the Highest Rating Category and approved by Fannie Mae:
(a) bank or trust company organized under the laws of any state of the United
States of America,
(b) national banking association,
(c) savings bank, a savings and loan association, or an insurance company or
association chartered or organized under the laws of any state of the United
States of America,
(d) federal branch or agency pursuant to the International Banking Act of 1978
or any successor provisions of law or a domestic branch or agency of a foreign
bank which branch or agency is duly licensed or authorized to do business under
the laws of any state or territory of the United States of America,
(e) government bond dealer reporting to, trading with, and recognized as a
primary dealer by the Federal Reserve Bank of New York, and
(f) securities dealer approved in writing by Fannie Mae the liquidation of which
is subject to the Securities Investors Protection Corporation or other similar
corporation.
“Rate Form” means the completed and executed document from Borrower to Lender
pursuant to Section 1.05(d)(ii), substantially in the form of Exhibit G to the
Agreement, specifying the terms and conditions of the MBS to be issued for the
converted Fixed Loan.
“Rate Setting Date” shall have the meaning set forth in Section 1.05(d)(ii).
“Release Documents” mean instruments releasing the applicable Security
Instrument as a Lien on a Mortgaged Property, and UCC-3 Termination Statements
terminating the UCC-1 Financing Statements, and such other documents and
instruments to evidence the release of such Mortgaged Property from the
Collateral Pool.
“Release Fee” means with respect to any release effected in accordance with
Section 3.04(c), a fee in the amount of $5,000 per Release Mortgaged Property.
“Release Mortgaged Property” means the Mortgaged Property to be released
pursuant to Article 3.
“Release Price” shall have the meaning set forth in Section 3.04(c).
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-17



--------------------------------------------------------------------------------



 



“Release Request” means a written request, substantially in the form of Exhibit
T to the Agreement, to obtain a release of Collateral from the Collateral Pool
pursuant to Section 3.04(a).
“Remaining Mortgaged Properties” shall have the meaning set forth in Section
6.05(g).
“Rent Roll” means, with respect to any Multifamily Residential Property, a rent
roll prepared and certified by the owner of the Multifamily Residential
Property, on Fannie Mae Form 4243 or on another form approved by Lender and
containing substantially the same information as Form 4243 requires, it being
acknowledged that the forms attached hereto as Exhibit R are satisfactory to
Lender.
“Replacement Reserve Agreement” means a Master Replacement Reserve and Security
Agreement required by Lender, and satisfying Lender’s requirements, as the same
may be amended, modified or supplemented from time to time.
“Request” means a Release Request, a Substitution Request, or a Conversion
Request.
“Required Escrow Payments” shall have the meaning given that term in Section
13.01(a) of this Agreement.
“Rescinded Payment” shall have the meaning given that term in Section 14.10 of
this Agreement.
“S&P” shall mean Standard & Poor’s Credit Markets Services, a division of The
McGraw-Hill Companies, Inc., a New York corporation, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
“Security” means a “security” as set forth in Section 2(1) of the Securities Act
of 1933, as amended.
“Security Documents” means the Security Instruments, the Replacement Reserve
Agreement, the Completion/Repair and Security Agreement and any other documents
executed by Borrower from time to time to secure any of Borrower’s obligations
under the Loan Documents as the same may be amended, restated, modified or
supplemented from time to time.
“Security Instrument” means, for each Mortgaged Property, a Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Leases and Rents
and Security Agreement and that certain Indemnity Multifamily Deed of Trust,
Assignment of Rents and Security Agreement, given by a Borrower to or for the
benefit of Lender to secure the obligations of Borrower and Camden Summit (with
respect to the Mortgaged Property known as Camden Russett) under the Loan
Documents. With respect to each Mortgaged Property owned by a Borrower or Camden
Summit (with respect to the Mortgaged Property known as Camden Russett), the
Security Instrument shall be substantially in the form published by Fannie Mae
for use in the state in which the Mortgaged Property is located. The amount
secured by the Security Instrument shall be equal to the Term Loan amount.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-18



--------------------------------------------------------------------------------



 



“Senior Management” means (i) Richard J. Campo, (ii) D. Keith Oden and
(iii) Dennis M. Steen.
“Servicer” means a multifamily seller and servicer approved by Fannie Mae, which
initially shall be Red Mortgage Capital, Inc., an Ohio corporation, and any
permitted successor or assign.
“Single-Purpose” means, with respect to a Person that is any form of partnership
or corporation or limited liability company, that such Person at all times since
its formation:

  (i)  
has been a duly formed and existing partnership, corporation or limited
liability company, as the case may be;

  (ii)  
has been duly qualified in each jurisdiction in which such qualification was at
such time necessary for the conduct of its business;

  (iii)  
has complied with the provisions of its organizational documents and the laws of
its jurisdiction of formation in all respects;

  (iv)  
has observed all customary formalities regarding its partnership or corporate
existence, as the case may be;

  (v)  
has accurately maintained its income and expense statements, records and other
partnership or corporate documents separate from those of any other Person;

(vi) has not commingled its assets or funds with those of any other Person;

  (vii)  
has identified itself in all dealings with creditors (other than trade creditors
in the ordinary course of business and creditors for the construction of
improvements to property on which such Person has a non-contingent contract to
purchase such property) under its own name and as a separate and distinct
entity;

(viii) has been adequately capitalized in light of its contemplated business
operations;

  (ix)  
has not assumed, guaranteed or become obligated for the liabilities of any other
Person (except in connection with the Term Loan or the endorsement of negotiable
instruments in the ordinary course of business) or held out its credit as being
available to satisfy the obligations of any other Person;

(x) has not acquired obligations or securities of any other Person;

  (xi)  
in relation to a Borrower, except for loans made in the ordinary course of
business to Affiliates, has not made loans or advances to any other Person;

  (xii)  
has not entered into and was not a party to any transaction with any Affiliate
of such Person, except in the ordinary course of business and on terms which are
no less favorable to such Person than would be obtained in a comparable
arm’s-length transaction with an unrelated third party;

Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-19



--------------------------------------------------------------------------------



 



  (xiii)  
has paid the salaries of its own employees, if any, and maintained a sufficient
number of employees in light of its contemplated business operations;

(xiv) has allocated fairly and reasonably any overhead for shared office space;

  (xv)  
has not engaged in a non-exempt prohibited transaction described in Section 406
of ERISA or Section 4975 of the Internal Revenue Code; and

(xvi) has complied with the requirements of Section 33 of the Security
Instrument.
“Substitution” shall have the meaning set forth in Section 3.05(a).
“Substitution Fee” means with respect to any Substitution effected in accordance
with Section 3.05, a fee in the amount which is the greater of (i) 50 basis
points multiplied by the Allocable Loan Amount of the Mortgaged Property being
added in connection with the Substitution, and (ii) $50,000 per Substitute
Mortgaged Property.
“Substitution Request” means the written request to add a Substitute Mortgaged
Property to the Collateral Pool pursuant to Section 3.05, Section 3.06 and
Section 3.07.
“Supplemental Allocable Loan Amount” shall have the meaning set forth in Section
2.02.
“Supplemental Loan” means such loan given in accordance to the Fannie Mae
Supplemental Loan product.
“Supplemental Loan Documents” shall have the meaning set forth in Section 2.02.
“Supplemental Loan Fee” means with respect to any Supplemental Loan effected in
accordance with Section 2.02, a fee in the amount which is the greater of (i) 50
basis points multiplied by the Supplemental Loan amount, and (ii) $50,000.
“Survey” means the as-built survey of each Mortgaged Property prepared in
accordance with Lender’s requirements for similar loans that are anticipated to
be sold to Fannie Mae.
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.
“Targeted Entity” means individually and collectively, Borrower, Guarantor,
Camden CPT Member, Camden CUSA Member, Camden Legacy Park Member, Camden CSP
Member, Camden General Partner, Camden OP, Camden USA, CPT-GP, Inc., CPT-LP, Inc
and shall exclude any Targeted Entity that no longer owns directly or indirectly
any Mortgaged Property on account of the release of a Mortgaged Property.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-20



--------------------------------------------------------------------------------



 



“Term Loan” means each Variable Loan and/or each Fixed Loan.
“Term of this Agreement” shall be determined as provided in Section 15.10.
“Termination Date” means at any time during which a Fixed Loan is Outstanding,
the latest maturity date for any Fixed Loan and at any time during which a
Variable Loan is Outstanding, the Variable Loan Termination Date.
“Title Company” means First American Title Insurance Company.
“Title Insurance Policies” means the mortgagee’s policies of title insurance
issued by the Title Company from time to time relating to each of the Security
Instruments, conforming to Lender’s requirements for similar loans anticipated
to be sold to Fannie Mae, together with such endorsements, coinsurance,
reinsurance and direct access agreements with respect to such policies as Lender
may, from time to time, consider necessary or appropriate, including variable
credit endorsements, if available, and tie-in endorsements, if available, and
with a limit of liability under the policy (subject to the limitations contained
in sections of the Stipulations and Conditions of the policy relating to a
Determination and Extent of Liability) equal to the Term Loan amount.
“Transfer” means
(1) as used with respect to ownership interests in a Targeted Entity (i) a sale,
assignment, pledge, transfer or other disposition of any ownership interest in a
Targeted Entity, or (ii) the issuance or other creation of new ownership
interests in a Targeted Entity or (iii) a merger or consolidation of Targeted
Entity into another entity or of another entity into Targeted Entity, as the
case may be or (iv) the reconstitution of Targeted Entity from one type of
entity to another type of entity, or (v) the amendment, modification or any
other change in the governing instrument or instruments of Targeted Entity which
has the effect of materially changing the relative powers, rights, privileges,
voting rights or economic interests of the ownership interests in such Targeted
Entity.
(2) as used with respect to ownership interests in a Mortgaged Property, (i) a
sale, assignment, lease, pledge, transfer or other disposition (whether
voluntary or by operation of law) of, or the granting or creating of a lien
(other than a Permitted Lien), encumbrance or security interest in, any estate,
rights, title or interest in a Mortgaged Property, or any portion thereof.
Transfer does not include a conveyance of a Mortgaged Property at a judicial or
non-judicial foreclosure sale under any security instrument or the Mortgaged
Property becoming part of a bankruptcy estate by operation of law under the
Bankruptcy Code.
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-21



--------------------------------------------------------------------------------



 



“Underwriting Requirements” means Lender’s overall underwriting requirements for
multifamily residential properties in connection with loans anticipated to be
sold to Fannie Mae, pursuant to Fannie Mae’s then current guidelines, including,
without limitation, requirements relating to Appraisals, physical needs
assessments, environmental site assessments, and exit strategies, as such
requirements may be amended, modified, updated, superseded, supplemented or
replaced from time to time.
“Valuation” means, for any specified date, with respect to a Multifamily
Residential Property, (a) if an Appraisal of the Multifamily Residential
Property was more recently obtained than a Capitalization Rate for the
Multifamily Residential Property, the Appraised Value of such Multifamily
Residential Property, or (b) if a Capitalization Rate for the Multifamily
Residential Property was more recently obtained than an Appraisal of the
Multifamily Residential Property, the value derived by dividing—
(i) the Net Operating Income of such Multifamily Residential Property, by
(ii) the most recent Capitalization Rate determined by Lender.
Notwithstanding the foregoing, any Valuation for a Multifamily Residential
Property calculated for a date occurring before the first anniversary of the
date on which the Multifamily Residential Property becomes a part of the
Collateral Pool shall equal the Appraised Value of such Multifamily Residential
Property, unless Lender determines that changed market or property conditions
warrant that the value be determined as set forth in the preceding sentence.
“Variable Loan” means the loan evidenced by the Variable Note.
“Variable Note” means the promissory note (together with all schedules, riders,
allonges, addenda, renewals, extensions, amendments and modifications thereto),
which has been issued by Borrower to Lender to evidence Borrower’s obligation to
repay the Variable Loan.
“Variable Loan Termination Date” means May 1, 2019.
“Voting Equity Capital” shall mean Securities of any class or classes, the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the board of directors (or Persons performing similar
functions).
Master Credit Facility Agreement
Definitions
Camden 2009

 

Appendix I-22